Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of October 6, 2006

among

INSIGHT MIDWEST HOLDINGS, LLC,
as Borrower,

The Lenders Party Hereto,

J.P.  MORGAN SECURITIES INC.,
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents

MORGAN STANLEY SENIOR FUNDING, INC.,

GENERAL ELECTRIC CAPITAL CORPORATION,

WACHOVIA BANK, NATIONAL ASSOCIATION,

and

THE ROYAL BANK OF SCOTLAND PLC

as Co-Documentation Agents

and

THE BANK OF NEW YORK,
as Administrative Agent



 

J.P. MORGAN SECURITIES INC.,
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Runners

 

 

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE 1

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

Section 1.1.

 

Defined Terms

 

1

Section 1.2.

 

Classification of Loans and Borrowings

 

32

Section 1.3.

 

Terms Generally

 

32

Section 1.4.

 

Accounting Terms; GAAP

 

32

 

 

 

 

 

ARTICLE 2

 

 

 

 

 

 

 

THE CREDITS

 

 

 

 

 

 

 

Section 2.1.

 

Commitments and Loans

 

33

Section 2.2.

 

Loans and Borrowings

 

35

Section 2.3.

 

Requests for Borrowings

 

36

Section 2.4.

 

Funding of Borrowings

 

36

Section 2.5.

 

Termination, Reduction and Increase of Commitments

 

37

Section 2.6.

 

Repayment of Loans

 

39

Section 2.7.

 

Prepayment of Loans

 

40

Section 2.8.

 

Evidence of Debt

 

41

Section 2.9.

 

Letters of Credit

 

42

Section 2.10.

 

Swingline Loans

 

46

Section 2.11.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

47

 

 

 

 

 

ARTICLE 3

 

 

 

 

 

 

 

INTEREST, FEES, YIELD PROTECTION, ETC.

 

 

 

 

 

 

 

Section 3.1.

 

Interest

 

49

Section 3.2.

 

Interest Elections

 

50

Section 3.3.

 

Fees

 

51

Section 3.4.

 

Alternate Rate of Interest

 

52

Section 3.5.

 

Increased Costs; Illegality

 

52

Section 3.6.

 

Break Funding Payments

 

54

Section 3.7.

 

Taxes

 

55

Section 3.8.

 

Mitigation Obligations

 

56

Section 3.9.

 

Replacement of Lenders

 

56

 

 

 

 

 

ARTICLE 4

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

Section 4.1.

 

Organization; Powers

 

57

Section 4.2.

 

Authorization; Enforceability

 

57

 

-i-


--------------------------------------------------------------------------------




 

Section 4.3.

 

Governmental Approvals; No Conflicts

 

57

Section 4.4.

 

Financial Condition

 

58

Section 4.5.

 

Properties

 

59

Section 4.6.

 

Litigation and Environmental Matters

 

59

Section 4.7.

 

Compliance with Laws and Agreements

 

59

Section 4.8.

 

Investment Company Status

 

59

Section 4.9.

 

Taxes

 

60

Section 4.10.

 

ERISA

 

60

Section 4.11.

 

Disclosure

 

60

Section 4.12.

 

Subsidiaries

 

60

Section 4.13.

 

Insurance

 

60

Section 4.14.

 

Labor Matters

 

61

Section 4.15.

 

Solvency

 

61

Section 4.16.

 

Security Documents

 

61

Section 4.17.

 

Federal Reserve Regulations

 

61

Section 4.18.

 

Use of Proceeds

 

62

 

 

 

 

 

ARTICLE 5

 

 

 

 

 

 

 

CONDITIONS

 

 

 

 

 

 

 

Section 5.1.

 

Conditions to Initial Extension of Credit

 

62

Section 5.2.

 

Conditions to Delayed Draws

 

64

Section 5.3.

 

Conditions to Future Credit Events

 

64

 

 

 

 

 

ARTICLE 6

 

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

Section 6.1.

 

Financial Statements and Other Information

 

64

Section 6.2.

 

Notices of Material Events

 

66

Section 6.3.

 

Existence; Conduct of Business

 

67

Section 6.4.

 

Payment and Performance of Obligations

 

67

Section 6.5.

 

Maintenance of Properties

 

67

Section 6.6.

 

Books and Records; Inspection Rights

 

67

Section 6.7.

 

Compliance with Laws

 

67

Section 6.8.

 

Insurance

 

68

Section 6.9.

 

Casualty and Condemnation

 

68

Section 6.10.

 

Additional Subsidiaries

 

68

Section 6.11.

 

Further Assurances

 

69

Section 6.12.

 

Environmental Compliance

 

69

Section 6.13.

 

Use of Proceeds of Delayed Draw Loans

 

69

 

 

 

 

 

ARTICLE 7

 

 

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

Section 7.1.

 

Indebtedness; Equity Interests

 

70

Section 7.2.

 

Liens

 

72

 

-ii-


--------------------------------------------------------------------------------




 

Section 7.3.

 

Fundamental Changes

 

73

Section 7.4.

 

Investments

 

74

Section 7.5.

 

Asset Sales

 

76

Section 7.6.

 

Sale and Lease-Back Transactions

 

79

Section 7.7.

 

Hedging Agreements

 

79

Section 7.8.

 

Restricted Payments

 

79

Section 7.9.

 

Transactions with Affiliates

 

82

Section 7.10.

 

Restrictive Agreements

 

82

Section 7.11.

 

Amendment of Material Documents

 

83

Section 7.12.

 

Interest Coverage Ratio

 

84

Section 7.13.

 

Leverage Ratio

 

84

Section 7.14.

 

Exit Event

 

84

 

 

 

 

 

ARTICLE 8

 

 

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

 

 

ARTICLE 9

 

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

ARTICLE 10

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

Section 10.1.

 

Notices

 

92

Section 10.2.

 

Waivers; Amendments

 

93

Section 10.3.

 

Expenses; Indemnity; Damage Waiver

 

95

Section 10.4.

 

Successors and Assigns

 

97

Section 10.5.

 

Survival

 

99

Section 10.6.

 

Counterparts; Integration; Effectiveness

 

100

Section 10.7.

 

Severability

 

100

Section 10.8.

 

Right of Setoff

 

100

Section 10.9.

 

Governing Law; Waiver of Jury Trial

 

100

Section 10.10.

 

Submission To Jurisdiction; Waivers

 

100

Section 10.11.

 

Headings

 

101

Section 10.12.

 

Interest Rate Limitation

 

101

Section 10.13.

 

Patriot Act

 

101

Section 10.14.

 

Confidentiality

 

102

 

-iii-


--------------------------------------------------------------------------------




The exhibits and schedules listed below have been omitted. A copy of the omitted
exhibits and schedules will be furnished to the Securities and Exchange
Commission upon its request.

EXHIBITS:

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of A Term Loan Note

Exhibit B-2

 

Form of B Term Loan Note

Exhibit B-3

 

Form of Revolving Loan Note

Exhibit B-4

 

Form of Swingline Note

Exhibit C

 

Form of Solvency Certificate

Exhibit D

 

Form of Additional Term Loan Supplement

Exhibit E

 

Form of Revolving Increase Supplement

Exhibit F-1

 

Form of Opinion of Dow Lohnes PLLC

Exhibit F-2

 

Form of Opinion of Debevoise & Plimpton LLP

Exhibit F-3

 

Form of Opinion of Richards, Layton & Finger, P.A.

Exhibit G

 

Form of Closing Certificate

Exhibit H

 

Form of Lender Authorization

Exhibit I

 

Tax Statement

 

SCHEDULES:

Schedule 1.1A

 

Commitments

Schedule 1.1B

 

List of Existing Letters of Credit

Schedule 4.6

 

Disclosed Matters

Schedule 4.12

 

List of Subsidiaries

Schedule 4.13

 

List of Insurance

Schedule 7.1

 

List of Existing Indebtedness

Schedule 7.2

 

List of Existing Liens

Schedule 7.4

 

List of Existing Investments

Schedule 7.9

 

List of Agreements with Affiliates

Schedule 7.10

 

List of Existing Restrictions

 

-iv-


--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of October 6, 2006, among INSIGHT MIDWEST HOLDINGS,
LLC, the LENDERS party hereto, J.P. MORGAN SECURITIES INC. and BANK OF AMERICA,
N.A., as Co-Syndication Agents, MORGAN STANLEY SENIOR FUNDING, INC., GENERAL
ELECTRIC CAPITAL CORPORATION, WACHOVIA BANK, NATIONAL ASSOCIATION and THE ROYAL
BANK OF SCOTLAND PLC, as Co-Documentation Agents, and THE BANK OF NEW YORK, as
Administrative Agent.

The parties hereto agree as follows:


ARTICLE 1

DEFINITIONS


SECTION 1.1.                                   DEFINED TERMS

As used in this Credit Agreement, the following terms have the meanings
specified below:

“A Delayed Draw Expiration Date” means the date that is 45 days following the
Closing Date.

“A Delayed Draw Funding Date” means the date on which the Borrower borrows A
Delayed Draw Term Loans.

“A Delayed Draw Term Loan” means a Loan made pursuant to Section 2.1(b)(ii).

“A Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an A Delayed Draw Term Loan hereunder
on the A Delayed Draw Funding Date, expressed as an amount representing the
maximum principal amount of the A Delayed Draw Term Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.5(c) and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.4. The
initial amount of each Lender’s A Delayed Draw Term Loan Commitment is set forth
on Schedule 1.1A, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its A Delayed Draw Term Loan Commitment, as
applicable. The initial aggregate amount of the Lenders’ A Delayed Draw Term
Loan Commitments is $385,000,000.

“A Initial Term Loan” means a Loan made pursuant to Section 2.1(b)(i).

“A Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an A Initial Term Loan hereunder on
the Closing Date, expressed as an amount representing the maximum principal
amount of the A Initial Term Loan to be made by such Lender hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.4. The initial amount of each
Lender’s A Initial Term Loan Commitment is set forth on Schedule 1.1A, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its A
Initial Term Loan Commitment, as applicable. The initial aggregate amount of the
Lenders’ A Initial Term Loan Commitments is $0.

“A Term Commitment” means an A Initial Term Loan Commitment or an A Delayed Draw
Term Loan Commitment.  The aggregate amount of the A Term Commitments as of the
Closing Date is $385,000,000.


--------------------------------------------------------------------------------




“A Term Loan” means an A Initial Term Loan or an A Delayed Draw Term Loan.  For
the avoidance of doubt, the A Initial Term Loans and the A Delayed Draw Term
Loans shall constitute A Term Loans for all purposes under the Loan Documents,
including, without limitation, for the defined term “Class”.

“A Term Maturity Date” means October 6, 2013, and if such date is not a Business
Day, the next succeeding Business Day.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Term Loan” and “Additional Term Loans” shall have the respective
meanings set forth in Section 2.1(e).

“Additional Term Loan Borrowing Date” shall have the meaning set forth in the
applicable Additional Term Loan Supplement.

“Additional Term Loan Commitment” shall mean, as of any date and with respect to
any Lender, the amount set forth in paragraph 2 or 3 of the applicable Effective
Additional Term Loan Supplement.

“Additional Term Loan Maturity Date” shall have the meaning set forth in the
applicable Additional Term Loan Supplement.

“Additional Term Loan Supplement” means a supplement in substantially the form
of Exhibit D.

“Adjusted Annualized Consolidated Operating Cash Flow” means Annualized
Consolidated Operating Cash Flow adjusted on a Pro Forma Basis.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means BNY, in its capacity as administrative agent for
the Lenders hereunder, together with any of its successors.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 2.7(e).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that (i) so long as the Sponsor collectively owns directly or indirectly, at
least 20% of the issued and outstanding voting Equity Interests of the Borrower,
the Sponsor shall be deemed to be an Affiliate of the Borrower and each one of
the Subsidiaries and (ii) Comcast and its subsidiaries shall not be deemed to be
Affiliates of the Borrower or any of the Subsidiaries as a result of Comcast’s
or any of its subsidiaries’ partnership interest in Insight Midwest, unless TCI
or any Person or Persons that succeed to any or all rights of TCI under the
Partnership Agreement are given materially

2


--------------------------------------------------------------------------------




more voting or veto rights than TCI has under the Partnership Agreement on the
Closing Date or Comcast or one of its Affiliates (without giving effect to this
clause (ii)) becomes the general partner under the Partnership Agreement, in
which cases the presumption set forth in this clause (ii) shall not apply.

“Agents” means, collectively, BNY, J.P. Morgan Securities Inc., Bank of America,
N.A., Morgan Stanley Senior Funding, Inc., General Electric Capital Corporation,
Wachovia Bank, National Association and The Royal Bank of Scotland plc.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Annualized Consolidated Operating Cash Flow” means, with respect to any fiscal
quarter, Consolidated Operating Cash Flow for such fiscal quarter multiplied by
four.

“Applicable Margin” means:

(a)                                  at all times from and after the Closing
Date and during the applicable periods set forth below:  (i) with respect to ABR
Revolving Borrowings and ABR A Term Loan Borrowings, the percentage set forth
below under the heading “Revolving and A Term ABR Margin”, (ii) with respect to
Eurodollar Revolving Borrowings, Eurodollar A Term Loan Borrowings and fees
payable under Section 3.3(b), the percentage set forth below under the heading
“Eurodollar and LC Fee Margin”, (iii) with respect to the fees payable under
Section 3.3(a)(i), the percentage set forth below under the heading “Commitment
Fee Margin for Revolving Commitments” and (iv) with respect to Swingline Loans
that do not bear interest at the Negotiated Rate, the percentage set forth below
under the heading “Revolving and A Term ABR Margin”; provided that, in the case
of each of clauses (i) through (iv) until the first delivery of financial
statements after the Closing Date pursuant to Section 6.1(a) or (b), Pricing
Level 3 shall apply:

Pricing Level

 

Leverage Ratio

 

Revolving
and A Term
ABR Margin

 

Eurodollar and LC Fee
Margin

 

Commitment
Fee Margin
for Revolving
Commitments

 

1

 

> 5.75:1.00

 

1.00

%

2.00

%

0.500

%

2

 

< 5.75:1.00 and > 5.25:1.00

 

0.75

%

1.75

%

0.375

%

3

 

< 5.25:1.00 and > 4.75:1.00

 

0.50

%

1.50

%

0.375

%

4

 

< 4.75:1.00 and > 4.25:1.00

 

0.25

%

1.25

%

0.375

%

5

 

< 4.25:1.00

 

0.00

%

1.00

%

0.250

%

(b)                                 (i) at all times from and after the Closing
Date and prior to the Exit Event Effective Date, (x) with respect to ABR B Term
Loan Borrowings, 1.25%, and (y) with respect to Eurodollar B Term Loan
Borrowings, 2.25% and (ii) at all times from and after the Exit Event Effective
Date, (x) with respect to ABR B Term Loan Borrowings, the percentage set forth
below under the heading “B Term ABR Margin”, and (y) with respect to Eurodollar
B Term Loan Borrowings, the percentage set forth below under the heading “B Term
Eurodollar Margin”:

3


--------------------------------------------------------------------------------




 

Pricing Level

 

Leverage Ratio

 

B Term
ABR
Margin

 

B Term
Eurodollar
Margin

 

1

 

>6.50 : 1.00

 

1.75

%

2.75

%

2

 

<6.50 : 1.00

 

1.25

%

2.25

%

(c)                                  With respect to each Additional Term Loan,
“Applicable Margin” shall have the meaning set forth in Schedule I to the
Effective Additional Term Loan Supplement applicable thereto.

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
shall be based upon the certificate most recently delivered under Section 6.1(c)
and shall become effective on the date of such delivery.  Notwithstanding
anything to the contrary in this definition, if the Borrower shall fail to
deliver to the Administrative Agent such a certificate on or prior to any date
required hereby, Pricing Level 1 shall apply to each chart in this definition
from and including such date to the date of delivery to the Administrative Agent
of such certificate.

“Applicable Percentage” means, with respect to any applicable Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment.  If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Transactions” has the meaning assigned to such term in the defined
term “Pro Forma Basis”.

“Approved Fund” means any Person (other than a natural person) that is primarily
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c)(i) an entity or an
Affiliate of an entity that administers or manages a Lender or (ii) an entity or
an Affiliate of an entity that is the investment advisor to a Lender.

“Arrangers” means J.P. Morgan Securities Inc. and Banc of America Securities
LLC.

“Asset Transfer” has the meaning assigned to such term in Section 7.5(m).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“B Delayed Draw Expiration Date” means the date that is 45 days following the
Closing Date.

“B Delayed Draw Funding Date” means the date on which the Borrower borrows B
Delayed Draw Term Loans.

“B Delayed Draw Term Loan” means a Loan made pursuant to Section 2.1(c)(ii).

4


--------------------------------------------------------------------------------




“B Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a B Delayed Draw Term Loan hereunder
on the B Delayed Draw Funding Date, expressed as an amount representing the
maximum principal amount of the B Delayed Draw Term Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.5(c) and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.4. The
initial amount of each Lender’s B Delayed Draw Term Loan Commitment is set forth
on Schedule 1.1A, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its B Delayed Draw Term Loan Commitment, as
applicable. The initial aggregate amount of the Lenders’ B Delayed Draw Term
Loan Commitments is $450,000,000.

“B Initial Term Loan” means a Loan made pursuant to Section 2.1(c)(i).

“B Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a B Initial Term Loan hereunder on
the Closing Date, expressed as an amount representing the maximum principal
amount of the B Initial Term Loan to be made by such Lender hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.4. The initial amount of each
Lender’s B Initial Term Loan Commitment is set forth on Schedule 1.1A, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its B
Initial Term Loan Commitment, as applicable. The initial aggregate amount of the
Lenders’ B Initial Term Loan Commitments is $1,350,000,000.

“B Term Commitment” means a B Initial Term Loan Commitment or a B Delayed Draw
Term Loan Commitment.  The aggregate amount of the B Term Commitments as of the
Closing Date is $1,800,000,000.

“B Term Loan” means a B Initial Term Loan or a B Delayed Draw Term Loan.  For
the avoidance of doubt, the B Initial Term Loans and the B Delayed Draw Term
Loans shall constitute B Term Loans for all purposes under the Loan Documents,
including, without limitation, for the defined term “Class”.

“B Term Maturity Date” means April 6, 2014, and if such date is not a Business
Day, the next succeeding Business Day.

“BBA LIBOR” has the meaning assigned to such term in the definition of “LIBO
Rate”.

“BNY” means The Bank of New York and its successors.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means, (i) Insight Midwest Holdings, LLC, a Delaware limited
liability company or (ii) any Person designated as the “Post Exit Borrower”
pursuant to Section 7.14(d), and in each case, any successor pursuant to Section
7.3(a).

“Borrower Materials” has the meaning assigned to such term in Section 6.1.

“Borrower’s Portion of Excess Cash Flow” means the aggregate cumulative amount
of Excess Cash Flow for all fiscal years ending after the Closing Date that is
not required pursuant to the provisions of Section 2.7(c) to be applied to the
prepayment of Term Loans.

5


--------------------------------------------------------------------------------




“Borrowing” means (a) Revolving Loans, A Term Loans, B Term Loans or Additional
Term Loans, as applicable, of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect and (b) Swingline Loans.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Cable Television System Acquisition” means any acquisition by the Borrower or
any Subsidiary of any Cable Television Business or any Person which owns and
operates a Cable Television Business.  For purposes of this defined term, “Cable
Television Business” means the business of (i) acquiring, developing, owning,
operating, managing, selling, or investing in cable television systems and
businesses that, at the time of such acquisition, are related to and ancillary
to the ownership and operation of cable television systems (including, but not
limited to, high speed data service, Internet access, telephony services and
other telephony-related investments or businesses, and video wireless services
and wireless communications services and other wireless-related investments or
businesses, but not including multipoint distribution systems, multichannel
multipoint distribution systems, direct-to-home satellite systems or internet
backbone services), and (ii) using IP technology to provide telephone, fax,
video, video conferencing, telecommuting, virtual private networks, security and
energy management services to subscribers of the Borrower’s or any Subsidiary’s
cable television systems.  For purposes of this defined term, “IP” means the
Internet Protocols as defined by the document titled RFC-791, by John Pastell of
the University of Southern California, dated 1981, or subsequent revisions
thereof.

“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person during such period for the
acquisition or leasing (pursuant to a capital lease but excluding any amount
representing capitalized interest) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person, provided that in any event the term “Capital Expenditures” shall
exclude: (i) any expenditures to the extent financed with amounts reinvested
from the proceeds of asset sales or condemnation pursuant to the proviso in the
definition of “Net Proceeds” and (ii) expenditures for leasehold improvements
for which such Person is reimbursed or receives a credit from a Person that is
not Parent, Borrower or any of their respective subsidiaries.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Consideration” means the consideration received by the Borrower or any
Subsidiary for any Asset Transfer that is in the form of cash or Cash
Equivalents or a combination of the foregoing.  For purposes of this provision,
each of the following will be deemed to be cash:

(a)                                  any liabilities (as shown on the Borrower’s
most recent balance sheet) of the Borrower or any Subsidiary that are assumed by
the transferee of any such Asset Transfer pursuant to

6


--------------------------------------------------------------------------------




a written assignment and assumption agreement that releases the Borrower or
applicable Subsidiary from further liability therefor; and

(b)                                 any securities, notes or other obligations
received by the Borrower or any Subsidiary from such transferee that are
converted by the Borrower or any Subsidiary into cash or Cash Equivalents within
180 days of the receipt thereof (to the extent of the cash or Cash Equivalents
received in that conversion).

“Cash Equivalents” means:

(a)                                  securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof), maturing, unless such securities are
deposited to defease any Indebtedness permitted to be prepaid hereunder, not
more than one year from the date of acquisition;

(b)                                 certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Credit Party making such deposits available in
the ordinary course of business or any domestic commercial bank having capital
and surplus in excess of $500,000,000 and a rating at the time of acquisition
thereof of P-2 or better from Moody’s Investors Service, Inc. or A-2 or better
from Standard & Poor’s Ratings Group, Inc.;

(c)                                  repurchase obligations for underlying
securities of the types described in clauses (a) and (b) above entered into with
any financial institution meeting the qualifications specified in clause (b)
above;

(d)                                 commercial paper issued by a corporation
(other than an Affiliate of the Borrower) rated at least “A-2” or higher from
Moody’s or S&P and in each case maturing within one year after the date of
acquisition;

(e)                                  securities issued and fully guaranteed by
any state, commonwealth or territory of the United States, or by any political
subdivision or taxing authority thereof, rated at least “A” by Moody’s Investors
Service, Inc. or Standard & Poor’s Ratings Group, Inc. and having maturities of
not more than one year from the date of acquisition; and

(f)                                    money market funds at least 95% of the
assets of which constitute Cash Equivalents of the kinds described in clauses
(a) through (e) of this definition or cash.

“Change in Control” means any of the following:

(a)                                  at any time prior to a Qualifying IPO
(x)(i) Permitted Holders shall in the aggregate be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of Equity Interests
having less than 50.1% of the total voting power of all outstanding Equity
Interests of the Parent and (ii) if the Parent is a limited liability company,
partnership or limited partnership, Permitted Holders shall in the aggregate be
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of Equity Interests having less than 50.1% of the total voting power of all
outstanding Equity Interests of the Manager of the Parent or (y) the Permitted
Holders shall in the aggregate be the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of (i) if the Parent is a limited
liability company, partnership or limited partnership, Equity Interests having
less than 50.1% of the total economic interest of all outstanding

7


--------------------------------------------------------------------------------




Equity Interests of the Manager of the Parent and (ii) Equity Interests having
less than 50.1% of the total economic interest of all outstanding Equity
Interests of the Parent; provided that for purposes of each such determination
under this clause (y), the amount of such Equity Interests so owned by Permitted
Holders other than Persons in clause (a)(u) or (y) of the definition of
“Permitted Holders” (and Persons described in clause (a)(z), (b) or (d) of the
definition of “Permitted Holders” to the extent related to Persons described in
clause (a)(u) or (y) of the definition of “Permitted Holders”) included in such
determination shall be limited such that the amount of such Equity Interests so
owned by Persons in clause (a)(u) or (y) of the definition of “Permitted
Holders” (and Persons described in clause (a)(z), (b) or (d) of the definition
of “Permitted Holders” to the extent related to Persons described in clause
(a)(u) or (y) of the definition of “Permitted Holders”) shall constitute the
largest block of such Equity Interests so owned by Permitted Holders included in
such determination;

(b)                                 at any time on and after a Qualifying IPO,
Permitted Holders shall in the aggregate be the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act) of (x) shares of Equity
Interests having less than 35% of the total voting power of all outstanding
Equity Interests of the Parent, and any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, shall be the “beneficial owner” of shares of Equity Interests
having 35% or more of the total voting power of all outstanding Equity Interests
of the Parent and (y) if the Parent is a limited liability company, partnership
or limited partnership, shares of Equity Interests having less than 35% of the
total voting power of all outstanding Equity Interests of the Manager of the
Parent, and any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than one or more Permitted Holders, shall
be the “beneficial owner” of shares of Equity Interests having 35% or more of
the total voting power of all outstanding Equity Interests of the Manager of the
Parent; or

(c)                                  a Parent shall cease to own 100% of the
Equity Interests of the Borrower.

“Change in Law” means (i) the adoption of any law, rule or regulation by any
Governmental Authority after the Closing Date, (ii) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date or (iii) compliance by any Credit
Party (or, for purposes of Section 3.5(b), by any lending office of such Credit
Party or by such Credit Party’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date.

“Class”, (i) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, A Term
Loans, B Term Loans, Additional Term Loans or Swingline Loans and (ii) when used
in reference to any Lender, refers to such Lender in its capacity as a holder of
Revolving Loans, A Term Loans, B Term Loans or Additional Term Loans, as
applicable.

“Closing Date” means October 6, 2006.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

“Comcast” means Comcast Corporation, a Pennsylvania corporation.

8


--------------------------------------------------------------------------------




“Commitments” means, collectively, the Revolving Commitments, the A Term
Commitments, the B Term Commitments and the Additional Term Loan Commitments, if
existing.

“Communications Act” means the Federal Communications Act of 1934, and the rules
and regulations issued thereunder.

“Consolidated Current Assets” means at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and the Subsidiaries at such date.

“Consolidated Current Liabilities” means at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of the Borrower and the Subsidiaries as of such date
and (b) without duplication, all Indebtedness consisting of Revolving Loans as
of such date, to the extent otherwise included therein.

“Consolidated Interest Expense” means, for any period, (i)(a) the cash interest
expense, both expensed and capitalized (including the interest component in
respect of Capital Lease Obligations), accrued or paid by the Borrower and the
Subsidiaries during such period, (b) cash interest expense on the 9¾% Senior
Notes or Refinancing Indebtedness in respect thereof, (c) cash interest expense
on the 12¼% Senior Notes or Refinancing Indebtedness in respect thereof and (d)
cash interest expense on any Designated Holding Company Debt, in each case
during such period, minus (ii) total cash interest income for such period, in
each case, determined on a consolidated basis in accordance with GAAP; provided,
however, that interest expense in respect of the Indebtedness described in
clauses (b) through (d) of this definition shall only be included in the
calculation of Consolidated Interest Expense to the extent that any Holding
Company is obligated to pay such amounts or to the extent that the Borrower
makes Restricted Payments with respect to such Indebtedness pursuant to Section
7.8.

“Consolidated Operating Cash Flow” means, for any period Net Income, plus,
without duplication and to the extent deducted in determining such Net Income,
the sum of (i) Consolidated Interest Expense for such period, (ii) provision for
income taxes for such period, (iii) the aggregate amount attributable to
depreciation and amortization for such period, (iv) the aggregate amount of
extraordinary or non-recurring charges during such period, (v) following the
Exit Event Effective Date, the regularly scheduled consulting fee under the
Consulting Agreement, (vi) duplicative severance and relocation costs and
expenses, (vii) any other non-cash charges, expenses or losses, including in
relation to Hedge Agreements, earn-outs and similar obligations (except to the
extent such charges, expenses or losses represent an accrual of or reserve for
cash expenses in any future period), (viii) any non-cash compensation charge
arising from any grant of stock, stock options or other equity-based awards,
(ix) deductions attributable to minority interests, (x) any expenses or losses
consisting of restructuring charges, litigation settlements and judgments and
related costs, (xi) the amount of net cost savings projected by the Borrower in
good faith to be realized as a result of high speed internet migration and other
similar business optimization projects during such period (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period); provided that such cost savings are expected to be realized within
one year of the initiation of such migration and similar optimization projects
and a reasonably detailed calculation of such cost savings has been set forth in
a certificate of a Financial Officer delivered to the Administrative Agent and
(xii) cash expenses relating to earn-outs, indemnities and other similar
obligations and minus, without duplication and to the extent added in
determining such net income, the aggregate amount of extraordinary, non-cash and
non-recurring additions to income during such period, all calculated as if any
Subsidiary or business that has been presented as discontinued operations in the
Borrower’s consolidated

9


--------------------------------------------------------------------------------




financial statements but that has not been sold or disposed of as of the last
day of such period had been presented as part of continuing operations.  Solely
for purposes of determining compliance with the Financial Covenants, the net
cash proceeds of any issuance of Qualified Equity of the Borrower or
contribution of cash to the capital of the Borrower on or after the first day of
any fiscal quarter and prior to the day that is 10 days after the day on which
financial statements are required to be delivered for such fiscal quarter (it
being understood that each such contribution shall be credited with respect to
only one fiscal quarter, provided that such credit shall be effective as to such
fiscal quarter for all periods in which such fiscal quarter is included in
determining compliance with the Financial Covenants) will, at the request of the
Borrower, be deemed to increase, dollar for dollar, Consolidated Operating Cash
Flow for such fiscal quarter for the purposes of determining compliance with
such Financial Covenants at the end of such fiscal quarter and applicable
subsequent periods (any such equity contribution so included in the calculation
of Consolidated Operating Cash Flow, a “Specified Equity Contribution”),
provided further that (a) in each four fiscal quarter period there shall be a
period of at least two consecutive fiscal quarters in which no Specified Equity
Contribution is made and (b) the amount of any Specified Equity Contribution
shall be no greater than the amount required to cause the Borrower to be in
compliance with the Financial Covenants.

“Consolidated Total Debt” means, as of any date, the aggregate principal amount
of all Indebtedness of the Borrower and the Subsidiaries that would be reflected
as liabilities on a consolidated balance sheet of the Borrower and the
Subsidiaries as of such date prepared in accordance with GAAP, less any cash and
Cash Equivalents of the Borrower and the Subsidiaries as of such date (other
than restricted cash and Cash Equivalents of the Borrower and the Subsidiaries
as of such date).

“Consolidated Working Capital” means as of any date, the difference of (a)
Consolidated Current Assets on such date less (b) Consolidated Current
Liabilities on such date.  Consolidated Working Capital at any date may be a
positive or negative number.  Consolidated Working Capital increases when it
becomes more positive or less negative and decreases when it becomes less
positive or more negative.

“Co-Syndication Agents” means J.P. Morgan Securities Inc. and Bank of America,
N.A.

“Consulting Agreement” means the Consulting Agreement, dated as of December 16,
2005, among Insight Holdings, TC Group III, L.L.C. and TC Group IV, L.L.C., as
amended, restated, supplemented or otherwise modified from time to time in any
manner that would not reasonably be expected to adversely affect the Lenders in
any material respect.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means the Administrative Agent, any Issuing Bank, the Swingline
Lender and the Lenders.

“Debt Issuance” means the incurrence by Borrower or any of the Subsidiaries of
any Indebtedness after the Closing Date (other than as permitted by Section
7.1).

“Declined Loans” shall have the meaning assigned to such term in Section 2.7(b).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default under Article 8.

10


--------------------------------------------------------------------------------




“Defaulting Lender” has the meaning assigned to such term in Section 3.9.

“Delayed Draw Term Loans” shall be the collective reference to the A Delayed
Draw Term Loans and B Delayed Draw Term Loans.

“Designated Excess Cash Flow Expenditures” means the cash expenditures made by
the Borrower and the Subsidiaries from the Borrower’s Portion of Excess Cash
Flow to (a) make Investments pursuant to Section 7.4(y) (provided that, for
purposes of this definition, the amount of such expenditures shall be the amount
of such Investments as determined pursuant to Section 7.4(y)) and (b) make
Restricted Payments pursuant to Section 7.8(p).

“Designated Holding Company Debt” means any Holding Company Debt that is
designated by the Borrower as such substantially contemporaneously with the
incurrence thereof by the applicable Holding Company, such designation to be in
the form of a written notice to the Administrative Agent for further
distribution to the Lenders, and any Refinancing Indebtedness in respect
thereof.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.

“Disposition” means, with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer, distribution or other effectively complete
disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Equity” means any Equity Interest of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the later to
occur of the B Term Maturity Date and the latest final stated maturity of any
Indebtedness that is incurred under Section 2.1(d) or 2.5(d) outstanding (or in
respect of which commitments are effective) at the time of the issuance of such
Equity Interest; provided, however, that (i) only the portion of such Equity
Interests which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such dates shall be deemed to be Disqualified Equity and (ii) with respect to
any Equity Interests of any Holding Company issued to any employee or to any
plan for the benefit of employees of the Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity solely because it may be required to be repurchased by such
Holding Company or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and if any class of Equity Interests of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Equity,
such Equity Interests shall not be deemed to be Disqualified Equity. 
Notwithstanding the preceding sentence, any Equity Interests that would
constitute Disqualified Equity solely because the holders thereof have the right
to require such Person to repurchase or redeem such Equity Interests upon the
occurrence of one or more specified events shall not constitute Disqualified
Equity if the terms of such Equity Interest provide that such Person may not
repurchase or redeem any such Equity Interest unless such repurchase or
redemption complies with Section 7.8 of this Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction within the United States.

11


--------------------------------------------------------------------------------




“Effective Additional Term Loan Supplement” shall mean an Additional Term Loan
Supplement, if any, that has been delivered to and accepted by the
Administrative Agent in accordance with Section 2.1(d).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority having the force or
effect of law or regulation, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means, as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interest” means (a) shares of corporate stock, partnership interests,
membership interests, and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or distribution of assets of,
the issuing Person and (b) all warrants, options or other rights to acquire any
Equity Interest set forth in clause (a) of this defined term (but excluding any
debt security that is convertible into, or exchangeable for, any such Equity
Interest).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (vi) the incurrence by the
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt
by the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

12


--------------------------------------------------------------------------------




“Event of Default” has the meaning assigned to such term in Article 8.

“Excess Cash Flow” means for any fiscal year of the Borrower, the difference, if
any, of:

(a)                                  the sum, without duplication, of:

(i)                               Net Income for such fiscal year,

(ii)                            the amount of all non-cash charges (including
depreciation, amortization and deferred tax expense) deducted in arriving at
such Net Income,

(iii)                         the amount of the decrease, if any, in
Consolidated Working Capital for such fiscal year (excluding the effects of any
write-up in inventory as a result of purchase accounting or any decrease in
Consolidated Working Capital as a result of the Exit Event permitted by Section
7.14),

(iv)                        the aggregate net amount of non-cash loss on the
Disposition of Property by the Borrower and the Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business and any
Disposition of Property required, in the Borrower’s good faith judgment, to
consummate the Exit Event permitted by Section 7.14), to the extent deducted in
arriving at such Net Income,

(v)                           cash payments received in respect of Hedging
Agreements during such fiscal year to the extent not included in the computation
of Net Income,

(vi)                        the net amount of any loss resulting from the Exit
Event, to the extent included in arriving at such Net Income, and

(vii)                     tax refunds to the extent received in cash by Borrower
or any of the Subsidiaries and to the extent not included in the computation of
Net Income, minus,

(b)                                 the sum, without duplication (including, in
the case of clauses (ii) and (viii) below, duplication across periods; provided,
that all or any portion of the amounts referred to in clauses (ii) and (viii)
below with respect to a period may be applied in the determination of Excess
Cash Flow for any subsequent period to the extent such amounts did not
previously result in a reduction of Excess Cash Flow in any prior period), of:

(i)                               the amount of all non-cash credits included in
arriving at such Net Income (including, without limitation, deferred tax
credits),

(ii)                            the aggregate amount (A) actually paid by the
Borrower and the Subsidiaries in cash during such fiscal year on account of
Capital Expenditures permitted under this Agreement and Permitted Acquisitions
and (B) committed during such fiscal year to be used to make Capital
Expenditures permitted under this Agreement or Permitted Acquisitions which in
either case have been actually made or consummated or for which a binding
agreement exists as of the time of determination of Excess Cash Flow for such
fiscal year (in each case under this clause (ii) other than to the extent any
such Capital Expenditure or Permitted Acquisition is attributable to the
incurrence of Capital Lease Obligations or otherwise made (or, in the case of
the preceding clause (B), is expected to be made) with the net cash proceeds of
Indebtedness or an Equity Issuance or with the proceeds of any expenditures to
the extent financed with amounts reinvested from the

13


--------------------------------------------------------------------------------




proceeds of a asset sales or condemnation pursuant to the proviso in the
definition of “Net Proceeds),

(iii)                         the aggregate amount of all regularly scheduled
principal payments of Indebtedness (including, without limitation, the Term
Loans) of the Borrower and the Subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), other than to the
extent any such payments are funded from an incurrence of Indebtedness,

(iv)                        the amount of the increase, if any, in Consolidated
Working Capital for such fiscal year (excluding the effects of (x) any write-up
in inventory as a result of purchase accounting and (y) any increase in
Consolidated Working Capital as a result of the Exit Event permitted by Section
7.14),

(v)                           the aggregate net amount of non-cash gain on the
Disposition of Property by the Borrower and the Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business and any
Disposition of Property required, in the Borrower’s good faith judgment, to
consummate the Exit Event permitted by Section 7.14), to the extent included in
arriving at such Net Income,

(vi)                        cash fees and expenses incurred in connection with
the closing of any Permitted Acquisition, the Loan Documents or the Exit Event,

(vii)                     purchase price adjustments paid in connection with any
Cable Television System Acquisition to the extent included in arriving at such
Net Income,

(viii)                  the net amount of Investments made during such period
pursuant to paragraphs (d) (to the extent such exchanges result in payments of
cash or Cash Equivalents by the Borrower or any Subsidiary), (e), (i), (j) and
(y) of Section 7.4, and to the extent not otherwise reducing Net Income, Section
7.4(c)(iii), or committed during such period to be used to make Investments
pursuant to such paragraphs of Section 7.4 which have been actually made or for
which a binding agreement exists as of the time of determination of Excess Cash
Flow for such period,

(ix)                          the amount (determined by the Borrower) of such
Net Income which is mandatorily prepaid or reinvested or subject to reinvestment
pursuant to Section 2.7(b) (or as to which a waiver of the requirements of such
Section applicable thereto has been granted under Section 10.2), in each case
prior to the date of determination of Excess Cash Flow for such fiscal year as a
result of any asset sale, casualty or condemnation,

(x)                             taxes for which reserves have been established
in accordance with GAAP, to the extent not reflected in the computation of Net
Income, provided that any amount so deducted shall be added to Excess Cash Flow
in respect of any subsequent fiscal year in which such taxes reduced Net Income,

(xi)                          cash expenditures made in respect of Hedging
Agreements during such fiscal year, to the extent not reflected in the
computation of Net Income,

(xii)                       the aggregate amount of cash payments made during
such period in respect of non-cash charges,

14


--------------------------------------------------------------------------------




(xiii)                    solely to the extent not otherwise deducted in
calculating Net Income for such period, Restricted Payments made to any Person
other than Borrower or any of the Subsidiaries pursuant to Section 7.8 (other
than Section 7.8(p) during such period,

(xiv)                   the net amount of any income resulting from the Exit
Event, to the extent included in arriving at such Net Income, and

(xv)                      any voluntary prepayments of Indebtedness of Borrower
or any of the Subsidiaries (other than the Loans hereunder), to the extent such
prepayment is not funded with the proceeds of any other Indebtedness;

provided that the foregoing calculation shall exclude all extraordinary, one
time effects of the Exit Event.

“Excess Cash Flow Application Date”  has the meaning assigned to such term in
Section 2.7(c).

“Excess Cash Flow Percentage” for any fiscal year means 50%; provided, that the
Excess Cash Flow Percentage shall be reduced to 25% if the Leverage Ratio as of
the last day of such fiscal year is equal to or less than 4.50 to 1.00 and
reduced further to 0% if the Leverage Ratio as of the last day of such fiscal
year is equal to or less than 3.50 to 1.00.

“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (i) net income or net profits, net worth, capital and
franchise Taxes imposed in lieu of net income Taxes imposed (A) by the United
States of America or by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient (or, in the case of a pass through
entity, any of its beneficial owners) is organized or in which its principal
office is located or, in the case of any Credit Party, in which its applicable
lending office is located or (B) as a result of a present or former connection
between such recipient or such beneficial owner thereof and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), (ii)
any branch profits Taxes imposed by the United States of America or any similar
Tax imposed by any other jurisdiction in which such Loan Party is located
organized or in which its principal office is located or, in the case of any
Credit Party, in which its applicable lending office is located, (iii) in the
case of a Foreign Lender, withholding Taxes, including backup withholding Taxes,
imposed on amounts payable to such Foreign Lender unless such Taxes are imposed
as a result of a change in the applicable statute, regulation or treaty
occurring after such Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Loan Party with respect to
such Taxes pursuant to Section 3.7, and (iv) Taxes resulting from a Lender’s
(or, in the case of a pass-through entity, any of its beneficial owners’)
failure to comply with Section 3.7(e) or (f).

“Existing Credit Agreement” means the amended and restated credit agreement
dated as of August 26, 2003 (as amended) among the Borrower, the Administrative
Agent, the Co-Syndication Agents, TD Securities (USA), Inc. and Fleet National
Bank as co-documentation agents.

“Existing Letter of Credit” means each letter of credit listed on Schedule 1.1B.

“Exit Assets” shall have the meaning assigned to such term in Section
7.14(a)(i)(C)(III).

15


--------------------------------------------------------------------------------


“Exit Cash Flow” shall have the meaning assigned to such term in Section
7.14(a)(i)(C)(IV).

“Exit Event” means any division of assets and liabilities of Insight Midwest,
the Borrower and the Subsidiaries pursuant to the terms of Article 9 of the
Partnership Agreement or any alternative division of assets and liabilities
agreed to by the partners party to the Partnership Agreement and all
transactions related thereto.

“Exit Event Commencement Date” has the meaning assigned to such term in Section
7.14(a).

“Exit Event Effective Date” means the date of consummation of the Exit Event.

“Exit Event Notice” has the meaning assigned to such term in Section 7.14(a).

“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.

“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next 1/100 of 1%) equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (ii) if such rate is
not so published for any day, the Federal Funds Effective Rate for such day
shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by it.

“Financial Covenants” means the financial covenants set forth in Sections 7.12
and 7.13.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or senior vice
president, finance of such Person.

“Forecasts” has the meaning assigned to such term in Section 4.4.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Loan Party is located.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

16


--------------------------------------------------------------------------------




“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made and (b) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument embodying
such Guarantee in accordance with GAAP.  The term “guarantee” or “guaranteed” as
a verb has a correlative meaning thereto.

“Guarantee Agreement” means the Guarantee Agreement, dated as of the Closing
Date among Insight Midwest, the Subsidiary Guarantors party thereto and the
Administrative Agent, for the benefit of the Secured Parties.

“Guarantee Documents” means the Guarantee Agreement and each other guarantee
agreement, instrument or other document executed or delivered pursuant to
Sections 6.10 or 6.11 to guarantee any of the Obligations.

“Guarantors” means the Parent and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price swap, cap, collar, hedging
or other like arrangement.

“Holding Company” means the Parent and any other Person (other than a natural
person) that Controls the Borrower.

“Holding Company Debt” means any Indebtedness of any Holding Company (a) that is
not guaranteed by the Borrower or any Subsidiary and (b) proceeds from the
issuance of which were used substantially simultaneously with such issuance to
make cash equity investments in the Borrower.

“Immaterial Subsidiary” means on any date, any Subsidiary that (i) had less than
$500,000 of annual revenues and less than $500,000 of assets as reflected on the
most recent financial statements delivered pursuant to Section 6.1 prior to such
date and (ii) has been designated as such by the Borrower in a written notice
delivered to the Administrative Agent (other than any such Subsidiary as to
which the Borrower has revoked such designation by written notice to the
Administrative Agent); provided that at no time shall the Immaterial
Subsidiaries so designated by the Borrower have annual revenues

17


--------------------------------------------------------------------------------




or assets (as reflected on the most recent financial statements required to be
delivered pursuant to Section 6.1 prior to such time) in excess of $2,500,000 in
the aggregate.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (iv) all obligations of such Person in respect
of the deferred purchase price of property (excluding trade payables, in each
case incurred in the ordinary course of business) to the extent the same would
be required to be shown as a liability on a balance sheet under GAAP, (v) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right to be secured by) any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been
assumed, (vi) all Guarantees by such Person of Indebtedness of others, (vii) all
Capital Lease Obligations of such Person, (viii) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (ix) all obligations of such Person to pay a specified
purchase price for goods whether or not delivered or accepted (e.g., take-or-pay
obligations) or similar obligations, (x) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (xi)
Disqualified Equity.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.3(b).

“Insight Holdings” means Insight Communications Company, Inc., a Delaware
corporation.

“Insight Indiana” means Insight Communications Midwest LLC, a Delaware limited
liability company formerly known as Insight Communications of Indiana, LLC.

“Insight Kentucky” means Insight Kentucky Partners II, L.P., a Delaware limited
partnership.

“Insight LP” shall mean Insight Communications Company, L.P., a Delaware limited
partnership.

“Insight Midwest” shall mean Insight Midwest, L.P., a Delaware limited
partnership.

“Insight Ohio” means Insight Communications of Central Ohio, LLC, a Delaware
limited liability company.

“Interest Coverage Ratio” means, as of any fiscal quarter end, the ratio of (i)
Adjusted Annualized Consolidated Operating Cash Flow with respect to such fiscal
quarter to (ii) Consolidated Interest Expense determined on a Pro Forma Basis
for such fiscal quarter and multiplied by four.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.2.

18


--------------------------------------------------------------------------------




“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December, (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (iii) as to all Revolving Loans, the
Revolving Maturity Date, (iv) as to all A Term Loans, the A Term Maturity Date,
(v) as to all B Term Loans, the B Term Maturity Date, (vi) as to each Additional
Term Loan, on the Additional Term Loan Maturity Date applicable thereto and
(vii) as to any Swingline Loan, the day that such Loan is required to be repaid
pursuant to Section 2.6(a).

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, with
the consent of all of the applicable Lenders, nine or twelve months thereafter,
as the Borrower may elect, provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing. 
Notwithstanding the foregoing, the Administrative Agent agrees to permit, and
each Lender shall provide, on a one-time basis, an Interest Period of less than
one month commencing on the Closing Date in order to align the end dates of
subsequent Interest Periods with the dates on which amortization amounts are due
pursuant to Section 2.6 of this Agreement, and the LIBO Rate in respect of such
Interest Period shall be reasonably determined by the Administrative Agent in
consultation with the Borrower.

“Investment” has the meaning assigned to such term in Section 7.4.

“Issuing Bank” means (i) BNY, in its capacity as issuer of Letters of Credit or
(ii) any other Lender with a Revolving Commitment from time to time designated
by the Borrower with the consent of such other Lender and the Administrative
Agent (such consent of the Administrative Agent not to be unreasonably withheld,
conditioned or delayed).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(ii) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“Lender Authorization” means a Closing Date Lender Authorization substantially
in the form of Exhibit H.

“Lenders” means the Persons listed on Schedule 1.1A and any other Person that
shall have become a party hereto pursuant to the terms and provisions of
Section 10.4 and pursuant to an Assignment and Acceptance, a Revolving Increase
Supplement, an Additional Term Loan Supplement or a Lender Authorization, other
than any such Person that ceases to be a party hereto pursuant to the terms

19


--------------------------------------------------------------------------------




and provisions of Section 10.4 and pursuant to an Assignment and Acceptance. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Letter of Credit” means (i) any letter of credit (and any successive renewals
thereof) issued pursuant to this Agreement and (ii) any Existing Letter of
Credit.

“Leverage Ratio” means, as of any date, the ratio of (i) Consolidated Total Debt
as of such date to (ii) Adjusted Annualized Consolidated Operating Cash Flow for
the fiscal quarter of the Borrower most recently ended with respect to which a
delivery requirement for a compliance certificate pursuant to Section 6.1(c) has
arisen.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”) from Telerate Successor Page 3750, as published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of an amount
equivalent to such Eurodollar Borrowings and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“License” shall mean each license, authorization, certification, waiver and
permit required from any Governmental Authority acting under the Communications
Act or State Law.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loan Documents” means this Agreement, the Notes, the Guarantee Documents, the
documentation in respect of each Letter of Credit and the Security Documents.

“Loan Parties” means the Borrower, the Parent and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Management Agreements” means (a) the Management Agreement, dated as of
October 1, 1999, between Insight LP and Insight Kentucky, (b) the Amended and
Restated Management Agreement, dated as of October 1, 1999, between Insight LP
and Insight Indiana, (c) the Management Agreement, dated as of September 29,
2003, by and between Insight LP and Insight Ohio and (d) at any time following
the Exit Event Effective Date, any management agreement entered into among any
of Insight Holdings and/or its subsidiaries and the Borrower and/or any
Subsidiary (each such agreement, an “Additional Management Agreement”), in each
case as amended, restated, supplemented or otherwise modified from time to time
to the extent permitted by Section 7.11.

20


--------------------------------------------------------------------------------




“Management Fees” means fees payable (a) by Insight Indiana, Insight Kentucky
and Insight Ohio to Insight LP pursuant to the Management Agreements, including
management fees received from their respective subsidiaries and (b) by the
Borrower or any Subsidiary pursuant to any Additional Management Agreement, in a
maximum aggregate amount for (a) and (b), without duplication, not to exceed (i)
prior to the Exit Event Effective Date, 3% of the consolidated gross revenue of
the Borrower and the Subsidiaries for the most recently ended fiscal quarter and
(ii) upon and following the Exit Event Effective Date, 6% of the consolidated
gross revenues of the Borrower and the Subsidiaries for the most recently ended
fiscal quarter.

“Manager” means, with respect to any Person that is a limited liability company,
limited partnership, general partnership or similar entity, the general partner,
manager or managing member of such Person.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries,
taken as a whole, or the Parent, the Borrower and the Subsidiaries taken as a
whole, or (ii) the rights of or remedies available to any Credit Party, taken as
a whole, under any Loan Document; provided that the Exit Event, in and of itself
(including all effects on the business, assets, operations or financial
condition of the Borrower and the Subsidiaries, or the Parent, the Borrower and
the Subsidiaries, in each case that occur or arise to the extent such effects
are a direct result of the Exit Event), shall not constitute a Material Adverse
Effect.

“Material Obligations” means Indebtedness (other than Indebtedness under the
Loan Documents) or other obligations of any one or more of the Borrower or any
Subsidiary in an aggregate principal amount exceeding $25,000,000.  For purposes
of determining Material Obligations, the “principal amount” of the obligations
of the Borrower or any Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary, as applicable, would be
required to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means a Subsidiary constituting a “significant subsidiary”
in accordance with Rule 1-02 under Regulation S-X promulgated by the Securities
and Exchange Commission, as in effect on the Closing Date.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Negotiated Rate” means, with respect to any Swingline Loan bearing interest at
a negotiated rate, the rate per annum agreed to by the Borrower and the
Swingline Lender (such rate not to exceed the Alternate Base Rate plus the
Applicable Margin applicable to Revolving ABR Borrowings) in accordance with
Section 2.10(b) as the interest rate that such Swingline Loan shall bear.

“Net Income” means, for any period, net income (net of interest income) for such
period of the Borrower and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

“Net Proceeds” means, with respect to any event, (i) the cash proceeds received
in respect of such event, including (A) any cash received in respect of any
non-cash proceeds, but only as and when received, (B) in the case of a casualty,
insurance proceeds and (C) in the case of a condemnation or similar event,
condemnation awards and similar payments, (ii) net of the sum of (A) all fees
and expenses paid by the Borrower and the Subsidiaries to third parties in
connection with such event, including, without

21


--------------------------------------------------------------------------------




limitation, attorneys’ fees, accountants’ fees, investment banking fees
(including underwriting discounts and commissions and collection expenses),
consulting fees, relocation expenses and other customary fees and expenses, (B)
in the case of a sale, transfer, lease or other disposition of an asset
(including pursuant to a sale and leaseback transaction), the amount of all
payments required to be made by the Borrower and the Subsidiaries as a result of
such event to repay Indebtedness (other than Indebtedness under the Loan
Documents, in respect of the 9¾% Senior Notes (or any Refinancing Indebtedness
in respect thereof), the 12¼% Senior Notes (or Refinancing Indebtedness in
respect thereof) or any Holding Company Debt (or Refinancing Indebtedness in
respect thereof)) secured by such asset or otherwise subject to mandatory
payment as a result of such event or required in order to obtain any necessary
consent to such transaction, (C) the amount of all Taxes paid (or reasonably
estimated to be payable) by the Borrower and the Subsidiaries (or by any Person
the Tax liability of which is determined by reference to the income of the
Borrower or any of the Subsidiaries), (D) the amount of any reserves established
by the Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer),
(E) all contractually required distributions and other payments made to minority
interest holders in Subsidiaries or joint ventures of the Borrower or any
Subsidiary as a result of such transaction and (F) all payments made with
respect to liabilities associated with the assets that are the subject of such
transaction; provided, however, that with respect to any sale, transfer, lease
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or other insured damage or condemnation or similar
proceeding) or any issuance of an Equity Interest, if the Borrower shall deliver
a certificate of a Financial Officer to the Administrative Agent at the time of
such sale, transfer, lease or other disposition or issuance setting forth the
Borrower’s or such Subsidiary’s intent to use or to commit to use the proceeds
of such sale, transfer, lease or other disposition or issuance to replace or
repair the assets that are the subject thereof with, or otherwise purchase,
other assets to be used in the same line of business within 365 days of receipt
of such proceeds and no Event of Default shall have occurred and shall be
continuing at the time of such certificate, then such proceeds shall not
constitute Net Proceeds except to the extent not so used at the end of such
365-day period or if committed to be so used by the end of such 365-day period,
if not so used within 365 days after the date of such commitment, at which time
such proceeds shall be deemed Net Proceeds.

“9¾% Senior Note Indenture” means the Indenture, dated as of October 1, 1999,
made among Insight Midwest, Insight Capital, Inc. and BNY (as successor to
Harris Trust Company of New York), as Trustee, relating to the 9¾% Senior Notes,
as supplemented.

“9¾% Senior Notes” means the Series A and Series B 9¾% Senior Notes, due 2009,
issued by Insight Midwest and Insight Capital, Inc.

“Newco” has the meaning assigned to such term in Section 6.11.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.2(c).

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Non-US Lender” has the meaning assigned to such term in Section 3.7(f).

“Notes” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans payable to such Lender (or, if required by such Lender, to such
Lender and its registered assigns) substantially in the form of (a) Exhibit B-1,
in the case of any A Term Loan, (b) Exhibit B-2, in the case of any B Term Loan,
(c) Exhibit B-3, in the case of any Revolving Loan, (d) Exhibit B-4, in the case
of

22


--------------------------------------------------------------------------------




any Swingline Loan or (e) an exhibit attached to the relevant Additional Term
Loan Supplement at the time of delivery thereof, in the case of any Additional
Term Loan.

“Obligations” has the meaning assigned to such term in the Security Agreement.

“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents.

“Parent” means either (a) Insight Midwest or (b) following the formation of a
Newco pursuant to Section 6.11, such Newco.

“Parent Loan” means the loan made by Insight Holdings, in cash, to Insight
Midwest in the stated amount of $100,000,000, as evidenced by the Parent Loan
Note.

“Parent Loan Note” means the promissory note, dated March 28, 2002, made by
Insight Midwest and payable to the order of Insight Holdings, in the stated
amount of $100,000,000.

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Parent, dated as of January 5, 2001, as amended.

“Participant” has the meaning assigned to such term in Section 10.4(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Annex 1 to the
Security Agreement or any other form approved by the Administrative Agent.

“Permitted Acquisition” means any Cable Television System Acquisition, if (a) no
Default has occurred and is continuing or would result therefrom,
(b) immediately after giving effect thereto the Borrower is in compliance on a
Pro Forma Basis with the Financial Covenants (without giving effect to any
Specified Equity Contribution), (c) to the extent structured as an acquisition
of Equity Interests, the Person or Persons acquired in such Cable Television
System Acquisition shall become Subsidiary Guarantor(s) and, to the extent
structured as an acquisition of assets, the assets so acquired shall be held by
Borrower or a Subsidiary Guarantor and (d) with respect to any acquisition for
aggregate consideration in excess of $100,000,000, the Borrower has delivered to
the Administrative Agent an officer’s certificate to the effect set forth in
clauses (a) and (b) above, together with all relevant financial information for
the Person or assets acquired and reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (b) above.

“Permitted Encumbrances” means:

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.4;

(b)           landlords’, vendors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 6.4;

23


--------------------------------------------------------------------------------




(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)           pledges and deposits to secure the performance of bids,
government, trade and other similar contracts (other than contracts for the
payment of money), leases, subleases, statutory obligations and surety, stay,
appeal, indemnity, performance or other similar bonds or obligations and other
obligations of a like nature, and deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations, in
each case in the ordinary course of business;

(e)           judgment and attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article 8;

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on, and other imperfections of title with respect to, real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and the Subsidiaries;

(g)           Liens on the assets of any Subsidiary Guarantor in favor of the
Borrower or any other Subsidiary Guarantor, and Liens on assets of the Borrower
in favor of any Subsidiary Guarantor;

(h)           Liens on Margin Stock to the extent that a prohibition on such
Liens would violate Regulation U;

(i)            Liens in favor of collecting or payor banks or securities
intermediaries having a right of setoff, revocation, refund or chargeback with
respect to money or instruments of the Borrower or any Subsidiary thereof on
deposit with or in possession of such bank or in a security account of such
security intermediary, or arising under or pursuant to general banking
conditions;

(j)            Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement (other than any property that is the subject of a
Sale and Leaseback Transaction);

(k)           Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;

(l)            (i) receipt of progress payments and advances from customers in
the ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof and (ii) Liens relating to purchase orders and
other agreements entered into with customers or suppliers of the Borrower or any
Subsidiary in the ordinary course of business;

(m)          Liens solely on any cash earnest money deposits made by the
Borrower or any Subsidiary in connection with an investment permitted by Section
7.4;

(n)           Liens deemed to exist in connection with investments permitted by
Section 7.4(a) that constitute repurchase obligations;

24


--------------------------------------------------------------------------------




(o)           (i) deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty,
liability, director and officer or other insurance to the Borrower or any
Subsidiary;

(p)           Liens on property subject to sale and leaseback transactions
permitted under Section 7.6 and general intangibles related thereto;

(q)           Liens securing obligations (other than obligations representing
Indebtedness for money borrowed) under reciprocal easement or similar agreements
entered into in the ordinary course of business of Borrower and any Subsidiary;
and

(r)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements entered into by the Borrower or any
Subsidiary in the ordinary course of business.

“Permitted Holders” means the collective reference to (a) any of (u) Sponsor,
(v) Sidney R. Knafel, (w) Michael S. Willner, (x) other officers and directors
of a Holding Company or Borrower, (y) Comcast and (z) in each case in this
clause (a) any of their Affiliates (but excluding, in the case of clauses (v)
and (y) any portfolio companies, provided that in no case shall any Holding
Company whose assets consist, directly or indirectly, solely of the Equity
Interests of the Borrower, cash and Cash Equivalents, or contracts or other
rights related to its investment in the Borrower, be considered such a portfolio
company), (b) any investment fund or vehicle managed, sponsored or advised by
any of the Persons described in clause (a)(u) and (a)(y) above, and any
Affiliate of or successor to any such investment fund or vehicle, (c) with
respect to any Person referred in clause (a)(v) or (a)(w), any other member of
such Person’s Family Group, (d) any corporation, partnership or other entity,
the beneficiaries, stockholders, partners, owners or Persons holding a
controlling interest of which consist solely of one or more Persons referred to
in the preceding clause (a) or (c), and (e) any Person acting in the capacity of
an underwriter in connection with a public or private offering of Equity
Interests of Parent or any Holding Company.  For purposes of this defined term,
“Family Group” means, with respect to any natural person, (a) such person’s
spouse or former spouse, (b) any lineal ancestor or descendant of such person,
(c) any trust or trusts in which any of the foregoing, individually or
collectively, has, directly or indirectly, at least 51% of the beneficial
interest and (d) the estate of any of the foregoing (and his executor(s) or
administrator(s)).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

“Platform” shall have the meaning assigned to Section 6.1.

“Post Exit Borrower” has the meaning assigned to such term in Section 7.14(d).

“Prepayment Event” means, without duplication:

(a)           any sale, transfer, lease or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Subsidiary, other than

25


--------------------------------------------------------------------------------




(i) Dispositions described in paragraphs (a), (b), (c), (d), (e), (g), (h), (i),
(j) and (l) of Section 7.5 and (ii) other dispositions resulting in aggregate
Net Proceeds not exceeding $5,000,000 during any fiscal year of the Borrower;

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary, other than casualties, insured damage
or takings resulting in aggregate Net Proceeds not exceeding $5,000,000 during
any fiscal year; and

(c)           any Debt Issuance.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNY as its prime commercial lending rate at its principal office in
New York City; each change in the Prime Rate being effective from and including
the date such change is publicly announced as being effective.  The Prime Rate
is not intended to be lowest rate of interest charged by BNY in connection with
extensions of credit to borrowers.

“Prior Asset Transfer” has the meaning assigned to such term in Section
7.5(m)(ii).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Pro Forma Basis” means, with respect to any calculation of any of the Financial
Covenants or Adjusted Annualized Consolidated Operating Cash Flow, that such
calculation shall give pro forma effect to the Transactions, any Permitted
Acquisition, the Exit Event, all issuances, incurrences or assumptions or
repayments of Indebtedness (and the application of proceeds thereof), and all
sales, transfers or other dispositions of any Subsidiary, line of business or
division or other asset dispositions or series of related asset dispositions in
excess of $15,000,000 (any of the foregoing, an “Applicable Transaction”) in
each case that have occurred during the fiscal quarter of the Borrower most
recently ended with respect to which a delivery requirement for a compliance
certificate pursuant to Section 6.1(c) has arisen or, prior to the first due
date for such a compliance certificate hereunder, the most recently ended fiscal
quarter of Borrower (or, if any of such Financial Covenants are being calculated
to determine the permissibility of any transaction hereunder (a “Tested
Transaction”), giving effect to the Applicable Transactions occurring during
such fiscal quarter, after the end of such fiscal quarter and also giving effect
to such Tested Transaction) as if the Applicable Transactions and/or such Tested
Transaction had occurred on the first day of such fiscal quarter, and, with
respect to any calculation of Adjusted Annualized Consolidated Operating Cash
Flow to determine the permissibility of any Permitted Acquisition or the Exit
Event, calculated on a pro forma basis giving effect to any adjustments for cost
savings or synergies relating thereto to the extent such adjustments are (x)
made in accordance with Regulation S-X or (y) to reflect operating expense
reductions that have been realized or for which the steps necessary for
realization have been taken or are reasonably expected to be taken within 12
months following the consummation of such Permitted Acquisition or the Exit
Event, as determined in good faith by the Borrower, including, but not limited
to, the execution or termination of any contracts, reductions of costs related
to duplicative administrative functions, the termination of any personnel or the
closing (or the approval by the Board of Directors of the closing) of any
facility, as applicable; provided that in any case such adjustments are set
forth in a certificate signed by a Financial Officer and delivered to the
Administrative Agent, which certificate shall state (a) the nature and amount of
each of such adjustments and (b) that each of such adjustments are based on the
reasonable good faith beliefs of the Borrower’s chief financial officer;
provided further that any such adjustments shall be without duplication for cost
savings, synergies or expense reductions actually realized during such period
and included in such Adjusted Annualized Consolidated Operating Cash Flow;
provided further that in the case of the Exit Event, such calculation of
Adjusted Annualized Consolidated

26


--------------------------------------------------------------------------------




Operating Cash Flow shall include operating expense increases for the Borrower
and the Subsidiaries that the Borrower determines in good faith have occurred or
will occur within 12 months following the consummation of the Exit Event (as set
forth in a certificate of a Financial Officer).  If the Financial Covenants or
Adjusted Annualized Consolidated Operating Cash Flow are being tested to
determine the permissibility of any transaction hereunder, the date as of which
the Financial Covenants or Adjusted Annualized Consolidated Operating Cash Flow
shall be required to be tested shall be as of the last day of the fiscal quarter
of the Borrower most recently ended with respect to which a delivery requirement
for a compliance certificate pursuant to Section 6.1(c) has arisen (it being
understood that if such transaction is to occur prior to the due date for the
first such compliance certificate required to be delivered hereunder (x) the
Financial Covenants shall be required to be tested as of the most recently ended
fiscal quarter of Borrower for which financial statements are available and (y)
the levels for the Financial Covenants applicable to the period ending December
31, 2006 shall apply for determining the satisfaction of the Financial Covenants
with respect to such Tested Transaction).

“Proposed Change” has the meaning assigned to such term in Section 10.2(c).

“Public Lender” shall have the meaning assigned to such term in Section 6.1.

“Qualified Equity” means any Equity Interests that are not Disqualified Equity.

“Qualifying IPO” means the issuance by Parent or another Holding Company of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933 (whether alone or in connection with a secondary public
offering) generating gross cash proceeds of $150,000,000 to the Parent or such
Holding Company.

“Redemption” means the redemption of all of the outstanding 10½% Senior Notes in
the amount of $630,000,000 and $185,000,000 of the 9¾% Senior Notes.

“Refinanced Term Loan” has the meaning assigned to such term in Section 10.2(e).

“Refinancing” has the meaning assigned to such term in the definition of
“Transactions”.

“Refinancing Indebtedness” means, with respect to any Indebtedness, any
Indebtedness that renews, refinances or replaces such Indebtedness; provided
that (1) the only obligors under such renewal, refinancing or replacement
Indebtedness are Persons that were obligors under the Indebtedness being
renewed, refinanced or replaced (but with respect to renewals, refinancings or
replacements of (x) the 9¾% Senior Notes, such obligors on such renewal,
refinancing or replacement Indebtedness may include any Holding Company and (y)
the 12¼% Senior Notes, such obligors on such renewal, refinancing or replacement
Indebtedness may include any Holding Company other than Parent), (2) if the
Indebtedness being renewed, refinanced or replaced is subordinated in right of
payment to the Obligations, such renewal, refinancing or replacement
Indebtedness shall be subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being renewed, refinanced or replaced,
(3) such renewal, refinancing or replacement shall not increase the principal
amount of such Indebtedness, without giving effect to any accrued interest,
premiums, fees or expenses payable in connection with such renewal, refinancing
or replacement, (4) such renewal, refinancing or replacement Indebtedness has a
final stated maturity date equal to or later than the final stated maturity date
of the Indebtedness being renewed, refinanced or replaced and (5) such renewal,
refinancing or replacement Indebtedness has a Weighted Average Life to Maturity
equal to or longer than the Weighted Average Life to Maturity of the
Indebtedness being renewed, refinanced or replaced.

27


--------------------------------------------------------------------------------




“Register” has the meaning assigned to such term in Section 10.4(c).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Replacement Term Loans” has the meaning assigned to such term in
Section 10.2(e).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing greater than 50% of the sum of the aggregate Total Credit Exposures
of all Lenders.

“Responsible Officer” means any of the chief executive officer, president, chief
financial officer (or similar title) or treasurer (or similar title) of the
Borrower.

“Restricted Payment” means, as to any Person, (i) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares or any option, warrant or other
right to acquire any such Equity Interests and (iii) any payment of principal or
interest or any purchase, redemption, retirement, acquisition or defeasance of
or with respect to any Indebtedness of such Person which is subordinated to the
payment of the Obligations.

“Revolving Commitment” means, with respect to each Lender having a Revolving
Commitment, the commitment of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, in an
aggregate outstanding amount not exceeding the amount of such Lender’s Revolving
Commitment as set forth on Schedule 1.1A, in the initial Revolving Increase
Supplement executed and delivered by such Lender, the Borrower and the
Administrative Agent, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable, as such
commitment may be reduced or increased from time to time pursuant to Section 2.5
or pursuant to assignments by or to such Lender pursuant to Section 10.4.  The
amount of each Lender’s Revolving Commitment on the Closing Date is set forth on
such Schedule 1.1A.  The aggregate amount of the Revolving Commitments on the
Closing Date is $260,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the aggregate outstanding principal amount of such Lender’s Revolving
Loans plus its LC Exposure and Swingline Exposure at such time.

28


--------------------------------------------------------------------------------


“Revolving Increase Supplement” means an increase supplement in substantially
the form of Exhibit E.

“Revolving Lender” means a Lender with a Revolving Commitment.

“Revolving Loan” means a Loan referred to in Section 2.1(a) and made pursuant to
Section 2.4.

“Revolving Maturity Date” means October 6, 2012, and if such date is not a
Business Day, the next succeeding Business Day.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
among the Borrower, Insight Midwest, the Subsidiary Guarantors party thereto and
the Administrative Agent, for the benefit of the Secured Parties.

“Security Documents” means the Security Agreement and each other security
agreement, instrument or other document executed or delivered pursuant to
Sections 6.10 or 6.11 or Section 5(e) or 23 of the Security Agreement to secure
any of the Obligations.

“Specified Equity Contribution” has the meaning assigned to such term in the
definition of “Consolidated Operating Cash Flow”.

“Sponsor” means CP III Coinvestment, L.P., Carlyle Partners III
Telecommunications, L.P., Carlyle Partners IV Telecommunications, L.P. and CP IV
Coinvestment, L.P. (but excluding any portfolio companies of the foregoing;
provided that in no case shall any Holding Company whose assets consist solely
of the Equity Interests of the Borrower, cash and Cash Equivalents, or contracts
or other rights related to its investment in the Borrower, be considered such a
portfolio company).

“State Law” means any state law pertaining to or regulating intrastate and local
telecommunications services, or any successor statute or statutes thereto, and
all State Regulations pursuant to such State Law.

“State PUC” means any state public utility commission or any other state
commission, agency, department board or authority with responsibility for
regulating intrastate and local telecommunications services.

“State Regulations” means all rules, regulations, written policies, orders and
decisions of any State PUC.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit

29


--------------------------------------------------------------------------------




for proration, exemptions or offsets that may be available from time to time to
any Lender under Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subject Asset Transfer” has the meaning assigned to such term in Section
7.5(m)(ii).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power is or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means (a) Insight Communications of Central Ohio, LLC,
Coaxial Communications of Central Ohio, Inc., Insight Indiana, Insight
Communications of Kentucky, L.P., Insight Kentucky, Insight Kentucky Partners I,
L.P., Insight Phone of Ohio, LLC, Insight Phone of Illinois, LLC, Insight Phone
of Indiana, LLC and Insight Phone of Kentucky, LLC and (b) any other Subsidiary
that executes and delivers the Security Documents and the Guarantee Agreement,
in each case in accordance with Sections 6.10 and 6.11 of this Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total principal amount of
Swingline Loans outstanding at such time.

“Swingline Interest Period” means, subject to the provisions of Section 2.6(a),
with respect to any Swingline Loan requested by the Borrower, the period
commencing on the date of Borrowing with respect to such Swingline Loan and
ending not in excess of ten days thereafter, as selected by the Borrower in its
irrevocable Borrowing Request, provided, however, that (i) if any Swingline
Interest Period would otherwise end on a day that is not a Business Day, such
Swingline Interest Period shall be extended to the next succeeding Business Day,
and (ii) the Borrower shall select Swingline Interest Periods so as not to have
more than three different Swingline Interest Periods outstanding at any one time
for all Swingline Loans.

“Swingline Lender” means The Bank of New York, in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.10.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority including any interest,
additions to, tax or penalties applicable thereto.

“TCI” means TCI of Indiana Holdings, LLC, a Colorado limited liability company.

“TCI Exit Person” means any Person that is (x) TCI, (y) any Affiliate of TCI or
(z) a designee of TCI, in each case to the extent such Person is distributed
assets that are to be allocated to TCI or

30


--------------------------------------------------------------------------------




any Person or Persons that succeed to any or all of the rights of TCI under the
Partnership Agreement in the Exit Event.

“10½% Senior Note Indenture” means the Indenture, dated as of November 6, 2000,
made among Insight Midwest, Insight Capital, Inc. and The Bank of New York, as
Trustee, relating to the 10½% Senior Notes.

“10½% Senior Notes” means the Series A and Series B 10½% Senior Notes, due 2010,
issued by Insight Midwest and Insight Capital, Inc.

“Term Loans” means the A Term Loans, the B Term Loans and the Additional Term
Loans, if any.

“Tested Transactions” has the meaning assigned to such term in the defined term
“Pro Forma Basis”.

“Total Credit Exposure” means, with respect to any Lender at any time, (a) prior
to the earlier to occur of the first Borrowing and the issuance of the first
Letter of Credit, the sum of such Lender’s Revolving Commitment, A Term
Commitment and B Term Commitment, and (b) at all other times, the sum of such
Lender’s Revolving Credit Exposure, outstanding Term Loans and unused Revolving
Commitment.

“Transactions” means (i) the execution and delivery by each Loan Party of each
Loan Document to which it is a party on the Closing Date, (ii) the initial
borrowing of the Loans and the issuance of any Letters of Credit on the Closing
Date, (iii) the repayment and termination of the Existing Credit Agreement on
the Closing Date and the substantially concurrent release of all collateral and
guarantees granted thereunder (the “Refinancing”), (iv) from and after the date
it actually occurs, the Redemption, and (v) the payment of premiums, fees,
interest, commissions and expenses in connection with each of the foregoing.

“12¼% Senior Note Indenture” means the Indenture, dated as of February 6, 2001,
made between Insight Holdings and The Bank of New York, as Trustee, relating to
the 12¼% Senior Notes.

“12¼% Senior Notes” means the Series 12¼% Senior Discount Notes, due 2011,
issued by Insight Holdings.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to, in the case of (i) a Revolving Borrowing, an A Term
Borrowing, a B Term Borrowing or an Additional Term Loan Borrowing, the Adjusted
LIBO Rate or the Alternate Base Rate or (ii) a Swingline Borrowing, a Borrowing
at the Alternate Base Rate or the Negotiated Rate.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly-Owned Subsidiary” means any Subsidiary the capital stock (or other
similar interest) of which is 100% owned, directly or indirectly, by the
Borrower, irrespective of whether or not

31


--------------------------------------------------------------------------------




Insight Kentucky Capital, LLC, which is currently owned 50% by Insight LP and
50% (directly or indirectly) by Comcast, holds a 0.001% limited partnership
interest in such Subsidiary or any direct or indirect parent company of such
Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.2.                                   CLASSIFICATION OF LOANS AND
BORROWINGS

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings may also be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).


SECTION 1.3.                                   TERMS GENERALLY

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified, (ii) any definition of or reference to any law shall be
construed as referring to such law as from time to time amended and any
successor thereto and the rules and regulations promulgated from time to time
thereunder, (iii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iv) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (v)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any reference to an “applicable Lender” shall mean (i) in the
case of Revolving Borrowings, Swingline Loans and Letters of Credit, Lenders
having a Revolving Commitment, (ii) in the case of A Term Borrowings, Lenders
having an A Term Commitment, (iii) in the case of B Term Borrowings, Lenders
having a B Term Commitment, and (iv) in the case of Additional Term Loan
Borrowings, Lenders having Additional Term Loan Commitments.


SECTION 1.4.                                   ACCOUNTING TERMS; GAAP

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in

32


--------------------------------------------------------------------------------




accordance herewith.  Unless the context otherwise requires, any reference to a
fiscal period shall refer to the relevant fiscal period of the Borrower.


ARTICLE 2

THE CREDITS


SECTION 2.1.                                   COMMITMENTS AND LOANS


(A)                                  REVOLVING LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER HAVING A REVOLVING COMMITMENT AGREES TO
MAKE REVOLVING LOANS TO THE BORROWER IN DOLLARS FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN
SUCH LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING
COMMITMENT.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW REVOLVING LOANS. 
NOTWITHSTANDING THE FOREGOING, PRIOR TO THE LATER OF (A) THE EARLIEST TO OCCUR
OF (X) THE A DELAYED DRAW FUNDING DATE, (Y) THE TERMINATION OF THE A DELAYED
DRAW TERM LOAN COMMITMENTS PURSUANT TO SECTION 2.5(C) AND (Z) THE A DELAYED DRAW
EXPIRATION DATE AND (B) THE EARLIEST TO OCCUR OF (X) THE B DELAYED DRAW FUNDING
DATE, (Y) THE TERMINATION OF THE B DELAYED DRAW TERM LOAN COMMITMENTS PURSUANT
TO SECTION 2.5(C) AND (Z) THE B DELAYED DRAW EXPIRATION DATE, NOT MORE THAN
$160,000,000 OF REVOLVING LOAN BORROWINGS OR SWINGLINE LOANS MAY BE OUTSTANDING.


(B)                                 A TERM LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER HAVING AN A TERM COMMITMENT SEVERALLY
AGREES (I) TO MAKE AN A INITIAL TERM LOAN TO THE BORROWER IN DOLLARS ON THE
CLOSING DATE IN A PRINCIPAL AMOUNT REQUESTED BY THE BORROWER NOT TO EXCEED SUCH
LENDER’S A INITIAL TERM LOAN COMMITMENT AND (II) TO MAKE AN A DELAYED DRAW TERM
LOAN TO THE BORROWER IN DOLLARS ON THE A DELAYED DRAW FUNDING DATE IN A
PRINCIPAL AMOUNT REQUESTED BY THE BORROWER NOT TO EXCEED SUCH LENDER’S A DELAYED
DRAW TERM LOAN COMMITMENT.  ANY REMAINING UNUTILIZED AMOUNT OF THE A INITIAL
TERM LOAN COMMITMENT OR THE A DELAYED DRAW TERM LOAN COMMITMENT SHALL THEREAFTER
CEASE TO BE AVAILABLE.  A TERM LOANS WHICH ARE PREPAID OR REPAID, IN WHOLE OR IN
PART, MAY NOT BE REBORROWED.


(C)                                  B TERM LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER HAVING A B TERM COMMITMENT SEVERALLY
AGREES (I) TO MAKE A B INITIAL TERM LOAN TO THE BORROWER IN DOLLARS ON THE
CLOSING DATE IN A PRINCIPAL AMOUNT REQUESTED BY THE BORROWER NOT TO EXCEED SUCH
LENDER’S B INITIAL TERM LOAN COMMITMENT AND (II) TO MAKE AN B DELAYED DRAW TERM
LOAN TO THE BORROWER IN DOLLARS ON THE B DELAYED DRAW FUNDING DATE IN A
PRINCIPAL AMOUNT REQUESTED BY THE BORROWER NOT TO EXCEED SUCH LENDER’S B DELAYED
DRAW TERM LOAN COMMITMENT.  ANY REMAINING UNUTILIZED AMOUNT OF THE B INITIAL
TERM LOAN COMMITMENT OR THE B DELAYED DRAW TERM LOAN COMMITMENT SHALL THEREAFTER
CEASE TO BE AVAILABLE.  B TERM LOANS WHICH ARE PREPAID OR REPAID, IN WHOLE OR IN
PART, MAY NOT BE REBORROWED.


(D)                                 ADDITIONAL TERM LOAN COMMITMENTS.  THE
BORROWER MAY, AT ANY TIME AT ITS SOLE COST, EXPENSE AND EFFORT, REQUEST ANY ONE
OR MORE OF THE LENDERS, AN AFFILIATE OF A LENDER OR AN APPROVED FUND OF A LENDER
(THE DECISION TO BE WITHIN THE SOLE AND ABSOLUTE DISCRETION OF SUCH LENDER,
AFFILIATE OR APPROVED FUND), OR ANY OTHER PERSON REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, TO COMMIT TO MAKE AN ADDITIONAL TERM LOAN, BY SUBMITTING
AN ADDITIONAL TERM LOAN SUPPLEMENT DULY EXECUTED BY THE BORROWER AND EACH SUCH
LENDER, AFFILIATE, APPROVED FUND OR OTHER PERSON, AS THE CASE MAY BE, TO THE
ADMINISTRATIVE AGENT.  IF SUCH AN ADDITIONAL TERM LOAN SUPPLEMENT IS IN ALL
RESPECTS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE
AGENT SHALL EXECUTE SUCH ADDITIONAL TERM LOAN SUPPLEMENT AND DELIVER A COPY
THEREOF TO THE BORROWER AND EACH SUCH LENDER, AFFILIATE, APPROVED FUND OR OTHER
PERSON, AS THE CASE MAY BE.  UPON EXECUTION AND DELIVERY OF SUCH ADDITIONAL TERM
LOAN SUPPLEMENT BY THE ADMINISTRATIVE AGENT, (I) IN THE CASE OF EACH SUCH
LENDER, SUCH LENDER’S ADDITIONAL TERM LOAN COMMITMENT WITH RESPECT THERETO SHALL
BE IN THE AMOUNT SET FORTH IN SUCH ADDITIONAL TERM LOAN

33


--------------------------------------------------------------------------------





SUPPLEMENT, AND (II) IN THE CASE OF EACH SUCH AFFILIATE, APPROVED FUND OR OTHER
PERSON, SUCH AFFILIATE, APPROVED FUND OR OTHER PERSON SHALL THEREUPON BECOME A
PARTY HERETO AND SHALL FOR ALL PURPOSES OF THE LOAN DOCUMENTS BE DEEMED A
“LENDER” HAVING AN ADDITIONAL TERM LOAN COMMITMENT AS SET FORTH IN SUCH
ADDITIONAL TERM LOAN SUPPLEMENT; PROVIDED, HOWEVER, THAT:

(A)                              IMMEDIATELY AFTER GIVING EFFECT THERETO, THE
AGGREGATE ADDITIONAL TERM LOAN COMMITMENTS PLUS THE SUM OF ALL INCREASES IN THE
AGGREGATE REVOLVING COMMITMENTS MADE PURSUANT TO SECTION 2.5(D), IF ANY, SHALL
NOT EXCEED $500,000,000;

(B)                                EACH SUCH REQUEST FOR ADDITIONAL TERM LOAN
COMMITMENTS SHALL BE IN AN AMOUNT NOT LESS THAN $25,000,000 OR SUCH AMOUNT PLUS
AN INTEGRAL MULTIPLE OF $5,000,000;

(C)                                THE RATE OF INTEREST PER ANNUM APPLICABLE TO
EACH SERIES OF ADDITIONAL TERM LOANS (WHICH, FOR SUCH PURPOSES ONLY, SHALL BE
DEEMED TO INCLUDE ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT PAYABLE
TO ALL LENDERS IN THE PRIMARY SYNDICATE PROVIDING SUCH ADDITIONAL TERM LOANS,
BUT EXCLUSIVE OF ANY ARRANGEMENT, STRUCTURING OR OTHER FEES PAYABLE IN
CONNECTION THEREWITH THAT ARE NOT SHARED WITH ALL SUCH LENDERS) DETERMINED AS OF
THE DATE OF THE MAKING OF SUCH ADDITIONAL TERM LOANS SHALL NOT BE GREATER THAN
0.50% ABOVE THE INTEREST RATE THEN IN EFFECT FOR THE B TERM LOANS (WHICH, FOR
SUCH PURPOSES ONLY, SHALL BE DEEMED TO INCLUDE ALL UPFRONT OR SIMILAR FEES OR
ORIGINAL ISSUE DISCOUNT PAID TO ALL LENDERS IN THE PRIMARY SYNDICATE OF THE B
TERM LOANS, AS SUCH, BUT EXCLUSIVE OF ANY ARRANGEMENT, STRUCTURING OR OTHER FEES
PAYABLE IN CONNECTION THEREWITH THAT ARE NOT SHARED WITH ALL SUCH LENDERS);
PROVIDED THAT IF SUCH RATE OF INTEREST PER ANNUM APPLICABLE TO EACH SERIES OF
ADDITIONAL TERM LOANS IS GREATER THAN 0.50% ABOVE SUCH INTEREST RATE THEN IN
EFFECT FOR THE B TERM LOANS, THE DEFINITION OF “APPLICABLE MARGIN” SHALL BE
AUTOMATICALLY AMENDED WITH RESPECT TO THE A TERM LOANS AND THE B TERM LOANS SO
THAT SUCH RATE OF INTEREST PER ANNUM APPLICABLE TO EACH SERIES OF ADDITIONAL
TERM LOANS IS NOT GREATER THAN 0.50% ABOVE SUCH INTEREST RATE IN EFFECT FOR THE
A TERM LOANS AND THE B TERM LOANS, AS SO AMENDED;

(D)                               EACH SUCH AFFILIATE, APPROVED FUND OR OTHER
PERSON SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE BORROWER ALL
FORMS, IF ANY, THAT ARE REQUIRED TO BE DELIVERED BY SUCH AFFILIATE, APPROVED
FUND OR OTHER PERSON PURSUANT TO SECTION 3.7;

(E)                                 THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT FOR FURTHER DISTRIBUTION TO EACH LENDER A CERTIFICATE OF A
FINANCIAL OFFICER DEMONSTRATING COMPLIANCE ON A PRO FORMA BASIS WITH THE
FINANCIAL COVENANTS THROUGH THE APPLICABLE ADDITIONAL TERM LOAN MATURITY DATE
AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH CUSTOMARY CERTIFICATES,
LEGAL OPINIONS AND OTHER ITEMS AS IT SHALL REASONABLY REQUEST IN CONNECTION WITH
SUCH ADDITIONAL TERM LOAN COMMITMENTS;

(F)                                 THE ADDITIONAL TERM LOANS SHALL HAVE A FINAL
MATURITY DATE EQUAL TO OR LATER THAN THE FINAL MATURITY DATE OF, AND HAS A
WEIGHTED AVERAGE LIFE TO MATURITY EQUAL TO OR GREATER THAN THE WEIGHTED AVERAGE
LIFE TO MATURITY OF, THE B TERM LOANS; AND

(G)                                AFTER GIVING EFFECT TO SUCH ADDITIONAL TERM
LOANS, THERE SHALL NOT HAVE OCCURRED AND BE CONTINUING ANY DEFAULT OR EVENT OF
DEFAULT.


(E)                                  ADDITIONAL TERM LOANS.  SUBJECT TO THE
TERMS AND CONDITIONS HEREOF AND THE TERMS AND CONDITIONS, IF ANY, SET FORTH IN
THE APPLICABLE ADDITIONAL TERM LOAN SUPPLEMENT, EACH LENDER HAVING AN ADDITIONAL
TERM LOAN COMMITMENT RELATED THERETO SEVERALLY AGREES TO MAKE A TERM LOAN (EACH
AN

34


--------------------------------------------------------------------------------





“ADDITIONAL TERM LOAN” AND, COLLECTIVELY WITH THE ADDITIONAL TERM LOAN OF EACH
OTHER LENDER, THE “ADDITIONAL TERM LOANS”) TO THE BORROWER ON THE ADDITIONAL
TERM LOAN BORROWING DATE REFERRED TO THEREIN IN A PRINCIPAL AMOUNT EQUAL TO SUCH
LENDER’S ADDITIONAL TERM LOAN COMMITMENT REFLECTED IN SUCH ADDITIONAL TERM LOAN
SUPPLEMENT.  ON AND AS OF THE CLOSING DATE NO LENDER HAS AN ADDITIONAL TERM LOAN
COMMITMENT.


(F)                                    TREATMENT OF ADDITIONAL TERM LOANS. 
UNLESS AND TO THE EXTENT EXPRESSLY PROVIDED TO THE CONTRARY IN AN EFFECTIVE
ADDITIONAL TERM LOAN SUPPLEMENT, THE TERMS OF SECTIONS 2.7(A), (B) AND (C), AND
OF THE LAST PARAGRAPH OF THE DEFINED TERM “APPLICABLE MARGIN”, IN EACH CASE
APPLICABLE TO B TERM LOANS SHALL APPLY MUTATIS MUTANDIS TO THE ADDITIONAL TERM
LOANS MADE PURSUANT TO SUCH EFFECTIVE ADDITIONAL TERM LOAN SUPPLEMENT.


SECTION 2.2.                                   LOANS AND BORROWINGS


(A)                                  EACH REVOLVING LOAN SHALL BE MADE AS PART
OF A BORROWING CONSISTING OF REVOLVING LOANS MADE BY THE APPLICABLE LENDERS
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING COMMITMENTS, AND EACH A
TERM LOAN, B TERM LOAN AND ADDITIONAL TERM LOAN SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF A TERM LOANS, B TERM LOANS OR ADDITIONAL TERM LOANS, AS
APPLICABLE, MADE BY THE APPLICABLE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE A
TERM COMMITMENTS, B TERM COMMITMENTS OR RELATED ADDITIONAL TERM LOAN
COMMITMENTS, AS APPLICABLE.  THE FAILURE OF ANY APPLICABLE LENDER TO MAKE ANY
LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATIONS HEREUNDER, PROVIDED THAT THE REVOLVING COMMITMENTS, A TERM
COMMITMENTS, B TERM COMMITMENTS AND ADDITIONAL TERM LOAN COMMITMENTS OF THE
APPLICABLE LENDERS ARE SEVERAL, AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER
LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


(B)                                 SUBJECT TO SECTION 3.4, EACH BORROWING SHALL
BE COMPRISED ENTIRELY OF (I) REVOLVING LOANS, A TERM LOANS, B TERM LOANS,
ADDITIONAL TERM LOANS OR SWINGLINE LOANS, AS APPLICABLE, AND (II) ABR LOANS OR
EURODOLLAR LOANS, AS APPLICABLE, IN EACH CASE AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH; PROVIDED THAT EACH SWINGLINE LOAN SHALL BE AN ABR LOAN OR A
LOAN THAT ACCRUES INTEREST AT THE NEGOTIATED RATE.  EACH APPLICABLE LENDER AT
ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN
BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN, PROVIDED THAT ANY EXERCISE
OF SUCH OPTION SHALL NOT (I) AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH
LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR (II) INCREASE ANY COST OR
EXPENSE TO THE BORROWER OR IMPOSE ANY ADDITIONAL WITHHOLDING REQUIREMENT ON THE
BORROWER.


(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY EURODOLLAR BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.  AT THE
TIME THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $3,000,000,
PROVIDED THAT AN ABR REVOLVING BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS
EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL REVOLVING COMMITMENTS, IN AN
AGGREGATE AMOUNT THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS CONTEMPLATED BY SECTION 2.9(E) OR IN AN AGGREGATE AMOUNT THAT IS
REQUIRED TO FINANCE THE REIMBURSEMENT OF A SWINGLINE LOAN AS CONTEMPLATED BY
SECTION 2.10(C) OR THE ENTIRE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE A
TERM LOANS, THE B TERM LOANS OR ADDITIONAL TERM LOANS, AS APPLICABLE.  EACH
SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $50,000 AND
NOT LESS THAN $250,000.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT
THE SAME TIME, PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF
20 EURODOLLAR BORROWINGS OUTSTANDING.


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER (I) THE REVOLVING MATURITY DATE, IN THE CASE OF REVOLVING LOANS,
(II)

35


--------------------------------------------------------------------------------





THE A TERM MATURITY DATE, IN THE CASE OF A TERM LOANS, (III) THE B TERM MATURITY
DATE, IN THE CASE OF B TERM LOANS OR (IV) THE APPLICABLE ADDITIONAL TERM LOAN
MATURITY DATE, IN THE CASE OF ADDITIONAL TERM LOANS.


SECTION 2.3.                                   REQUESTS FOR BORROWINGS


(A)                                  TO REQUEST A BORROWING, THE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (I) IN THE CASE OF
A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING OR (II) IN THE CASE OF
AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF
THE PROPOSED BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY, E-MAIL OR
FACSIMILE TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.  EACH SUCH
TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION
IN COMPLIANCE WITH SECTION 2.2:

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

(III)                               WHETHER SUCH BORROWING IS TO BE A REVOLVING
BORROWING, AN A TERM BORROWING, A B TERM BORROWING OR AN ADDITIONAL TERM LOAN
BORROWING;

(IV)                              WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

(V)                                 IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

(VI)                              THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.4.


(B)                                 IF NO ELECTION AS TO THE TYPE OF BORROWING
IS SPECIFIED, THEN THE REQUESTED BORROWING SHALL BE AN ABR BORROWING.  IF NO
INTEREST PERIOD IS SPECIFIED WITH RESPECT TO ANY REQUESTED EURODOLLAR BORROWING,
THEN THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE
MONTH’S DURATION.  PROMPTLY FOLLOWING RECEIPT OF A BORROWING REQUEST IN
ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH
APPLICABLE LENDER OF THE DETAILS THEREOF AND OF THE AMOUNT OF SUCH LENDER’S LOAN
TO BE MADE AS PART OF THE REQUESTED BORROWING.


SECTION 2.4.                                   FUNDING OF BORROWINGS


(A)                                  EACH LENDER SHALL MAKE EACH LOAN TO BE MADE
BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS BY 12:00 NOON, NEW YORK CITY TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN
SECTION 2.10.  SUBJECT TO SECTION 5.2, THE ADMINISTRATIVE AGENT WILL MAKE SUCH
LOANS AVAILABLE TO THE BORROWER BY PROMPTLY CREDITING OR OTHERWISE TRANSFERRING
THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF THE BORROWER MAINTAINED
WITH THE ADMINISTRATIVE AGENT AND DESIGNATED BY THE BORROWER IN THE APPLICABLE
BORROWING REQUEST, PROVIDED THAT ABR REVOLVING LOANS MADE TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.9(E) SHALL BE
REMITTED BY THE ADMINISTRATIVE AGENT TO THE APPLICABLE ISSUING BANK.  IT IS
UNDERSTOOD THAT EACH LENDER WITH A B INITIAL TERM LOAN COMMITMENT THAT ALSO HAS
OUTSTANDING PRIOR TO THE CLOSING DATE B TERM LOANS (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT) UNDER THE EXISTING CREDIT AGREEMENT MAY SATISFY ITS OBLIGATION
TO FUND B INITIAL TERM LOANS PURSUANT TO THIS SECTION 2.4 BY EXECUTING

36


--------------------------------------------------------------------------------





A LENDER AUTHORIZATION IN WHICH SUCH LENDER AGREES TO TERMINATE THE LOAN
PARTIES’ (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) OBLIGATIONS WITH RESPECT
TO SUCH B TERM LOANS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) (OTHER THAN
OBLIGATIONS WHICH, PURSUANT TO THE TERMS OF THE EXISTING CREDIT AGREEMENT,
EXPRESSLY SURVIVE THE REPAYMENT THEREOF).  NO LENDER SHALL BE RELIEVED OF AN
OBLIGATION TO FUND B DELAYED DRAW TERM LOANS AS A RESULT OF THE PRECEDING
SENTENCE.


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO 11:30 A.M., NEW YORK CITY TIME, ON THE
DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN
ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION OR PARAGRAPH (E) OF SECTION 2.9
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE
OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  IF SUCH LENDER PAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.  IF SUCH LENDER’S SHARE OF SUCH
BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER
WITHIN THREE BUSINESS DAYS AFTER THE DATE OF SUCH BORROWING, THE ADMINISTRATIVE
AGENT SHALL GIVE NOTICE OF SUCH FACT TO THE BORROWER AND THE ADMINISTRATIVE
AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE
RATE PER ANNUM OTHERWISE APPLICABLE TO SUCH BORROWING, ON DEMAND, FROM THE
BORROWER.  NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE
ADMINISTRATIVE AGENT OR THE BORROWER AGAINST ANY DEFAULTING LENDER.


SECTION 2.5.                                   TERMINATION, REDUCTION AND
INCREASE OF COMMITMENTS


(A)                                  UNLESS PREVIOUSLY TERMINATED, (I)(A) THE A
INITIAL TERM LOAN COMMITMENTS SHALL TERMINATE AT 5:00 P.M., NEW YORK CITY TIME,
ON THE CLOSING DATE, (B) THE A DELAYED DRAW TERM LOAN COMMITMENTS SHALL
TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON THE EARLIEST OF (X) THE A DELAYED
DRAW FUNDING DATE, (Y) TERMINATION OF THE A DELAYED DRAW TERM LOAN COMMITMENTS
PURSUANT TO CLAUSE (B)(II) BELOW AND (Z) THE A DELAYED DRAW EXPIRATION DATE,
(II)(A) THE B INITIAL TERM LOAN COMMITMENTS SHALL TERMINATE AT 5:00 P.M., NEW
YORK CITY TIME, ON THE CLOSING DATE, (B) THE B DELAYED DRAW TERM LOAN
COMMITMENTS SHALL TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON THE EARLIEST OF
(X) THE B DELAYED DRAW FUNDING DATE, (Y) TERMINATION OF THE B DELAYED DRAW TERM
LOAN COMMITMENTS PURSUANT TO CLAUSE (B)(II) BELOW AND (Z) THE B DELAYED DRAW
EXPIRATION DATE AND (III) THE REVOLVING COMMITMENTS SHALL TERMINATE ON THE
REVOLVING MATURITY DATE.


(B)                                 (I)  THE BORROWER MAY AT ANY TIME TERMINATE,
OR FROM TIME TO TIME REDUCE, THE REVOLVING COMMITMENTS, PROVIDED THAT (I) THE
BORROWER SHALL NOT TERMINATE OR REDUCE THE REVOLVING COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.7, THE SUM OF THE REVOLVING CREDIT EXPOSURES WOULD EXCEED THE
TOTAL REVOLVING COMMITMENTS, AND (II) EACH SUCH REDUCTION SHALL BE IN AN AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.

 (ii)                              The Borrower may at any time terminate, or
from time to time reduce, the A Delayed Draw Term Loan Commitments and the B
Delayed Draw Term Loan Commitments.


(C)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE REVOLVING
COMMITMENTS, A DELAYED DRAW TERM LOAN COMMITMENTS OR B DELAYED DRAW TERM LOAN
COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST THREE BUSINESS DAYS
PRIOR TO THE

37


--------------------------------------------------------------------------------





EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE,
PROVIDED THAT A NOTICE OF TERMINATION OF THE REVOLVING COMMITMENTS, A DELAYED
DRAW TERM LOAN COMMITMENTS OR B DELAYED DRAW TERM LOAN COMMITMENTS DELIVERED BY
THE BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE OCCURRENCE OR
NON-OCCURRENCE OF ANY EVENT SPECIFIED THEREIN (INCLUDING THE EFFECTIVENESS OF
OTHER CREDIT FACILITIES), IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE
BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED
EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  EACH REDUCTION, AND ANY
TERMINATION, OF THE REVOLVING COMMITMENTS, A DELAYED DRAW TERM LOAN COMMITMENTS
AND B DELAYED DRAW TERM LOAN COMMITMENTS SHALL BE PERMANENT, AND EACH SUCH
REDUCTION SHALL BE MADE RATABLY AMONG THE APPLICABLE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE REVOLVING COMMITMENTS, A DELAYED DRAW TERM LOAN COMMITMENTS AND
B DELAYED DRAW TERM LOAN COMMITMENTS.


(D)                                 THE BORROWER MAY AT ANY TIME AND FROM TIME
TO TIME, AT ITS SOLE COST, EXPENSE AND EFFORT, REQUEST ANY ONE OR MORE OF THE
LENDERS, AN AFFILIATE OF A LENDER OR AN APPROVED FUND OF A LENDER TO INCREASE
ITS REVOLVING COMMITMENT OR TO PROVIDE A NEW REVOLVING COMMITMENT, AS THE CASE
MAY BE (THE DECISION TO BE WITHIN THE SOLE AND ABSOLUTE DISCRETION OF SUCH
LENDER, AFFILIATE OR APPROVED FUND), OR ANY OTHER PERSON REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND THE SWINGLINE LENDER TO
PROVIDE A NEW REVOLVING COMMITMENT, BY SUBMITTING A REVOLVING INCREASE
SUPPLEMENT DULY EXECUTED BY THE BORROWER AND EACH SUCH LENDER, AFFILIATE,
APPROVED FUND OR OTHER PERSON, AS THE CASE MAY BE, TO THE ADMINISTRATIVE AGENT. 
IF SUCH REVOLVING INCREASE SUPPLEMENT IS IN ALL RESPECTS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL EXECUTE SUCH
REVOLVING INCREASE SUPPLEMENT AND DELIVER A COPY THEREOF TO THE BORROWER AND
EACH SUCH LENDER, AFFILIATE, APPROVED FUND OR OTHER PERSON, AS THE CASE MAY BE. 
UPON EXECUTION AND DELIVERY OF SUCH REVOLVING INCREASE SUPPLEMENT BY THE
ADMINISTRATIVE AGENT, (I) IN THE CASE OF EACH SUCH LENDER, SUCH LENDER’S
REVOLVING COMMITMENT SHALL BE INCREASED TO THE AMOUNT SET FORTH IN SUCH
REVOLVING INCREASE SUPPLEMENT, (II) IN THE CASE OF EACH SUCH AFFILIATE, APPROVED
FUND OR OTHER PERSON, SUCH AFFILIATE, APPROVED FUND OR OTHER PERSON SHALL
THEREUPON BECOME A PARTY HERETO AND SHALL FOR ALL PURPOSES OF THE LOAN DOCUMENTS
BE DEEMED A “LENDER” HAVING A REVOLVING COMMITMENT AS SET FORTH IN SUCH
REVOLVING INCREASE SUPPLEMENT, AND (III) IN EACH CASE, THE REVOLVING COMMITMENT
OF SUCH LENDER, AFFILIATE, APPROVED FUND OR SUCH OTHER PERSON, AS THE CASE MAY
BE, SHALL BE AS SET FORTH IN THE APPLICABLE REVOLVING INCREASE SUPPLEMENT;
PROVIDED, HOWEVER, THAT:

(A)                              IMMEDIATELY AFTER GIVING EFFECT THERETO, THE
SUM OF ALL INCREASES IN THE AGGREGATE REVOLVING COMMITMENTS PLUS THE AGGREGATE
AMOUNT OF ALL ADDITIONAL TERM LOAN COMMITMENTS MADE, IF ANY, SHALL NOT EXCEED
$500,000,000;

(B)                                EACH SUCH INCREASE SHALL BE IN AN AMOUNT NOT
LESS THAN $25,000,000 OR SUCH AMOUNT PLUS AN INTEGRAL MULTIPLE OF $5,000,000;

(C)                                THE REVOLVING COMMITMENTS SHALL NOT BE
INCREASED ON MORE THAN TWO OCCASIONS;

(D)                               IF REVOLVING LOANS WOULD BE OUTSTANDING
IMMEDIATELY AFTER GIVING EFFECT TO EACH SUCH INCREASE, THEN SIMULTANEOUSLY WITH
SUCH INCREASE (1) EACH SUCH LENDER, EACH SUCH AFFILIATE, APPROVED FUND OR OTHER
PERSON AND EACH OTHER LENDER SHALL BE DEEMED TO HAVE ENTERED INTO A MASTER
ASSIGNMENT AND ACCEPTANCE AGREEMENT, IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR
TO EXHIBIT A, PURSUANT TO WHICH EACH SUCH OTHER LENDER SHALL HAVE ASSIGNED TO
EACH SUCH LENDER AND EACH SUCH AFFILIATE, APPROVED FUND OR OTHER PERSON A

38


--------------------------------------------------------------------------------




PORTION OF ITS REVOLVING LOANS NECESSARY TO REFLECT PROPORTIONATELY THE
REVOLVING COMMITMENTS AS ADJUSTED IN ACCORDANCE WITH THIS SUBSECTION (E), AND
(2) IN CONNECTION WITH SUCH ASSIGNMENT, EACH SUCH LENDER AND EACH SUCH
AFFILIATE, APPROVED FUND OR OTHER PERSON SHALL PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE OTHER LENDERS, SUCH AMOUNT AS SHALL BE NECESSARY TO
APPROPRIATELY REFLECT THE ASSIGNMENT TO IT OF REVOLVING LOANS, AND IN CONNECTION
WITH SUCH MASTER ASSIGNMENT EACH SUCH OTHER LENDER MAY TREAT THE ASSIGNMENT OF
EURODOLLAR BORROWINGS AS A PREPAYMENT OF SUCH EURODOLLAR BORROWINGS FOR PURPOSES
OF SECTION 3.6;

(E)                                 EACH SUCH AFFILIATE, APPROVED FUND OR OTHER
PERSON SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE BORROWER ALL
FORMS, IF ANY, THAT ARE REQUIRED TO BE DELIVERED BY SUCH AFFILIATE, APPROVED
FUND OR OTHER PERSON PURSUANT TO SECTION 3.7; AND

(F)                                 THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT FOR FURTHER DISTRIBUTION TO EACH LENDER A CERTIFICATE OF A
FINANCIAL OFFICER DEMONSTRATING COMPLIANCE ON A PRO FORMA BASIS WITH THE
FINANCIAL COVENANTS THROUGH THE REVOLVING MATURITY DATE AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED SUCH CUSTOMARY CERTIFICATES, LEGAL OPINIONS AND OTHER
ITEMS AS IT SHALL REASONABLY REQUEST IN CONNECTION WITH SUCH INCREASE.


SECTION 2.6.                                   REPAYMENT OF LOANS


(A)                                  THE BORROWER HEREBY UNCONDITIONALLY
PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH APPLICABLE
LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN, A TERM LOAN, B
TERM LOAN AND ADDITIONAL TERM LOAN ON THE REVOLVING MATURITY DATE, A TERM
MATURITY DATE, B TERM MATURITY DATE AND THE ADDITIONAL TERM LOAN MATURITY DATE,
RESPECTIVELY.  THE OUTSTANDING PRINCIPAL BALANCE OF EACH SWINGLINE LOAN SHALL BE
DUE AND PAYABLE ON THE EARLIEST TO OCCUR OF THE LAST DAY OF THE SWINGLINE
INTEREST PERIOD APPLICABLE THERETO, THE BUSINESS DAY IMMEDIATELY PRECEDING THE
REVOLVING MATURITY DATE, AND THE DATE ON WHICH THE SWINGLINE LOANS SHALL BECOME
DUE AND PAYABLE PURSUANT TO THE PROVISIONS HEREOF, WHETHER BY ACCELERATION OR
OTHERWISE; PROVIDED THAT ON EACH DATE THAT A REVOLVING BORROWING IS MADE, THE
BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN OUTSTANDING.


(B)                                 ON THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, BEGINNING WITH DECEMBER 31, 2008, THE BORROWER SHALL
REPAY THE A TERM LOANS IN THE AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE PRODUCT OF
(I) THE PERCENTAGE SET FORTH IN THE TABLE BELOW OPPOSITE SUCH DATE AND (II) THE
AGGREGATE PRINCIPAL AMOUNT OF THE A TERM LOANS OUTSTANDING IMMEDIATELY FOLLOWING
THE EARLIER TO OCCUR OF (X) THE A DELAYED DRAW FUNDING DATE AND (Y) THE A
DELAYED DRAW EXPIRATION DATE, WITH THE REMAINING BALANCE TO BE REPAID ON THE A
TERM MATURITY DATE,

Date

 

Percentage

 

 

 

 

 

December 31, 2008

 

1.25

%

March 31, 2009

 

1.25

%

June 30, 2009

 

1.25

%

September 30, 2009

 

1.25

%

December 31, 2009

 

2.50

%

March 31, 2010

 

2.50

%

June 30, 2010

 

2.50

%

September 30, 2010

 

2.50

%

December 31, 2010

 

3.75

%

March 31, 2011

 

3.75

%

June 30, 2011

 

3.75

%

 

39


--------------------------------------------------------------------------------




 

Date

 

Percentage

 

 

 

 

 

September 30, 2011

 

3.75

%

December 31, 2011

 

5.00

%

March 31, 2012

 

5.00

%

June 30, 2012

 

5.00

%

September 30, 2012

 

5.00

%

December 31, 2012

 

12.50

%

March 31, 2013

 

12.50

%

June 30, 2013

 

12.50

%

A Term Maturity Date

 

12.50

%

 


(C)                                  ON THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, BEGINNING WITH DECEMBER 31, 2008, THE BORROWER SHALL
REPAY THE B TERM LOANS IN THE AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE PRODUCT OF
(I) 0.25% AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE B TERM LOANS
OUTSTANDING IMMEDIATELY FOLLOWING THE EARLIER TO OCCUR OF (X) THE B DELAYED DRAW
FUNDING DATE AND (Y) THE B DELAYED DRAW EXPIRATION DATE, WITH THE REMAINING
BALANCE TO BE REPAID ON THE B TERM MATURITY DATE,


(D)                                 THE UNPAID PRINCIPAL AMOUNT OF EACH
ADDITIONAL TERM LOAN SHALL BE PAYABLE IN SUCH AMOUNTS AND ON SUCH DATES, IF ANY,
AS SHALL BE SET FORTH IN THE APPLICABLE EFFECTIVE ADDITIONAL TERM LOAN
SUPPLEMENT.


SECTION 2.7.                                   PREPAYMENT OF LOANS


(A)                                  THE BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT
TO THE REQUIREMENTS OF THIS SECTION.  EXCEPT AS OTHERWISE PROVIDED IN SECTION
2.7(B), EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED, AT THE BORROWER’S
DISCRETION, TO (I) THE A TERM LOANS, (II) THE B TERM LOANS AND THE ADDITIONAL
TERM LOANS ON A PRO RATA BASIS, AND/OR (III) THE REVOLVING LOANS.  SUBJECT TO
SECTION 2.7(B), EACH PREPAYMENT OF A TERM LOAN SHALL BE APPLIED TO REDUCE THE
REMAINING INSTALLMENTS PAYABLE THEREON IN THE ORDER OF MATURITY SPECIFIED BY THE
BORROWER.


(B)                                 IN THE EVENT AND ON EACH OCCASION THAT ANY
NET PROCEEDS ARE RECEIVED BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN
RESPECT OF ANY PREPAYMENT EVENT, THEN, WITHIN FIVE BUSINESS DAYS AFTER SUCH NET
PROCEEDS ARE RECEIVED, THE BORROWER SHALL PREPAY THE TERM LOANS PRO RATA IN AN
AMOUNT EQUAL TO SUCH NET PROCEEDS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LENDERS HAVING OUTSTANDING B TERM LOANS OR, TO THE EXTENT PROVIDED
IN AN ADDITIONAL TERM LOAN SUPPLEMENT, THE RELATED ADDITIONAL TERM LOANS, MAY
ELECT TO DECLINE ANY MANDATORY PREPAYMENT OF A B TERM BORROWING OR THE RELATED
ADDITIONAL TERM LOAN BORROWING, AS APPLICABLE (THE “DECLINED LOANS”) UNDER THIS
SECTION 2.7(B) OR SECTION 2.7(C).  TO MAKE SUCH AN ELECTION, SUCH LENDERS SHALL
NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER THEREOF BY TELEPHONE NOT LATER
THAN ONE BUSINESS DAY AFTER THE ADMINISTRATIVE AGENT SHALL HAVE ADVISED SUCH
LENDERS OF SUCH PREPAYMENT IN ACCORDANCE WITH SECTION 2.7(E).  EACH SUCH
TELEPHONIC ELECTION SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY, E-MAIL OR FACSIMILE TO THE ADMINISTRATIVE AGENT OF A WRITTEN ELECTION
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY EACH SUCH LENDER. 
PROMPTLY FOLLOWING RECEIPT OF SUCH ELECTION, THE ADMINISTRATIVE AGENT SHALL
ADVISE THE BORROWER OF THE DETAILS THEREOF AND SUCH DECLINED PREPAYMENT MAY (AT
THE BORROWER’S OPTION) BE RETAINED BY THE BORROWER OR APPLIED PURSUANT TO
PARAGRAPH (A) OF THIS SECTION 2.7.  EACH PREPAYMENT OF A TERM LOAN REQUIRED BY
THIS SECTION 2.7(B) AND SECTION 2.7(C) SHALL BE APPLIED ON A PRO RATA BASIS TO
REDUCE THE REMAINING INSTALLMENTS PAYABLE THEREON IN THE ORDER OF MATURITY
SPECIFIED BY THE BORROWER.


(C)                                  IF, FOR ANY FISCAL YEAR OF THE BORROWER
COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2007, THERE SHALL BE EXCESS
CASH FLOW, THE BORROWER SHALL, ON THE EXCESS CASH FLOW APPLICATION

40


--------------------------------------------------------------------------------





DATE RELATING TO SUCH FISCAL YEAR, PREPAY THE TERM LOANS PRO RATA IN AN AMOUNT
EQUAL TO (I) THE EXCESS CASH FLOW PERCENTAGE OF SUCH EXCESS CASH FLOW MINUS (II)
THE AGGREGATE AMOUNT OF ALL PREPAYMENTS OF REVOLVING LOANS (INCLUDING LOANS
REPAID TO THE EXTENT DRAWN UNDER COMMITMENTS INCREASED PURSUANT TO SECTION
2.5(D)) DURING SUCH FISCAL YEAR TO THE EXTENT ACCOMPANIED BY PERMANENT OPTIONAL
REDUCTIONS OF THE REVOLVING COMMITMENTS AND ALL OPTIONAL PREPAYMENTS OF TERM
LOANS AND ADDITIONAL TERM LOANS DURING SUCH FISCAL YEAR.  EACH SUCH PREPAYMENT
SHALL BE MADE ON A DATE (AN “EXCESS CASH FLOW APPLICATION DATE”) NO LATER THAN
TEN DAYS AFTER THE DATE ON WHICH THE FINANCIAL STATEMENTS OF THE BORROWER
REFERRED TO IN SECTION 6.1(A) FOR SUCH FISCAL YEAR ARE REQUIRED TO BE DELIVERED
TO THE ADMINISTRATIVE AGENT.  EACH SUCH PREPAYMENT SHALL BE SUBJECT TO THE
PROCEDURES SET FORTH IN THE LAST FIVE SENTENCES OF SECTION 2.7(B).


(D)                                 IN THE EVENT OF ANY PARTIAL REDUCTION OR
TERMINATION OF THE REVOLVING COMMITMENTS, THEN (I) AT OR PRIOR TO THE DATE OF
SUCH REDUCTION OR TERMINATION, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AND THE APPLICABLE LENDERS OF THE SUM OF THE REVOLVING CREDIT EXPOSURES
AFTER GIVING EFFECT THERETO AND (II) IF SUCH SUM WOULD EXCEED THE TOTAL
REVOLVING COMMITMENTS AFTER GIVING EFFECT TO SUCH REDUCTION OR TERMINATION, THEN
THE BORROWER SHALL, ON THE DATE OF SUCH REDUCTION OR TERMINATION, PREPAY
REVOLVING BORROWINGS IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


(E)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT (AND, IN THE CASE OF THE PREPAYMENT OF A SWINGLINE LOAN,
THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY FACSIMILE) OF ANY PREPAYMENT
HEREUNDER (I) IN THE CASE OF A PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER
THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF
PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT OR (III) IN THE CASE
OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME,
ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF TO BE PREPAID, PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN
IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF THE REVOLVING
COMMITMENTS AS CONTEMPLATED BY SECTION 2.5, THEN SUCH NOTICE OF PREPAYMENT MAY
BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION
2.5.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A BORROWING, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
PARTIAL PREPAYMENT OF ANY BORROWING UNDER SECTION 2.7(A) SHALL (I) WITH RESPECT
TO EURODOLLAR BORROWINGS, BE IN AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $5,000,000, AND (II) WITH RESPECT TO ABR BORROWINGS, BE IN AN INTEGRAL
MULTIPLE OF $500,000 AND NOT LESS THAN $3,000,000.  PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 3.1. 
NOTWITHSTANDING THE FOREGOING, IF ANY PREPAYMENT OF LOANS REQUIRED UNDER THIS
SECTION 2.7 WOULD RESULT IN THE BORROWER INCURRING BREAK FUNDING COSTS UNDER
SECTION 3.6 (THE “AFFECTED LOANS”), AT THE ELECTION OF THE BORROWER, THE
AFFECTED LOANS MAY BE DEPOSITED IN AN ESCROW ACCOUNT ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE BORROWER AND APPLIED TO THE
PREPAYMENT OF EURODOLLAR LOANS ON THE LAST DAY OF THE THEN NEXT-EXPIRING
INTEREST PERIOD FOR SUCH EURODOLLAR LOANS (OR SUCH EARLIER DATE OR DATES AS
SHALL BE REQUESTED BY THE BORROWER); PROVIDED THAT AT ANY TIME WHILE A DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, UPON WRITTEN DIRECTION FROM
THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT SHALL APPLY ANY OR ALL PROCEEDS
THEN ON DEPOSIT TO THE PAYMENT OF SUCH AFFECTED LOANS.


SECTION 2.8.                                   EVIDENCE OF DEBT


(A)                                  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE DEBT OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME HEREUNDER.

41


--------------------------------------------------------------------------------





(B)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER,
THE CLASS AND TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE
AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS
AND EACH LENDER’S SHARE THEREOF.


(C)                                  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPHS (A) OR (B) OF THIS SECTION SHALL BE, ABSENT DEMONSTRABLE
ERROR, PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS
RECORDED THEREIN, PROVIDED THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE
AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


(D)                                 ANY LENDER MAY REQUEST THAT THE LOANS MADE
BY IT BE EVIDENCED BY A NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER, A NOTE PAYABLE TO SUCH LENDER.  IN ADDITION,
IF REQUESTED BY A LENDER, ITS NOTE MAY BE MADE PAYABLE TO SUCH LENDER AND ITS
REGISTERED ASSIGNS IN WHICH CASE ALL LOANS EVIDENCED BY SUCH NOTE AND INTEREST
THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 10.4)
BE REPRESENTED BY ONE OR MORE NOTES IN LIKE FORM PAYABLE TO THE PAYEE NAMED
THEREIN AND ITS REGISTERED ASSIGNS.


SECTION 2.9.                                   LETTERS OF CREDIT


(A)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT DENOMINATED IN DOLLARS FOR ITS OWN ACCOUNT (OR FOR THE ACCOUNT OF ANY
SUBSIDIARY), IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE
ISSUING BANK REQUESTED TO ISSUE SUCH LETTER OF CREDIT, AT ANY TIME AND FROM TIME
TO TIME DURING THE PERIOD FROM THE CLOSING DATE TO THE THIRD DAY PRIOR TO THE
REVOLVING MATURITY DATE.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS
AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF
LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO, OR
ENTERED INTO BY THE BORROWER WITH, AN ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.  UPON
SATISFACTION OF THE CONDITIONS IN SECTION 5 ON THE CLOSING DATE, IN EACH CASE
AUTOMATICALLY AND WITHOUT FURTHER ACTION ON THE PART OF ANY PERSON, (I) EACH
EXISTING LETTER OF CREDIT WILL BE DEEMED TO BE A LETTER OF CREDIT ISSUED
HEREUNDER FOR ALL PURPOSES OF THE LOAN DOCUMENTS AND (II) EACH LENDER THAT HAS
ISSUED AN EXISTING LETTER OF CREDIT SHALL BE DEEMED TO HAVE GRANTED TO EACH
OTHER LENDER WITH A REVOLVING COMMITMENT, AND EACH OTHER SUCH LENDER SHALL BE
DEEMED TO HAVE ACQUIRED FROM SUCH ISSUER, A PARTICIPATION IN EACH EXISTING
LETTER OF CREDIT EQUAL TO SUCH OTHER LENDER’S APPLICABLE PERCENTAGE OF (A) THE
AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH EXISTING LETTER OF CREDIT AND
(B) THE AGGREGATE AMOUNT OF ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT IN RESPECT THEREOF.  WITH RESPECT TO EACH EXISTING LETTER OF CREDIT
(X) IF, PRIOR TO THE CLOSING DATE, THE RELEVANT ISSUER SOLD A PARTICIPATION
THEREIN TO A LENDER WITH A REVOLVING COMMITMENT, SUCH ISSUER AND LENDER AGREE
THAT SUCH PARTICIPATION SHALL BE AUTOMATICALLY CANCELED UPON CONSUMMATION OF THE
CLOSING DATE, AND (Y) IF, PRIOR TO THE CLOSING DATE, THE RELEVANT ISSUER SOLD A
PARTICIPATION THEREIN TO ANY BANK OR FINANCIAL INSTITUTION THAT IS NOT A LENDER
WITH A REVOLVING COMMITMENT, SUCH ISSUER SHALL PROCURE THE TERMINATION OF SUCH
PARTICIPATION ON OR PRIOR TO THE CLOSING DATE.


(B)                                 NOTICE OF ISSUANCE; AMENDMENT; RENEWAL;
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR FACSIMILE (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK REQUESTED TO ISSUE SUCH LETTER OF CREDIT) TO SUCH ISSUING BANK AND THE
ADMINISTRATIVE AGENT (NOT LATER THAN TWO BUSINESS DAYS BEFORE THE REQUESTED DATE
OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE
OF A LETTER

42


--------------------------------------------------------------------------------





OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR
EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
(WHICH SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO
EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF
SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH
OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH
LETTER OF CREDIT.  IF REQUESTED BY THE ISSUING BANK REQUESTED TO ISSUE SUCH
LETTER OF CREDIT, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION
ON SUCH ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER
OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED
ONLY IF (AND, UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF
CREDIT, THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER
GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC
EXPOSURE SHALL NOT EXCEED $50,000,000 AND (II) THE TOTAL REVOLVING CREDIT
EXPOSURES SHALL NOT EXCEED THE TOTAL REVOLVING COMMITMENTS.

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
that is one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is three days prior to the Revolving Maturity
Date, provided that any Letter of Credit may provide for the automatic renewal
thereof for additional periods of lengths not to exceed one year (which shall in
no event extend beyond the date that is three days prior to the Revolving
Maturity Date).


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK THEREOF OR THE
APPLICABLE REVOLVING LENDERS, THE ISSUING BANK THEREOF HEREBY GRANTS TO EACH
REVOLVING LENDER, AND EACH SUCH REVOLVING LENDER HEREBY ACQUIRES FROM SUCH
ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH REVOLVING
LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH SUCH REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE APPLICABLE
ISSUING BANK, SUCH REVOLVING LENDER’S APPLICABLE PERCENTAGE OF EACH LC
DISBURSEMENT MADE BY SUCH ISSUING BANK AND NOT REIMBURSED BY THE BORROWER ON THE
DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT
PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  EACH SUCH
REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE REVOLVING COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE
MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER;
PROVIDED, HOWEVER, THAT NO REVOLVING LENDER SHALL BE OBLIGATED TO MAKE ANY
PAYMENT TO THE ADMINISTRATIVE AGENT FOR ANY WRONGFUL LC DISBURSEMENT MADE BY AN
ISSUING BANK AS A RESULT OF ACTS OR OMISSIONS CONSTITUTING WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE ON THE PART OF SUCH ISSUING BANK.


(E)                                  REIMBURSEMENT.  IF ANY ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THEN SUCH ISSUING
BANK SHALL NOTIFY THE BORROWER TO REIMBURSE THE ISSUING BANK THEREFOR, IN WHICH
CASE THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE
ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT AND ANY ACCRUED
INTEREST THEREON NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE DATE THAT
SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH
LC DISBURSEMENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON SUCH DATE, OR IF
SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH
DATE, THEN NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON (A) THE BUSINESS DAY
THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO
12:00 NOON, NEW YORK CITY TIME, ON THE DAY OF RECEIPT OR (B) THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS NOT RECEIVED PRIOR

43


--------------------------------------------------------------------------------





TO SUCH TIME ON THE DAY OF RECEIPT, PROVIDED THAT, IF THE LC DISBURSEMENT IS
EQUAL TO OR GREATER THAN $1,000,000, THE BORROWER MAY, SUBJECT TO THE CONDITIONS
OF BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.3 THAT SUCH
PAYMENT BE FINANCED WITH AN ABR REVOLVING BORROWING OR SWINGLINE LOAN IN AN
EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO
MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR
REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE BORROWER FAILS TO MAKE SUCH
PAYMENT WHEN DUE (OR IF ANY SUCH REIMBURSEMENT PAYMENT IS REQUIRED TO BE
REFUNDED TO THE BORROWER FOR ANY REASON), SUCH ISSUING BANK MAY NOTIFY THE
ADMINISTRATIVE AGENT THAT THE APPLICABLE ISSUING BANK IS REQUESTING THAT THE
APPLICABLE LENDERS MAKE AN ABR REVOLVING BORROWING IN AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT AND ANY ACCRUED INTEREST THEREON, IN WHICH CASE (1) THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH APPLICABLE LENDER OF THE DETAILS THEREOF
AND OF THE AMOUNT OF SUCH LENDER’S LOAN TO BE MADE AS PART OF SUCH ABR REVOLVING
BORROWING, AND (2) EACH LENDER SHALL, WHETHER OR NOT ANY DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, ANY REPRESENTATION OR WARRANTY SHALL BE ACCURATE,
ANY CONDITION TO THE MAKING OF ANY LOAN HEREUNDER SHALL HAVE BEEN FULFILLED, OR
ANY OTHER MATTER WHATSOEVER, MAKE THE LOAN TO BE MADE BY IT UNDER THIS PARAGRAPH
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS, (A) ON SUCH DATE, IN THE EVENT THAT SUCH LENDER SHALL HAVE
RECEIVED NOTICE OF SUCH ABR REVOLVING BORROWING PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, OR (B) IF SUCH NOTICE HAS NOT BEEN RECEIVED BY SUCH LENDER PRIOR TO
SUCH TIME ON SUCH DATE, THEN NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON
(X) THE BUSINESS DAY THAT SUCH LENDER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS
RECEIVED PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE DAY OF RECEIPT OR (Y)
THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT SUCH LENDER RECEIVES SUCH
NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF
RECEIPT.  SUCH LOANS SHALL, FOR ALL PURPOSES HEREOF, BE DEEMED TO BE AN ABR
REVOLVING BORROWING REFERRED TO IN SECTION 2.1(A) AND MADE PURSUANT TO SECTION
2.3, AND THE LENDERS’ OBLIGATIONS TO MAKE SUCH LOANS SHALL BE ABSOLUTE AND
UNCONDITIONAL.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE
APPLICABLE ISSUING BANK BY PROMPTLY CREDITING OR OTHERWISE TRANSFERRING THE
AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO SUCH ISSUING BANK FOR THE PURPOSE OF
REPAYING IN FULL THE LC DISBURSEMENT AND ALL ACCRUED INTEREST THEREON.  AN ABR
BORROWING PURSUANT TO THIS SECTION 2.9(E) MADE WHEN THE CONDITIONS TO AN ABR
BORROWING ARE NOT SATISFIED UNDER SECTION 5.3 SHALL NOT BE DEEMED TO HAVE
SATISFIED THE BORROWER’S REIMBURSEMENT OBLIGATION WITH RESPECT TO AN LC
DISBURSEMENT FOR PURPOSES OF DETERMINING WHETHER OR NOT AN EVENT OF DEFAULT
EXISTS UNDER CLAUSE (A) OF ARTICLE 8.


(F)                                    OBLIGATIONS ABSOLUTE.  EXCEPT AS PROVIDED
BELOW, TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER’S OBLIGATIONS TO
REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN OR HEREIN,
(II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO
BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING
UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE APPLICABLE ISSUING
BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT
THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT OR (IV) ANY OTHER
EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE
BORROWER’S OBLIGATIONS HEREUNDER.  NEITHER ANY CREDIT PARTY NOR ANY OF THEIR
RESPECTIVE RELATED PARTIES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON
OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF
SUCH ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE
ANY ISSUING BANK FROM LIABILITY TO THE BORROWER

44


--------------------------------------------------------------------------------





TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS
IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY SUCH ISSUING BANK’S
FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A LETTER OF CREDIT ISSUED BY IT COMPLY WITH THE TERMS THEREOF,
OR IN PAYING UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF SUCH LETTER OF CREDIT.  THE PARTIES HERETO EXPRESSLY
AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART
OF ANY ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION), SUCH ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH
SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, THE ISSUING BANK THEREOF MAY, IN ITS SOLE DISCRETION, EITHER
ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


(G)                                 DISBURSEMENT PROCEDURES.  EACH ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY IT.  SUCH
ISSUING BANK SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY
TELEPHONE (CONFIRMED BY FACSIMILE) OF SUCH DEMAND FOR PAYMENT AND WHETHER SUCH
ISSUING BANK HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT
ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE
BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH ISSUING BANK AND THE APPLICABLE
LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


(H)                                 INTERIM INTEREST.  IF ANY ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS;
PROVIDED THAT, IF THE BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE
PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION 3.1(B) SHALL APPLY. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
APPLICABLE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF
PAYMENT BY ANY LENDER PURSUANT TO PARAGRAPH (D) OF THIS SECTION TO REIMBURSE
SUCH ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH
PAYMENT.


(I)                                     REPLACEMENT OF ISSUING BANK.  ANY
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE SUCCESSOR ISSUING BANK.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF AN
ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED
ISSUING BANK PURSUANT TO SECTION 3.3(B).  FROM AND AFTER THE EFFECTIVE DATE OF
ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS
AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS
OF CREDIT TO BE ISSUED BY IT THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.

45


--------------------------------------------------------------------------------



(J)                                     CASH COLLATERAL.  IF (X) ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DEMANDING
THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, OR (Y) THE MATURITY
OF THE REVOLVING LOANS HAS BEEN ACCELERATED, THE BORROWER SHALL DEPOSIT IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT
AND FOR THE BENEFIT OF THE APPLICABLE LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC
EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED
THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE
IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
WITH RESPECT TO THE BORROWER DESCRIBED IN PARAGRAPH (H) OR (I) OF ARTICLE 8. 
SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION
2.9.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL,
INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  SUCH DEPOSIT
SHALL NOT BEAR INTEREST, NOR SHALL THE ADMINISTRATIVE AGENT BE UNDER ANY
OBLIGATION WHATSOEVER TO INVEST THE SAME, PROVIDED, HOWEVER, THAT, AT THE
REQUEST OF THE BORROWER, SUCH DEPOSIT SHALL BE INVESTED BY THE ADMINISTRATIVE
AGENT IN DIRECT SHORT-TERM OBLIGATIONS OF, OR SHORT-TERM OBLIGATIONS THE
PRINCIPAL OF AND INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED
STATES OF AMERICA, IN EACH CASE MATURING NO LATER THAN THE EXPIRY DATE OF THE
LETTER OF CREDIT GIVING RISE TO THE RELEVANT LC EXPOSURE.  INTEREST OR PROFITS,
IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH
ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE EACH ISSUING
BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE
EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT
OBLIGATIONS OF THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY
OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF LENDERS WITH LC
EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO
SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  IF THE BORROWER
IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT AND ANY INTEREST THEREON (TO THE
EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE
BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


SECTION 2.10.                             SWINGLINE LOANS


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, AND, IF SUCH SWINGLINE LOAN IS TO BEAR INTEREST AT THE NEGOTIATED
RATE, FURTHER SUBJECT TO THE AGREEMENT OF THE SWINGLINE LENDER AND THE BORROWER
WITH RESPECT TO THE NEGOTIATED RATE TO BE APPLIED, THE SWINGLINE LENDER AGREES
TO MAKE SWINGLINE LOANS TO THE BORROWER FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING
THAT WILL NOT RESULT IN (I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING
SWINGLINE LOANS EXCEEDING $30,000,000 OR (II) THE SUM OF THE TOTAL REVOLVING
CREDIT EXPOSURES EXCEEDING THE TOTAL REVOLVING COMMITMENTS; PROVIDED THAT THE
SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN
OUTSTANDING SWINGLINE LOAN.  NOTWITHSTANDING THE FOREGOING, THE SWINGLINE LENDER
SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN IF (I) ANY REVOLVING LENDER SHALL
BE IN DEFAULT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR (II) ANY REVOLVING
LENDER SHALL HAVE NOTIFIED THE SWINGLINE LENDER AND THE BORROWER IN WRITING AT
LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF BORROWING WITH RESPECT TO SUCH
SWINGLINE LOAN THAT THE CONDITIONS SET FORTH IN SECTION 5.3 HAVE NOT BEEN
SATISFIED AND SUCH CONDITIONS REMAIN UNSATISFIED AS OF THE REQUESTED TIME OF THE
MAKING OF SUCH SWINGLINE LOAN. WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND
REBORROW SWINGLINE LOANS.


(B)                                 TO REQUEST A SWINGLINE LOAN, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY
TELECOPY), NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE DAY OF A
PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY (I) THE AGGREGATE PRINCIPAL AMOUNT TO BE BORROWED, (II) THE REQUESTED
DATE OF SUCH BORROWING, AND (III) THE AMOUNT

46


--------------------------------------------------------------------------------





OF, AND THE LENGTH OF THE SWINGLINE INTEREST PERIOD FOR, EACH SWINGLINE LOAN,
PROVIDED, HOWEVER, THAT NO SUCH SWINGLINE INTEREST PERIOD SHALL END AFTER THE
BUSINESS DAY IMMEDIATELY PRECEDING THE REVOLVING MATURITY DATE.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH
NOTICE RECEIVED FROM THE BORROWER.  THE SWINGLINE LENDER SHALL (WITH RESPECT TO
SWINGLINE LOANS THAT BEAR INTEREST AT THE NEGOTIATED RATE, SUBJECT TO ITS
AGREEMENT WITH THE BORROWER ON THE NEGOTIATED RATE TO BE APPLIED THERETO) MAKE
EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A CREDIT TO THE
GENERAL DEPOSIT ACCOUNT OF THE BORROWER WITH THE SWINGLINE LENDER (OR, IN THE
CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT
AS PROVIDED IN SECTION 2.9(E), BY REMITTANCE TO THE ISSUING BANK) BY 3:30 P.M.,
NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


(C)                                  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME,
ON ANY BUSINESS DAY NOTIFY THE ADMINISTRATIVE AGENT THAT THE SWINGLINE LENDER IS
REQUESTING THAT EACH LENDER, AND THE ADMINISTRATIVE AGENT MAY (WITH THE CONSENT
OF REQUIRED LENDERS) OR SHALL (AT THE REQUEST OF REQUIRED LENDERS) BY WRITTEN
NOTICE GIVEN TO THE SWINGLINE LENDER NOT LATER THAN 10:00 A.M., NEW YORK CITY
TIME, ON ANY BUSINESS DAY REQUIRE THAT EACH LENDER, AT THE OPTION OF THE
BORROWER, (I) MAKE A REVOLVING LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA REVOLVING
COMMITMENT WITH RESPECT TO THE OUTSTANDING PRINCIPAL BALANCE OF, AND ACCRUED AND
UNPAID INTEREST ON, THE SWINGLINE LOANS, OR (II) ACQUIRE PARTICIPATIONS ON SUCH
BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH LENDERS
WILL PARTICIPATE.  IN EITHER SUCH CASE (I) THE ADMINISTRATIVE AGENT SHALL NOTIFY
EACH LENDER OF THE DETAILS THEREOF AND OF THE AMOUNT OF SUCH LENDER’S REVOLVING
LOAN OR PARTICIPATION INTEREST, AS THE CASE MAY BE, AND (II) EACH LENDER SHALL,
WHETHER OR NOT ANY DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ANY
REPRESENTATION OR WARRANTY SHALL BE ACCURATE, ANY CONDITION TO THE MAKING OF ANY
LOAN HEREUNDER SHALL HAVE BEEN FULFILLED, OR ANY OTHER MATTER WHATSOEVER, MAKE
THE REVOLVING LOAN REQUIRED TO BE MADE BY IT, OR PURCHASE THE PARTICIPATION
REQUIRED TO BE PURCHASED BY IT, UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS, (A) IN THE
EVENT THAT SUCH LENDER RECEIVES SUCH NOTICE PRIOR TO 12:00 NOON, NEW YORK CITY
TIME, ON ANY BUSINESS DAY, BY NO LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON
SUCH BUSINESS DAY, OR (B) IN THE EVENT THAT SUCH LENDER RECEIVES SUCH NOTICE AT
OR AFTER 12:00 NOON, NEW YORK CITY TIME, ON ANY BUSINESS DAY, BY NO LATER THAN
1:00 P.M. NEW YORK CITY TIME ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY.  ANY
LOANS MADE PURSUANT TO THIS PARAGRAPH (C) SHALL, FOR ALL PURPOSES HEREOF, BE
DEEMED TO BE REVOLVING LOANS REFERRED TO IN SECTION 2.1 AND MADE PURSUANT TO
SECTION 2.4(A), AND THE LENDERS’ OBLIGATIONS TO MAKE SUCH LOANS SHALL BE
ABSOLUTE AND UNCONDITIONAL. THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS, OR
THE AMOUNT OF SUCH PARTICIPATIONS, AS THE CASE MAY BE, AVAILABLE TO THE
SWINGLINE LENDER BY PROMPTLY CREDITING OR OTHERWISE TRANSFERRING THE AMOUNTS SO
RECEIVED, IN LIKE FUNDS, TO THE SWINGLINE LENDER.  EACH LENDER SHALL ALSO BE
LIABLE FOR AN AMOUNT EQUAL TO THE PRODUCT OF ITS PRO RATA REVOLVING COMMITMENT
AND ANY AMOUNTS PAID BY THE BORROWER PURSUANT TO THIS SECTION 2.10 THAT ARE
SUBSEQUENTLY RESCINDED OR AVOIDED, OR MUST OTHERWISE BE RESTORED OR RETURNED. 
SUCH LIABILITIES SHALL BE ABSOLUTE AND UNCONDITIONAL AND WITHOUT REGARD TO THE
OCCURRENCE OF ANY DEFAULT OR THE COMPLIANCE BY THE BORROWER WITH ANY OF ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS. WHENEVER THE ADMINISTRATIVE AGENT IS
REIMBURSED BY THE BORROWER, FOR THE ACCOUNT OF THE SWINGLINE LENDER, FOR ANY
PAYMENT IN CONNECTION WITH SWINGLINE LOANS AND SUCH PAYMENT RELATES TO AN AMOUNT
PREVIOUSLY PAID BY A LENDER PURSUANT TO THIS SECTION, THE ADMINISTRATIVE AGENT
WILL PROMPTLY PAY OVER SUCH PAYMENT TO SUCH LENDER.  THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN OR THE MAKING BY THE LENDERS OF A REVOLVING
LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE BORROWER OF ANY DEFAULT IN
THE PAYMENT THEREOF.


SECTION 2.11.                             PAYMENTS GENERALLY; PRO RATA
TREATMENT; SHARING OF SETOFFS


(A)                                  EACH LOAN PARTY SHALL MAKE EACH PAYMENT
REQUIRED TO BE MADE BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF
PRINCIPAL OF LOANS, LC DISBURSEMENTS, INTEREST OR FEES, OR OF

47


--------------------------------------------------------------------------------





AMOUNTS PAYABLE UNDER SECTIONS 3.5, 3.6, 3.7 OR 10.3, OR OTHERWISE) PRIOR TO
2:00 P.M., NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT SETOFF OR COUNTERCLAIM (OTHER THAN WITH RESPECT TO EXCLUDED
TAXES).  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION
OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH
PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICE AT ONE WALL
STREET, NEW YORK, NEW YORK, OR SUCH OTHER OFFICE AS TO WHICH THE ADMINISTRATIVE
AGENT MAY NOTIFY THE OTHER PARTIES HERETO, EXCEPT PAYMENTS TO BE MADE TO AN
ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT
PAYMENTS PURSUANT TO SECTIONS 3.5, 3.6, 3.7 AND 10.3 SHALL BE MADE DIRECTLY TO
THE PERSONS ENTITLED THERETO AND PAYMENTS MADE PURSUANT TO OTHER LOAN DOCUMENTS
SHALL BE MADE TO THE PERSONS SPECIFIED THEREIN.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON
TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT
HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY
PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF
SUCH EXTENSION.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL OF LOANS, UNREIMBURSED LC DISBURSEMENTS, INTEREST, FEES AND
COMMISSIONS THEN DUE HEREUNDER (AFTER GIVING EFFECT TO ALL APPLICABLE GRACE
PERIODS AND/OR CURE PERIODS, IF ANY), SUCH FUNDS SHALL BE APPLIED (I) FIRST,
TOWARDS PAYMENT OF INTEREST, FEES AND COMMISSIONS THEN DUE HEREUNDER RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST,
FEES AND COMMISSIONS THEN DUE TO SUCH PARTIES AND (II) SECOND, TOWARDS PAYMENT
OF PRINCIPAL OF LOANS AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL OF LOANS AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


(C)                                  IF ANY LENDER SHALL, BY EXERCISING ANY
RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY
PRINCIPAL OF, OR INTEREST ON, ANY OF ITS LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A
GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER APPLICABLE LENDER, THEN THE APPLICABLE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS OF OTHER APPLICABLE LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF
ALL SUCH PAYMENTS SHALL BE SHARED BY THE APPLICABLE LENDERS RATABLY IN
ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF, AND ACCRUED INTEREST ON,
THEIR RESPECTIVE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS, PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  EACH LOAN PARTY
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH LOAN PARTY RIGHTS OF SETOFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF SUCH LOAN PARTY IN THE AMOUNT OF SUCH PARTICIPATION.


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LOAN PARTY PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE

48


--------------------------------------------------------------------------------





CREDIT PARTIES HEREUNDER THAT SUCH LOAN PARTY WILL NOT MAKE SUCH PAYMENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LOAN PARTY HAS MADE SUCH PAYMENT ON
SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO SUCH CREDIT PARTIES THE AMOUNT DUE.  IN SUCH EVENT, IF SUCH LOAN
PARTY HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH SUCH CREDIT PARTY SEVERALLY
AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH CREDIT PARTY WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(E)                                  IF ANY CREDIT PARTY SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.4(B) OR 2.9(E), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH CREDIT PARTY TO SATISFY SUCH CREDIT PARTY’S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.


ARTICLE 3


INTEREST, FEES, YIELD PROTECTION, ETC.


SECTION 3.1.                                   INTEREST


(A)                                  THE LOANS COMPRISING EACH ABR BORROWING
SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE MARGIN.  THE
LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE ADJUSTED
LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE MARGIN.  THE LOANS COMPRISING EACH SWINGLINE BORROWING SHALL BEAR
INTEREST AT EITHER THE ALTERNATE BASE RATE PLUS THE APPLICABLE MARGIN OR, IF
AGREED BY THE SWINGLINE LENDER AND THE BORROWER, AT THE NEGOTIATED RATE FOR THE
SWINGLINE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING; PROVIDED THAT FOR THE
AVOIDANCE OF DOUBT, ALL REVOLVING LOANS MADE PURSUANT TO SECTION 2.10(C) SHALL
BEAR INTEREST AT THE INTEREST RATE OTHERWISE APPLICABLE TO REVOLVING LOANS AND
NOT THE NEGOTIATED RATE.


(B)                                 NOTWITHSTANDING THE FOREGOING, IF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN, ANY REIMBURSEMENT OBLIGATION IN RESPECT OF
ANY LC DISBURSEMENT OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER
IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR
OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE
JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF
ANY LOAN OR ANY LC DISBURSEMENT, 2% PLUS THE INTEREST RATE OTHERWISE APPLICABLE
TO SUCH LOAN OR SUCH LC DISBURSEMENT AS PROVIDED IN THE PRECEDING PARAGRAPH OF
THIS SECTION, (II) IN THE CASE OF OVERDUE INTEREST, 2% PLUS THE RATE THAT WOULD
BE OTHERWISE APPLICABLE TO PRINCIPAL OF THE LOAN ON WHICH SUCH INTEREST IS
ACCRUING OR LC DISBURSEMENT (ASSUMING SUCH LC DISBURSEMENT WERE A EURODOLLAR
LOAN) AS PROVIDED IN THE PRECEDING PARAGRAPH OF THIS SECTION OR (III) IN THE
CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR REVOLVING LOANS AS
PROVIDED IN THE PRECEDING PARAGRAPH OF THIS SECTION.  NOTWITHSTANDING THE
FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY SWINGLINE LOAN IS NOT PAID
WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE
PER ANNUM EQUAL TO 2% PLUS THE RATE OTHERWISE THEN BORNE BY SUCH SWINGLINE LOAN.


(C)                                  ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN, PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (B) OF THIS SECTION SHALL BE PAYABLE
ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER
THAN THE PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR TO THE END OF THE
AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID
SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT, AND

49


--------------------------------------------------------------------------------





(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


(D)                                 ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN
A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE
ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT
DEMONSTRABLE ERROR.


SECTION 3.2.                                   INTEREST ELECTIONS


(A)                                  EACH BORROWING INITIALLY SHALL BE OF THE
TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST OR DESIGNATED BY SECTION 2.3
AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST
PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST OR DESIGNATED BY SECTION 2.3. 
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE
OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY
ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER
MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
APPLICABLE LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS
COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS
SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR
CONTINUED.


(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY
TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION
2.3 IF THE BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH
ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY, E-MAIL OR FACSIMILE TO THE ADMINISTRATIVE AGENT OF A
WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT
AND SIGNED BY THE BORROWER.


(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION:

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO CLAUSES (III) AND (IV) OF THIS PARAGRAPH SHALL BE SPECIFIED FOR EACH
RESULTING BORROWING);

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

50


--------------------------------------------------------------------------------




If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(D)                                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH APPLICABLE LENDER
OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


(E)                                  IF THE BORROWER FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS
REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD, SUCH BORROWING
SHALL BE CONVERTED TO A EURODOLLAR BORROWING WITH AN INTEREST PERIOD OF ONE
MONTH.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF
THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN EVENT OF
DEFAULT IS CONTINUING, (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR
CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO.


SECTION 3.3.                                   FEES


(A)                                  (I)  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER HAVING A REVOLVING
COMMITMENT (OTHER THAN A DEFAULTING LENDER), A COMMITMENT FEE, WHICH SHALL
ACCRUE AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN ON THE AVERAGE DAILY
AMOUNT OF THE UNUSED REVOLVING COMMITMENT (PROVIDED THAT SWINGLINE LOANS SHALL
NOT BE DEEMED TO BE A USE OF THE REVOLVING COMMITMENTS FOR THE PURPOSE OF THE
CALCULATION OF SUCH COMMITMENT FEE) DURING THE PERIOD FROM AND INCLUDING THE
CLOSING DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH REVOLVING COMMITMENT
TERMINATES (IT BEING UNDERSTOOD THAT LC EXPOSURE CONSTITUTES A USE OF THE
REVOLVING COMMITMENT).  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON
THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, EACH DATE ON
WHICH THE REVOLVING COMMITMENTS ARE PERMANENTLY REDUCED AND ON THE DATE ON WHICH
THE REVOLVING COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR
AFTER THE CLOSING DATE.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 365 DAYS (AND 366 DAYS IN A LEAP YEAR) AND SHALL BE PAYABLE FOR THE
ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST
DAY).

(ii)                                  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender having an A Delayed Draw
Term Loan Commitment and each Lender having a B Delayed Draw Term Loan
Commitment, a commitment fee, which shall accrue at a rate per annum equal to
0.25% on the daily amount of the undrawn A Delayed Draw Term Loan Commitment or
B Delayed Draw Term Loan Commitment, as applicable, during the period from and
including the Closing Date to but excluding the date on which such Commitment,
as applicable, terminates.  Accrued commitment fees shall be payable in arrears
on the on the date on which the A Delayed Draw Term Loan Commitment and the date
on which the B Delayed Draw Term Loan Commitment, as applicable, terminates. 
All commitment fees shall be computed on the basis of a year of 365 days (and
366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


(B)                                 THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER HAVING A REVOLVING
COMMITMENT (OTHER THAN A DEFAULTING LENDER) A PARTICIPATION FEE WITH RESPECT TO
ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT RATE PER ANNUM
EQUAL TO THE APPLICABLE MARGIN (MINUS THE FRONTING FEE REFERRED TO IN CLAUSE
(II) BELOW) ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING
ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE
PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE
DATE ON WHICH SUCH LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH LENDER CEASES TO HAVE ANY LC

51


--------------------------------------------------------------------------------





EXPOSURE AND (II) TO EACH ISSUING BANK FOR ITS OWN ACCOUNT A FRONTING FEE, WHICH
SHALL ACCRUE AT THE RATE OF .125% PER ANNUM OR SUCH LESSER RATE AS MAY BE
SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE APPLICABLE ISSUING BANK ON
THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE ATTRIBUTABLE TO LETTERS OF CREDIT
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
WITH RESPECT TO EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK DURING THE
PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE
DATE OF TERMINATION OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE
CEASES TO BE ANY SUCH LC EXPOSURE, AS WELL AS SUCH ISSUING BANK’S STANDARD FEES
WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  ACCRUED PARTICIPATION FEES AND
FRONTING FEES SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING ON THE FIRST SUCH DATE TO OCCUR
AFTER THE CLOSING DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE
ON WHICH THE REVOLVING COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER
THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON
DEMAND.  ANY OTHER FEES PAYABLE TO ANY ISSUING BANK PURSUANT TO THIS PARAGRAPH
SHALL BE PAYABLE WITHIN TEN DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND
FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE
PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).


(C)                                  THE BORROWER AGREES TO PAY TO EACH CREDIT
PARTY, FOR ITS OWN ACCOUNT, FEES AND OTHER AMOUNTS PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND SUCH CREDIT PARTY.


(D)                                 ALL FEES AND OTHER AMOUNTS PAYABLE HEREUNDER
SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS TO THE
ADMINISTRATIVE AGENT (OR TO EACH ISSUING BANK IN THE CASE OF FEES PAYABLE TO IT)
FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND PARTICIPATION FEES, TO THE
LENDERS.  FEES AND OTHER AMOUNTS PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


SECTION 3.4.                                   ALTERNATE RATE OF INTEREST

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE
LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD; OR

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining its Loan included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (and the Administrative
Agent shall give such notice promptly upon having actual knowledge that such
circumstances no longer exist), (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.


SECTION 3.5.                                   INCREASED COSTS; ILLEGALITY


(A)                                  IF ANY CHANGE IN LAW SHALL:

52


--------------------------------------------------------------------------------




(I)                                     SUBJECT ANY LENDER TO ANY TAX OF ANY
KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY EURODOLLAR LOANS MADE BY
SUCH CREDIT PARTY OR ANY LETTER OF CREDIT OR PARTICIPATIONS THEREIN, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (OTHER THAN
RELATING TO TAXES, WHICH SHALL BE GOVERNED EXCLUSIVELY BY SECTION 3.7, OR THE
IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAXES PAYABLE BY A
CREDIT PARTY);

(II)                                  IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY CREDIT PARTY (EXCEPT ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE); OR

(III)                               IMPOSE ON ANY CREDIT PARTY OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT, ANY EURODOLLAR
LOANS MADE BY SUCH CREDIT PARTY OR ANY LETTER OF CREDIT OR PARTICIPATIONS
THEREIN,

and the result of any of the foregoing shall be to increase the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of making or maintaining any Eurodollar Loan or the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party, by an amount which such
Credit Party reasonably deems to be material, hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Credit Party such
additional amount or amounts as will compensate such Credit Party for such
additional costs incurred or reduction suffered.


(B)                                 IF ANY CREDIT PARTY DETERMINES THAT ANY
CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH CREDIT PARTY’S CAPITAL OR ON THE CAPITAL OF
SUCH CREDIT PARTY’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT
OR THE LOANS MADE, THE LETTERS OF CREDIT ISSUED OR THE PARTICIPATIONS THEREIN
HELD, BY SUCH CREDIT PARTY TO A LEVEL BELOW THAT WHICH SUCH CREDIT PARTY OR SUCH
CREDIT PARTY’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH CREDIT PARTY’S POLICIES AND THE POLICIES OF SUCH
CREDIT PARTY’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), BY AN AMOUNT
REASONABLY DEEMED BY SUCH CREDIT PARTY TO BE MATERIAL, THEN FROM TIME TO TIME
THE BORROWER WILL PAY TO SUCH CREDIT PARTY SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH CREDIT PARTY OR SUCH CREDIT PARTY’S HOLDING COMPANY FOR ANY
SUCH REDUCTION SUFFERED.


(C)                                  A CERTIFICATE OF A CREDIT PARTY SETTING
FORTH IN REASONABLE DETAIL THE CALCULATION OF THE AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE SUCH CREDIT PARTY OR ITS HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED
IN PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH CREDIT
PARTY THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 BUSINESS DAYS
AFTER RECEIPT THEREOF.


(D)                                 FAILURE OR DELAY ON THE PART OF ANY CREDIT
PARTY TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A
WAIVER OF SUCH CREDIT PARTY’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A CREDIT PARTY PURSUANT TO THIS
SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 180 DAYS PRIOR
TO THE DATE THAT SUCH CREDIT PARTY NOTIFIES THE BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH CREDIT PARTY’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


(E)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IF, AFTER THE CLOSING DATE ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL
FOR ANY LENDER TO MAKE OR MAINTAIN ANY EURODOLLAR LOAN OR TO

53


--------------------------------------------------------------------------------





GIVE EFFECT TO ITS OBLIGATIONS AS CONTEMPLATED HEREBY WITH RESPECT TO ANY
EURODOLLAR LOAN, THEN, BY WRITTEN NOTICE TO THE BORROWER AND TO THE
ADMINISTRATIVE AGENT:

(I)                                     SUCH LENDER MAY DECLARE THAT EURODOLLAR
LOANS WILL NOT THEREAFTER (FOR THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY
SUCH LENDER HEREUNDER (OR BE CONTINUED FOR ADDITIONAL INTEREST PERIODS) AND ABR
LOANS WILL NOT THEREAFTER (FOR SUCH DURATION) BE CONVERTED INTO EURODOLLAR
LOANS, WHEREUPON ANY REQUEST FOR A EURODOLLAR BORROWING OR TO CONVERT AN ABR
BORROWING TO A EURODOLLAR BORROWING OR TO CONTINUE A EURODOLLAR BORROWING, AS
APPLICABLE, FOR AN ADDITIONAL INTEREST PERIOD SHALL, AS TO SUCH LENDER ONLY, BE
DEEMED A REQUEST FOR AN ABR LOAN (OR A REQUEST TO CONTINUE AN ABR LOAN AS SUCH
FOR AN ADDITIONAL INTEREST PERIOD OR TO CONVERT A EURODOLLAR LOAN INTO AN ABR
LOAN, AS APPLICABLE), UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN;
AND

(II)                                  SUCH LENDER MAY REQUIRE THAT ALL
OUTSTANDING EURODOLLAR LOANS MADE BY IT BE CONVERTED TO ABR LOANS, IN WHICH
EVENT ALL SUCH EURODOLLAR LOANS SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS,
AS OF THE EFFECTIVE DATE OF SUCH NOTICE AS PROVIDED IN THE LAST SENTENCE OF THIS
PARAGRAPH.

In the event any Lender shall exercise its rights under (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans, as applicable.  For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.


SECTION 3.6.                                   BREAK FUNDING PAYMENTS

In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure by the Borrower to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.7(d) and is revoked in accordance therewith), then, in
any such event, the Borrower shall compensate each Lender for the actual loss,
cost and expense attributable to such event.  In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender may include an amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan) excluding, however, the Applicable Margin included therein, if any,
over (ii) the amount of interest (as reasonably determined by such Lender) that
would accrue on such principal amount for such period at the interest rate that
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth in reasonable
detail the calculations of any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

54


--------------------------------------------------------------------------------





SECTION 3.7.                                   TAXES


(A)                                  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF ANY LOAN PARTY HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES
OR OTHER TAXES, PROVIDED THAT, IF SUCH LOAN PARTY SHALL BE REQUIRED TO DEDUCT
ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM
PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT, AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION), THE APPLICABLE CREDIT PARTY RECEIVES AN AMOUNT EQUAL TO THE SUM
IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH LOAN PARTY
SHALL MAKE SUCH DEDUCTIONS AND (III) SUCH LOAN PARTY SHALL PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


(B)                                 IN ADDITION, THE LOAN PARTIES SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


(C)                                  EACH LOAN PARTY SHALL INDEMNIFY EACH CREDIT
PARTY, WITHIN TEN DAYS AFTER WRITTEN DEMAND THEREFOR (WHICH DEMAND SHALL SET
FORTH THE AMOUNT AND THE REASONS THEREFOR IN REASONABLE DETAIL), FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES, WHETHER OR NOT SUCH INDEMNIFIED
TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE
RELEVANT GOVERNMENTAL AUTHORITY PAID BY SUCH CREDIT PARTY ON OR WITH RESPECT TO
ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF SUCH LOAN PARTY UNDER THE LOAN
DOCUMENTS (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST
AND REASONABLE OUT-OF-POCKET EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A CERTIFICATE
SETTING FORTH THE AMOUNT OF SUCH PAYMENT OR LIABILITY AND THE REASONS THEREFOR
IN REASONABLE DETAIL DELIVERED TO THE BORROWER BY A CREDIT PARTY, OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A CREDIT PARTY, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR. IF THE LOAN PARTY REASONABLY BELIEVES THAT
INDEMNIFIED TAXES OR OTHER TAXES WERE NOT CORRECTLY OR LEGALLY ASSERTED, THE
APPLICABLE CREDIT PARTY OR TRANSFEREE WILL REASONABLY COOPERATE WITH THE LOAN
PARTY TO OBTAIN A REFUND OF SUCH INDEMNIFIED TAXES OR OTHER TAXES FOR THE
BENEFIT OF THE LOAN PARTY, PROVIDED THAT THE LOAN PARTY SHALL REIMBURSE THE
APPLICABLE CREDIT PARTY FOR REASONABLE OUT-OF-POCKET EXPENSES ARISING FROM SUCH
COOPERATION.


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)                                  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE RELEVANT LOAN PARTY IS LOCATED, OR UNDER ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THE LOAN DOCUMENTS SHALL
DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AND REASONABLY
REQUESTED BY THE BORROWER FROM TIME TO TIME AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


(F)                                    WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, (I) EACH LENDER (AND, IN THE CASE OF A PASS-THROUGH ENTITY, EACH OF
ITS BENEFICIAL OWNERS) THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) (A “NON-US LENDER”) SHALL TO THE
EXTENT IT IS LEGALLY ABLE TO DO SO DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE BORROWER AND TO
THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) (A)
TWO ACCURATE AND COMPLETE COPIES OF THE APPROPRIATE IRS FORM W-8, OR, (B) IN THE
CASE OF A NON-US LENDER CLAIMING

55


--------------------------------------------------------------------------------





EXEMPTION FROM UNITED STATES FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR
881(C) OF THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST,” A STATEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT I AND TWO ACCURATE AND COMPLETE COPIES OF
THE APPROPRIATE IRS FORM W-8, OR ANY SUBSEQUENT VERSIONS OR SUCCESSORS TO SUCH
FORMS, IN EACH CASE PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-US LENDER
CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, UNITED STATES FEDERAL
WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER OR ANY LOAN PARTY UNDER ANY LOAN
DOCUMENT, AND (II) EACH LENDER (AND, IN THE CASE OF A NON-UNITED STATES
PASS-THROUGH ENTITY, EACH OF ITS BENEFICIAL OWNERS) THAT IS A UNITED STATES
PERSON (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE CODE) SHALL
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO ACCURATE AND COMPLETE
COPIES OF IRS FORM W-9, OR ANY SUBSEQUENT VERSIONS OR SUCCESSORS TO SUCH FORM.
THE FORMS REFERRED TO IN CLAUSES (I) AND (II) SHALL BE DELIVERED BY EACH LENDER
ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF
ANY PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION).  IN ADDITION, EACH LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON
THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH LENDER. 
EACH LENDER SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT DETERMINES THAT IT
IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO
THE BORROWER (OR ANY OTHER FORM OF CERTIFICATION ADOPTED BY THE UNITED STATES
TAXING AUTHORITIES FOR SUCH PURPOSE).


(G)                                 IF A CREDIT PARTY DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY A LOAN PARTY OR WITH RESPECT TO WHICH A LOAN
PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.7, IT SHALL PAY TO
THE LOAN PARTY AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE LOAN PARTY UNDER
THIS SECTION 3.7 WITH RESPECT TO TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE CREDIT PARTY AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE LOAN PARTY, UPON THE REQUEST OF
THE CREDIT PARTY AGREES TO REPAY THE AMOUNT PAID OVER TO THE LOAN PARTY (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE CREDIT PARTY IN THE EVENT THE CREDIT PARTY IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE
CONSTRUED TO REQUIRE THE CREDIT PARTY TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE LOAN
PARTY OR ANY OTHER PERSON.


SECTION 3.8.                                   MITIGATION OBLIGATIONS

If any Credit Party requests compensation under Section 3.5, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, then such
Credit Party shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or Letters of Credit (or any
participation therein) hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Credit Party, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 3.5 or 3.7, as
applicable, in the future and (ii) would not subject such Credit Party to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Credit Party. The Borrower hereby agrees to pay all
reasonable costs and out of pocket expenses incurred by any Credit Party in
connection with any such designation or assignment.


SECTION 3.9.                                   REPLACEMENT OF LENDERS

If (i) any Credit Party requests compensation under Section 3.5, or the Borrower
is required to pay any additional amount to any Credit Party or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, (ii) any
Lender defaults in its obligation to fund Loans hereunder (any Lender described
in this clause (ii), a “Defaulting Lender”) or (iii) any Lender notifies the
Borrower pursuant to Section 3.5(e) that it is unlawful for such Lender to make
or maintain Eurodollar Loans, then

56


--------------------------------------------------------------------------------




the Borrower may, at its sole expense and effort, upon notice to such Credit
Party and the Administrative Agent, require such Credit Party to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.4), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Credit Party, if a Credit Party accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Banks and the Swingline Bank), which consents shall not unreasonably be
withheld, conditioned or delayed, (ii) such Credit Party shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) unless the Administrative Agent otherwise
agrees, the Borrower, the Defaulting Lender (if any) or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 10.4(b) and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 3.5 or payments required to be made
pursuant to Section 3.7, such assignment will result in a reduction in such
compensation or payments.  A Credit Party shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Credit Party or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Credit Parties that:


SECTION 4.1.                                   ORGANIZATION; POWERS

Each of the Borrower and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite corporate or other organizational power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required by
applicable law.


SECTION 4.2.                                   AUTHORIZATION; ENFORCEABILITY

The Transactions to be entered into by each of the Borrower and the Subsidiaries
are within the corporate, partnership or other analogous powers of each of the
Borrower and the Subsidiaries to the extent it is a party thereto and have been
duly authorized by all necessary corporate, partnership or other analogous and,
if required, equity holder action.  Each Loan Document and each Lender
Authorization has been duly executed and delivered by each of the Borrower and
the Subsidiaries to the extent it is a party thereto and constitutes a legal,
valid and binding obligation thereof, enforceable against such Borrower or
Subsidiary party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing.


SECTION 4.3.                                   GOVERNMENTAL APPROVALS; NO
CONFLICTS

The Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (a) such
as have been or prior to or concurrently

57


--------------------------------------------------------------------------------




with the consummation of the Transactions will be obtained or made and are or
prior to or concurrently with the consummation of the Transactions will be in
full force and effect (except such consents, approvals, registrations or filings
which will be required at the time, if any, of the exercise of remedies under
the Loan Documents by the Administrative Agent and the Lenders), (b) notices, if
any, required to be filed with the FCC or any applicable PUC after the
consummation of the Transactions and (c) consents, approvals, registrations,
filings or actions which the failure to obtain or make would not reasonably be
expected to result in a Material Adverse Effect, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Subsidiaries or any order of any
Governmental Authority (subject to compliance with any applicable law or
regulation which, upon the exercise of remedies hereunder by the Administrative
Agent and the Lenders, requires filing with or approval of a Governmental
Authority), except, in the case of any such applicable law or regulation, for
such violations that would not reasonably be expected to result in a Material
Adverse Effect, (iii) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Subsidiaries, or result in a
default under either the 9¾% Senior Note Indenture or the 10½% Senior Note
Indenture, except for such violations and defaults that would not reasonably be
expected to result in a Material Adverse Effect and (iv) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of the
Subsidiaries (other than Liens permitted by Section 7.2).


SECTION 4.4.                                   FINANCIAL CONDITION

The Borrower has heretofore furnished to the Administrative Agent the following:

(I)                                     WITH RESPECT TO INSIGHT HOLDINGS, ITS
FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2006, AND ITS FORM 10-K FOR
ITS FISCAL YEAR ENDED DECEMBER 31, 2005;

(II)                                  WITH RESPECT TO INSIGHT MIDWEST, ITS FORM
10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2006, AND ITS FORM 10-K FOR ITS
FISCAL YEAR ENDED DECEMBER 31, 2005;

(III)                               WITH RESPECT TO THE BORROWER (A) THE
CONSOLIDATED BALANCE SHEET AND STATEMENTS OF OPERATIONS AND MEMBERS’ CAPITAL AND
CASH FLOWS THEREOF AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005,
REPORTED ON BY ERNST & YOUNG LLP, INDEPENDENT PUBLIC ACCOUNTANTS, (B) THE
CONSOLIDATED BALANCE SHEET AND STATEMENTS OF OPERATIONS AND MEMBERS’ CAPITAL AND
CASH FLOWS THEREOF AS OF AND FOR THE FISCAL QUARTER THEREOF ENDED JUNE 30, 2006
CERTIFIED BY ITS CHIEF FINANCIAL OFFICER, AND (C) A CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF OPERATIONS AND MEMBERS’ CAPITAL AND CASH FLOWS AS OF AND FOR
THE FISCAL QUARTER ENDED JUNE 30, 2006, ADJUSTED TO GIVE EFFECT ON A PRO FORMA
BASIS TO EACH OF THE TRANSACTIONS, CERTIFIED BY ITS CHIEF FINANCIAL OFFICER; AND

(IV)                              WITH RESPECT TO THE BORROWER AND THE
SUBSIDIARIES, FORECASTS OF FINANCIAL PERFORMANCE THROUGH FISCAL YEAR 2011 (THE
“FORECASTS”).

The financial statements referred to above (other than in item (C) in clause
(iii) above and the Forecasts) present fairly, in all material respects, the
financial position and results of operations and cash flows of such Persons as
of such dates and for the indicated periods in accordance with GAAP, subject in
the case of the quarter-end statements to year-end audit adjustments and the
absence of footnotes.  The financial statements referred to in item (C) in
clause (iii) above have been prepared in accordance with GAAP on a consistent
basis throughout the indicated periods and present fairly, in all material
respects, the pro forma financial position, results of operations and changes in
financial position of the Borrower as of the indicated dates and for the
indicated periods.  The Forecasts furnished to the Lenders have been prepared in
good faith by Borrower and based on assumptions believed to be reasonable at the
time they were made,

58


--------------------------------------------------------------------------------




it being understood that projections by their nature are uncertain and no
assurance is being given that the results reflected in such projected financial
information will be achieved.  Since December 31, 2005, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and the Subsidiaries taken as a whole; provided that
the Exit Event, in and of itself (including all changes in the business, assets,
operations or financial condition of the Borrower and the Subsidiaries that
occur or arise to the extent such changes are a direct result of the Exit
Event), shall not constitute such a material adverse change.


SECTION 4.5.                                   PROPERTIES


(A)                                  EACH OF THE BORROWER AND THE SUBSIDIARIES
HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND TANGIBLE
PERSONAL PROPERTY, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(B)                                 EACH OF THE BORROWER AND THE SUBSIDIARIES
OWNS, OR IS ENTITLED TO USE, ALL UNITED STATES TRADEMARKS, TRADE NAMES,
COPYRIGHTS, PATENTS AND TRADE SECRETS MATERIAL TO ITS BUSINESS, AND THE USE
THEREOF BY THE BORROWER AND THE SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS
OF ANY OTHER PERSON, EXCEPT FOR ANY SUCH FAILURE TO OWN OR BE ENTITLED TO USE OR
INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 4.6.                                   LITIGATION AND ENVIRONMENTAL
MATTERS


(A)                                  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS
BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE
KNOWLEDGE OF THE BORROWER, THREATENED AGAINST THE BORROWER OR ANY OF THE
SUBSIDIARIES (I) THAT WOULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED
MATTERS) OR (II) THAT RELATE TO THE EXECUTION, DELIVERY, VALIDITY OR
ENFORCEABILITY OF ANY LOAN DOCUMENT OR THE PERFORMANCE OF ANY OF THE
TRANSACTIONS BY ANY OF THE PARTIES THERETO.


(B)                                 EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT
WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE
BORROWER NOR ANY OF THE SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY
ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR
OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO
ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED WRITTEN NOTICE OF ANY CLAIM WITH
RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY
ENVIRONMENTAL LIABILITY.


SECTION 4.7.                                   COMPLIANCE WITH LAWS AND
AGREEMENTS

Each of the Borrower and the Subsidiaries is in compliance with all laws,
regulations (including the Communications Act and State Law) and orders of any
Governmental Authority (including the FCC and State PUCs) applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except, in each case, where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.


SECTION 4.8.                                   INVESTMENT COMPANY STATUS

None of the Borrower nor any of the Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

59


--------------------------------------------------------------------------------





SECTION 4.9.                                   TAXES

Each of the Borrower and the Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (i) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves to the extent required by GAAP or (ii) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.


SECTION 4.10.                             ERISA

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $5,000,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $1,000,000 the fair market value of the assets
of all such underfunded Plans.


SECTION 4.11.                             DISCLOSURE

As of the Closing Date, the Borrower has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which it or any
of the Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information (other than the projections, budgets or other
estimates, or information of a general economic or industry nature concerning
any Holding Company, Parent, the Borrower or any Subsidiary) furnished by or on
behalf of the Borrower or any Subsidiary to any Credit Party in connection with
the negotiation of the Loan Documents or delivered thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time they were made, it being understood that projections by their nature are
uncertain and no assurance is being given that the results reflected in such
projected financial information will be achieved.


SECTION 4.12.                             SUBSIDIARIES

Schedule 4.12 sets forth the name of, the chief executive office of, and the
ownership interest of the Borrower in, each Subsidiary and identifies each
Subsidiary that is a Subsidiary Guarantor, in each case on the Closing Date.


SECTION 4.13.                             INSURANCE

Schedule 4.13 sets forth a description of all insurance maintained by or on
behalf of the Borrower and the Subsidiaries on the Closing Date.  As of the
Closing Date, all premiums in respect of such insurance that are due and payable
have been paid.

60


--------------------------------------------------------------------------------





SECTION 4.14.                             LABOR MATTERS

Except for the Disclosed Matters and except as would not be reasonably likely to
result in a Material Adverse Effect, (i) there are no strikes, lockouts or
slowdowns against the Borrower or any Subsidiary pending or, to the knowledge of
the Borrower, threatened, (ii) the hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, (iii) all material payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary and (iv) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.


SECTION 4.15.                             SOLVENCY

Immediately after the consummation of each Transaction on the Closing Date
(assuming the Redemption has occurred on the Closing Date), (i) the fair value
of the assets of the Borrower and the Subsidiaries, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair salable value of the property of the Borrower
and the Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each of the Borrower and the
Subsidiary Guarantors will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each of the Borrower and the Subsidiary
Guarantors will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted following such date.


SECTION 4.16.                             SECURITY DOCUMENTS

The Security Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) to
the extent provided therein and, when (i) the pledged certificates, if any
evidencing such Collateral are delivered to the Administrative Agent and (ii)
financing statements in appropriate form are filed in the offices specified on
Schedule 5 to the Perfection Certificate as of the Closing Date (subject to all
other applicable filings under the Uniform Commercial Code or otherwise that are
required under the Security Documents to be made after the date hereof) are
made, the Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral to the extent that a security interest may be perfected by
filing, recording or registering a financing statement or analogous document, or
by the secured party’s taking possession, in the State of New York pursuant to
the Uniform Commercial Code of the State of New York, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.2 and except for any such Collateral as to
which the representations and warranties in this Section would not be true
solely by virtue of such Collateral having been used or disposed of in a manner
expressly permitted by this Agreement or the Security Agreement.


SECTION 4.17.                             FEDERAL RESERVE REGULATIONS


(A)                                  NONE OF THE BORROWER NOR ANY OF THE
SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN
THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN
STOCK.

61


--------------------------------------------------------------------------------





(B)                                 NO PART OF THE PROCEEDS OF ANY LOANS, AND NO
EXTENSIONS OF CREDIT HEREUNDER, WILL BE USED FOR “BUYING” OR “CARRYING” ANY
“MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER
REGULATION U AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY PURPOSE
THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD.


SECTION 4.18.                             USE OF PROCEEDS

The Borrower represents and warrants that it will use the proceeds of (a) the
Term Loans on the Closing Date to finance the Transactions, (b) the Revolving
Loans and Letters of Credit to finance, in part, the Transactions and for
general corporate purposes, including, for the avoidance of doubt, making
Restricted Payments permitted pursuant hereto and (c) each Additional Term Loan,
if any, in accordance with the Effective Term Loan Supplement applicable
thereto.  No part of the proceeds of any Loan or any Letter of Credit has been
or will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase, acquire or carry any Margin Stock or
for any purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X.


ARTICLE 5


CONDITIONS


SECTION 5.1.                                   CONDITIONS TO INITIAL EXTENSION
OF CREDIT.

The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction (or waiver), prior to or
substantially concurrently with the Closing Date, of the following conditions
precedent:

(a)                                  Credit Agreement; Security Documents.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Borrower and Insight Midwest, (ii) the Security Agreement,
executed and delivered by the Borrower and each Guarantor and (iii) each other
Loan Document, executed and delivered by each Loan Party signatory thereto.

(b)                                 Refinancing.  The Refinancing shall have
occurred substantially concurrently with the initial funding of the Loans.

(c)                                  Pro Forma Balance Sheet; Financial
Statements; Projections.  The Administrative Agent and the Arrangers shall have
received (i) a pro forma balance sheet reflecting the Refinancing and the other
Transactions for the Borrower and the Subsidiaries on a Pro Forma Basis for the
fiscal quarter ended June 30, 2006, (ii) unaudited consolidated balance sheets
and related statements of income, members’ equity and cash flows and related
notes thereto for the Borrower and the Subsidiaries as of June 30, 2006, and
(iii) the Forecasts.

(d)                                 Fees.  The Agents and the Arrangers shall
have received on or before the Closing Date all fees required to be paid by the
Borrower (including those to be passed on to the Lenders), and all reasonable
out-of-pocket expenses required to be paid by the Borrower for which reasonably
detailed invoices have been presented at least two Business Days prior to the
Closing Date (including reasonable fees, disbursements and other charges of
counsel to the Administrative Agent and the Arrangers).

(e)                                  Solvency Certificate.  The Administrative
Agent and the Arrangers shall have received a solvency certificate signed by the
chief financial officer on behalf of the Borrower and the Subsidiaries
substantially in the form of Exhibit C.

62


--------------------------------------------------------------------------------




(f)                                    Lien Searches.  The Administrative Agent
and the Arrangers shall have received the results of a recent lien search in
each of the jurisdictions in which Uniform Commercial Code financing statements,
or other filings or recordations should be made to evidence or perfect security
interests in the Collateral, and such search shall reveal no liens on any of the
Collateral, except for Liens permitted by Section 7.2 or liens to be discharged
prior to or on the Closing Date.

(g)                                 Closing Certificate.  The Administrative
Agent shall have received a certificate of the Loan Parties, dated the Closing
Date, substantially in the form of Exhibit G, with appropriate insertions and
attachments.

(h)                                 Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions:

(I)                  THE LEGAL OPINION OF DOW LOHNES PLLC, SPECIAL COUNSEL TO
THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT F-1;

(II)               THE LEGAL OPINION OF DEBEVOISE & PLIMPTON LLP, SPECIAL NEW
YORK COUNSEL TO THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT F-2; AND

(III)            THE LEGAL OPINION OF RICHARDS, LAYTON & FINGER, P.A., SPECIAL
DELAWARE COUNSEL TO THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT F-3.

(i)                                     Pledged Stock; Stock Powers. The
Collateral Agent shall have received the certificates, if any, representing the
certificated shares of Equity Interests pledged on the Closing Date pursuant to
the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

(j)                                     Filings, Registrations and Recordings. 
Each Uniform Commercial Code financing statement required by the Security
Documents to be filed in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein with the priority provided for in the Security Documents, shall have
been delivered to the Administrative Agent in proper form for filing.

(k)                                  USA Patriot Act.  The Lenders shall have
received, sufficiently in advance of the Closing Date, all documentation and
other information reasonably requested by the Lenders in order to enable
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Act (as defined in Section 10.13), including the
information described in Section 10.13.

(l)                                     Commitments.  The Borrower shall have
received commitments from Lenders for the full amount of the Commitments.

(m)                               Compliance with Material Agreements.  There
shall be no material default under the Partnership Agreement or the Notes
resulting from the Refinancing or the other Transactions.

(n)                                 Representations and Warranties.  The
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date (except (i) to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date and
(ii) that any representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects).

63


--------------------------------------------------------------------------------


(o)                                 No Default.  No Default shall have occurred
and be continuing.

The Administrative Agent shall notify the Borrower and the Credit Parties of the
Closing Date and such notice shall be conclusive and binding.


SECTION 5.2.                                   CONDITIONS TO DELAYED DRAWS

The obligation of each Lender to make A Delayed Draw Term Loans on the occasion
of the A Delayed Draw Term Loan Funding Date and B Delayed Draw Term Loans on
the occasion of the B Delayed Draw Term Loan Funding Date is irrevocable from
and after the Closing Date until terminated pursuant to Section 2.5(a).


SECTION 5.3.                                   CONDITIONS TO FUTURE CREDIT
EVENTS

The obligation of each Lender to make a Revolving Loan on the occasion of any
Borrowing after the Closing Date (or any extension of credit pursuant to Section
2.1(d) or 2.5(d)), and of the Issuing Banks to issue, amend, renew or extend a
Letter of Credit, is subject to the satisfaction of the following conditions:

(a)                                  The representations and warranties of the
Loan Parties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of such
issuance, amendment, renewal or extension, as applicable (except (i) to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (ii) that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects); and

(b)                                 at the time of and immediately after giving
effect to such Borrowing or such issuance, amendment, renewal or extension, as
applicable, no Default (without giving effect to Section 7.14(f)) shall have
occurred and be continuing.

Each such Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.


ARTICLE 6


AFFIRMATIVE COVENANTS

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder (other than contingent or indemnification obligations not then due)
shall have been paid in full and all Letters of Credit have expired (or have
been otherwise provided for in full in a manner reasonably satisfactory to the
relevant Issuing Bank) and all LC Disbursements have been reimbursed, the
Borrower covenants and agrees with the Lenders that:


SECTION 6.1.                                   FINANCIAL STATEMENTS AND OTHER
INFORMATION

The Borrower will furnish to the Administrative Agent for further prompt
distribution (which distribution shall take place no later than 5 Business Days
following receipt by the Administrative Agent) to each Lender:

64


--------------------------------------------------------------------------------




(a)                                  within 90 days after the end of each fiscal
year, the Borrower’s audited consolidated balance sheet and related statements
of operations and members’ capital and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and the consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year, the Borrower’s consolidated
balance sheet and related statements of operations and members’ capital and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by a Financial
Officer as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and the consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)                                  concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a certificate of a Financial
Officer of the Borrower (i) certifying as to whether, to such Financial
Officer’s actual knowledge, a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
(A) reasonably detailed calculations demonstrating compliance with the Financial
Covenants as of the most recent fiscal quarter end contemplated by such
financial statements, (B) the Subsidiary Guarantors as of the date of such
certificate and (C) in the case of a delivery of financial statements under
paragraph (a) above, a reasonably detailed calculation of Excess Cash Flow for
the fiscal year covered by such financial statements and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 4.4 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower, any Subsidiary, the Parent, any issuer of any
outstanding 9¾% Senior Notes (or any Refinancing Indebtedness in respect
thereof) (to the extent any Holding Company has an obligation to pay the 9¾%
Senior Notes or such Refinancing Indebtedness) or any outstanding 12¼% Senior
Notes (or any Refinancing Indebtedness in respect thereof) (to the extent any
Holding Company has an obligation to pay the 12¼% Senior Notes or such
Refinancing Indebtedness) with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

(e)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request;

65


--------------------------------------------------------------------------------




provided that with respect to the first obligation to deliver financial
statements under paragraph (a) or (b) of this Section 6.1 arising after the Exit
Event Effective Date, the Borrower shall have an additional 15 days to deliver
such financial statements.

Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date on which such documents are posted on the Borrower’s behalf on
IntraLinks or another similar electronic system (the “Platform”), if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).  The Administrative Agent’s obligation to deliver information pursuant
to this Section 6.1 may be discharged by posting such information on the
Platform in accordance with the remaining provisions of this paragraph.  The
Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders on a confidential basis materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (ii) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower may mark Borrower Materials
that the Borrower intends to be made available to Public Lenders clearly and
conspicuously as “PUBLIC.”  By designating Borrower Materials as “PUBLIC,” the
Borrower authorizes such Borrower Materials to be made available to a portion of
the Platform designated “Public Investor,” which is intended to contain only
information that (x) prior to any public offering of securities by the Borrower,
is of a type that would be contained in a customary offering circular for an
offering of debt securities made in reliance on Rule 144A under the Securities
Act or (y) following any public offering of securities by the Borrower, is
either publicly available or not material information (though it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and State securities laws.  Any Borrower
Materials not marked “PUBLIC” shall be treated as if it contains material
non-public information with respect to the Borrower or its securities. 
Notwithstanding the foregoing, the Borrower is under no obligation to mark any
Borrower Materials as “PUBLIC.”


SECTION 6.2.                                   NOTICES OF MATERIAL EVENTS

The Borrower will furnish to the Administrative Agent for further distribution
to each Lender prompt written notice of a Responsible Officer obtaining actual
knowledge of any of the following:

(a)                                  the occurrence of any Default;

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Borrower or any Affiliate thereof that, in either case, would reasonably be
expected to result in a Material Adverse Effect;

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

(d)                                 the delivery or receipt of an Exit Notice
(as such term is defined in the Partnership Agreement) under the Partnership
Agreement or the execution of definitive agreements between the parties to the
Partnership Agreement in connection with an alternative exit process; and

(e)                                  any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

66


--------------------------------------------------------------------------------




Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 6.3.                                   EXISTENCE; CONDUCT OF BUSINESS

The Borrower will, and will cause each of the Subsidiaries to, do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except, in each case, as
otherwise permitted by Section 7.3 or as contemplated by the Exit Event and
except to the extent that failure to do so would not reasonably be expected to
result in a Material Adverse Effect.


SECTION 6.4.                                   PAYMENT AND PERFORMANCE OF
OBLIGATIONS

The Borrower will, and will cause each of the Subsidiaries to, pay or perform
its obligations, including Tax liabilities, that, if not paid or performed,
would reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (ii)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (iii) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect.


SECTION 6.5.                                   MAINTENANCE OF PROPERTIES

Except as otherwise permitted in Section 7.5, the Borrower will, and will cause
each of the Subsidiaries to, keep and maintain all tangible property material to
the conduct of their businesses, taken as a whole, in good working order and
condition, ordinary wear and tear (and damage caused by casualty) excepted.


SECTION 6.6.                                   BOOKS AND RECORDS; INSPECTION
RIGHTS

The Borrower will, and will cause each of the Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times as reasonably requested (provided that such visits shall be
coordinated by the Administrative Agent, and in no event shall there be more
than one such visit per year except during the continuance of an Event of
Default).


SECTION 6.7.                                   COMPLIANCE WITH LAWS

The Borrower will, and will cause each of the Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

67


--------------------------------------------------------------------------------





SECTION 6.8.                                   INSURANCE

The Borrower will, and will cause each of the Subsidiaries to, maintain, with
financially sound and reputable insurance companies, (i) adequate insurance for
its insurable properties, all to such extent and against such risks, including
fire, casualty, business interruption and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations and (ii) such other
insurance as is required pursuant to the terms of any Security Document.


SECTION 6.9.                                   CASUALTY AND CONDEMNATION

The Borrower will furnish to the Administrative Agent for further distribution
to the Lenders prompt written notice of any casualty or other insured damage to
any material portion of any property owned or held by or on behalf of itself or
any Subsidiary with a fair market value immediately prior to such casualty or
insured damage of at least $1,000,000, or the commencement of any action or
proceeding for the taking of any property or any part thereof or interest
therein, with a fair market value immediately prior to such taking of at least
$1,000,000, under power of eminent domain or by condemnation or similar
proceeding.


SECTION 6.10.                             ADDITIONAL SUBSIDIARIES


(A)                                  IF ANY WHOLLY-OWNED DOMESTIC SUBSIDIARY,
OTHER THAN AN IMMATERIAL SUBSIDIARY OR A DOMESTIC SUBSIDIARY OF A FOREIGN
SUBSIDIARY, IS FORMED OR ACQUIRED AFTER THE CLOSING DATE (WHICH, FOR THE
PURPOSES OF THIS PARAGRAPH, SHALL INCLUDE (X) ANY DOMESTIC SUBSIDIARY THAT WAS
PREVIOUSLY NOT A WHOLLY-OWNED SUBSIDIARY THAT BECOMES A WHOLLY-OWNED SUBSIDIARY
AND (Y) ANY DOMESTIC SUBSIDIARY THAT WAS PREVIOUSLY AN IMMATERIAL SUBSIDIARY AND
THAT CEASES TO BE AN IMMATERIAL SUBSIDIARY), THE BORROWER WILL NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING THEREOF NOT LATER THAN THE TENTH BUSINESS DAY
AFTER THE DATE ON WHICH SUCH SUBSIDIARY IS FORMED OR ACQUIRED AND (A) THE
BORROWER WILL CAUSE SUCH SUBSIDIARY TO (I) EXECUTE AND DELIVER EACH APPLICABLE
GUARANTEE DOCUMENT (OR OTHERWISE BECOME A PARTY THERETO IN THE MANNER PROVIDED
THEREIN) AND BECOME A PARTY TO EACH APPLICABLE SECURITY DOCUMENT IN THE MANNER
PROVIDED THEREIN, IN EACH CASE NOT LATER THAN THE TENTH BUSINESS DAY AFTER THE
DATE ON WHICH SUCH SUBSIDIARY IS FORMED OR ACQUIRED AND (II) PROMPTLY TAKE SUCH
ACTIONS TO CREATE AND PERFECT LIENS ON SUCH SUBSIDIARY’S COLLATERAL (AS DEFINED
IN THE SECURITY AGREEMENT) AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST
AND (B) IF ANY EQUITY INTERESTS ISSUED BY ANY SUCH SUBSIDIARY ARE OWNED OR HELD
BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR, THE BORROWER WILL
CAUSE SUCH EQUITY INTERESTS TO BE PLEDGED PURSUANT TO THE SECURITY DOCUMENTS NOT
LATER THAN THE TENTH BUSINESS DAY AFTER THE DATE ON WHICH SUCH SUBSIDIARY IS
FORMED OR ACQUIRED.


(B)                                 IF ANY FIRST TIER FOREIGN SUBSIDIARY IS
FORMED OR ACQUIRED AFTER THE CLOSING DATE BY ANY LOAN PARTY (WHICH, FOR THE
PURPOSES OF THIS PARAGRAPH, SHALL INCLUDE ANY FOREIGN SUBSIDIARY THAT WAS
PREVIOUSLY AN IMMATERIAL SUBSIDIARY AND THAT CEASES TO BE AN IMMATERIAL
SUBSIDIARY), THE BORROWER WILL NOTIFY THE ADMINISTRATIVE AGENT IN WRITING
THEREOF NOT LATER THAN THE TENTH BUSINESS DAY AFTER THE DATE ON WHICH SUCH
SUBSIDIARY IS FORMED OR ACQUIRED AND, IF ANY EQUITY INTERESTS ISSUED BY ANY SUCH
SUBSIDIARY ARE OWNED OR HELD BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY
GUARANTOR, THE BORROWER WILL CAUSE SUCH EQUITY INTERESTS TO BE PLEDGED PURSUANT
TO THE SECURITY DOCUMENTS NOT LATER THAN THE TENTH BUSINESS DAY AFTER THE DATE
ON WHICH SUCH SUBSIDIARY IS FORMED OR ACQUIRED OR SUCH LATER DATE AS THE
ADMINISTRATIVE AGENT MAY REASONABLY AGREE (PROVIDED, THAT IN NO EVENT SHALL MORE
THAN 65% OF THE TOTAL OUTSTANDING EQUITY INTERESTS OF ANY FOREIGN SUBSIDIARY BE
REQUIRED TO BE SO PLEDGED).


(C)                                  NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT ANY NEW SUBSIDIARY IS CREATED SOLELY FOR THE PURPOSE OF CONSUMMATING A
MERGER TRANSACTION PURSUANT TO AN ACQUISITION PERMITTED BY SECTION 7.4,

68


--------------------------------------------------------------------------------





AND SUCH NEW SUBSIDIARY AT NO TIME HOLDS ANY ASSETS OR LIABILITIES OTHER THAN
ANY MERGER CONSIDERATION CONTRIBUTED TO IT CONTEMPORANEOUSLY WITH THE CLOSING OF
SUCH MERGER TRANSACTION, SUCH NEW SUBSIDIARY SHALL NOT BE REQUIRED TO TAKE THE
ACTIONS SET FORTH IN SECTION 6.10(A) OR 6.10(B), AS APPLICABLE, UNTIL THE
RESPECTIVE ACQUISITION IS CONSUMMATED (AT WHICH TIME THE SURVIVING ENTITY OF THE
RESPECTIVE MERGER TRANSACTION SHALL BE REQUIRED TO SO COMPLY WITHIN TEN BUSINESS
DAYS).


SECTION 6.11.                             FURTHER ASSURANCES

(a)                                  The Borrower will, and will cause each
Subsidiary Guarantor to, execute any and all further documents, financing
statements, agreements (including guarantee agreements and security agreements)
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable law, or which the Administrative Agent may reasonably
request, to grant, preserve, protect or perfect (including as a result of any
change in applicable law) the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Borrower.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(b)                                 If any Person that is wholly-owned by any
Holding Company acquires (by any means) from Parent 100% of the Equity Interests
of the Borrower (each such Person a “Newco”), (i) the Borrower will notify the
Administrative Agent in writing thereof not later than the tenth Business Day
prior to the date of such acquisition, (ii) the Borrower will cause such Newco
to become a party to (x) the Guarantee Agreement by executing and delivering a
supplement to the Guarantee Agreement pursuant to Section 20 thereof and (y) the
Security Agreement by executing and delivering a supplement to the Security
Agreement pursuant to Section 23 thereof, (iii) substantially simultaneously
with such acquisition, the Borrower will, and will cause such Newco to, execute
and/or deliver such customary lien search results, organizational documents,
good standing certificates, officer’s certificates, legal opinions and other
items as the Administrative Agent may reasonably request in connection
therewith, and (iv) assuming that the Loan Parties are in compliance with this
Section 6.11 then notwithstanding anything to the contrary contained in any Loan
Document, the transfer of such Equity Interests by the predecessor Parent to
Newco in connection with such acquisition is hereby expressly permitted and the
predecessor Parent shall be released from its obligations under the Loan
Documents and shall cease to be a Loan Party upon satisfaction of the conditions
set forth in this Section 6.11(b) with respect to the applicable Newco.


SECTION 6.12.                             ENVIRONMENTAL COMPLIANCE

The Borrower will, and will cause each Subsidiary to, use and operate all of its
facilities and property in compliance with all Environmental Laws, keep all
necessary permits, approvals, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in compliance therewith,
and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except where noncompliance with any of the foregoing would
not reasonably be expected to have a Material Adverse Effect.


SECTION 6.13.                             USE OF PROCEEDS OF DELAYED DRAW LOANS.

Borrower will promptly use the proceeds of the Delayed Draw Term Loans to
finance the Redemption and the payment of premiums, fees, interest and expenses
in connection therewith.

69


--------------------------------------------------------------------------------





ARTICLE 7


NEGATIVE COVENANTS

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder (other than contingent or indemnification obligations not then due)
shall have been paid in full and all Letters of Credit have expired (or have
been otherwise provided for in full in a manner reasonably satisfactory to the
relevant Issuing Bank) and all LC Disbursements have been reimbursed, the
Borrower covenants and agrees with the Lenders that:


SECTION 7.1.                                   INDEBTEDNESS; EQUITY INTERESTS

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

(a)                                  Indebtedness under the Loan Documents;

(b)                                 Indebtedness existing on the Closing Date
and set forth in Schedule 7.1, and Refinancing Indebtedness with respect
thereto;

(c)                                  Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition, construction or
improvement thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof (plus
all accrued and unpaid interest thereon and the amount of any premium necessary
to accomplish such extension, renewal or replacement and expenses incurred in
connection therewith), provided that (i) such Indebtedness is incurred prior to
or within 270 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this paragraph (c) shall not, without duplication, exceed $75,000,000 at any
time outstanding;

(d)                                 Indebtedness of any Person that becomes a
Subsidiary after the Closing Date and Refinancing Indebtedness in respect
thereof, provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the Borrower is in compliance
with the Financial Covenants on a Pro Forma Basis at the time such Person
becomes a Subsidiary;

(e)                                  Indebtedness (i) of the Borrower owed to
any Subsidiary, (ii) of any Subsidiary Guarantor owed to the Borrower or any
other Subsidiary, (iii) of any Non-Guarantor Subsidiary owed to any other
Non-Guarantor Subsidiary and (iv) of any Non-Guarantor Subsidiary owed to the
Borrower or any Subsidiary Guarantor in an aggregate principal amount for all
such Indebtedness in the case of this clause (iv), when combined with the
aggregate principal amount of all outstanding Guarantees permitted by clause
(iv) in paragraph (h) below, not to exceed $40,000,000 at any one time
outstanding;

(f)                                    deferred Management Fees;

(g)                                 unsecured Indebtedness of the Borrower
having no maturity or scheduled amortization prior to the date that is one year
after the later of the B Term Maturity Date and the latest

70


--------------------------------------------------------------------------------




final stated maturity date of any Indebtedness incurred pursuant to Section
2.1(d) or 2.5(d) that is outstanding (or in respect of which commitments are
effective) at the time of the incurrence of such unsecured Indebtedness, so long
as (i) both before and after giving effect to the incurrence thereof, no Event
of Default shall exist and be continuing, (ii) on a Pro Forma Basis, the
Financial Covenants shall be satisfied, (iii) no Subsidiary will be permitted to
Guarantee such Indebtedness and (iv) the covenants and default provisions
applicable to such Indebtedness shall not be materially more restrictive taken
as a whole than those contained in this Agreement taken as a whole;

(h)                                 Guarantees (i) by the Borrower of
Indebtedness of any Subsidiary Guarantor, (ii) by any Subsidiary Guarantor of
Indebtedness of the Borrower or any other Subsidiary Guarantor, (iii) by any
Non-Guarantor Subsidiary of Indebtedness of any other Non-Guarantor Subsidiary
and (iv) by the Borrower or any Subsidiary Guarantor of Indebtedness of any
Non-Guarantor Subsidiary in an aggregate principal amount for all such
Guarantees in the case of this clause (iv), when combined with the aggregate
principal amount of all outstanding Indebtedness permitted by clause (iv) in
paragraph (e) above, not to exceed $40,000,000 at any one time outstanding;

(i)                                     Indebtedness under Hedging Agreements
permitted by Section 7.7;

(j)                                     Indebtedness supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

(k)                                  Indebtedness of the Borrower or any
Subsidiary arising from the honoring by a bank or other financial institution of
a check, draft or similar instrument inadvertently drawn by the Borrower or such
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

(l)                                     Indebtedness of the Borrower or any
Subsidiary in the form of earn-outs, adjustments of purchase price,
indemnification, incentive, non-compete, consulting or other similar
arrangements and other contingent payments in respect of Investments and
acquisitions permitted by Section 7.4, dispositions permitted by Sections 7.3
and 7.5 or the Exit Event permitted by Section 7.14;

(m)                               Indebtedness representing deferred
compensation to employees of the Borrower or any Subsidiary incurred in the
ordinary course of business;

(n)                                 Indebtedness of the Borrower or any
Subsidiary in respect of workers’ compensation claims, property casualty or
liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid, customs, government, judgment,
appeal and surety bonds and other obligations of a similar nature and completion
guaranties, in each case in the ordinary course of business;

(o)                                 Indebtedness issued in lieu of cash payments
of Restricted Payments permitted by Section 7.8(h), provided that such
Indebtedness is subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent;

(p)                                 Indebtedness in respect of unsecured
promissory notes issued to consultants, employees or directors or former
employees, consultants or directors of any Holding Company, Parent, the Borrower
or any Subsidiary in connection with repurchases of such Holding Company’s or
Parent’s common stock or common stock options permitted by Section 7.8(h);

71


--------------------------------------------------------------------------------




(q)                                 Indebtedness incurred in connection with the
financing of insurance premiums in the ordinary course of business;

(r)                                    Indebtedness of the Borrower or any
Subsidiary Guarantor incurred to finance a Permitted Acquisition that is secured
only by the assets or business acquired in such Permitted Acquisition (including
any Equity Interests of any Person so acquired in such Permitted Acquisition and
including for the avoidance of doubt, any assets owned by such Person so
acquired in such Permitted Acquisition) and so long as both immediately prior
and after giving effect thereto, (i) no Default shall exist or result therefrom,
(ii) the Borrower would be in compliance with the Financial Covenants on a Pro
Forma Basis and (iii) the aggregate principal amount of all such Indebtedness
and all Refinancing Indebtedness in respect thereof shall not exceed
$100,000,000 at any time outstanding, plus any accrued interest, premiums, fees
or expenses in connection with any such Refinancing Indebtedness;

(s)                                  any Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower may issue Disqualified Equity that requires the
payment of cash dividends to its equity holders so long as the Borrower or its
respective Subsidiary which holds such Disqualified Equity receives at least its
proportional share of such dividends (based upon its relative holding of the
equity interests in the Subsidiary paying such dividends and taking into account
the relative preferences, if any, of the various classes of equity interest of
such Subsidiary); and

(t)                                    Indebtedness of the Borrower and the
Subsidiaries in an aggregate principal amount not, without duplication,
exceeding $125,000,000 at any time outstanding.


SECTION 7.2.                                   LIENS

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a)                                  Liens created under the Loan Documents;

(b)                                 Permitted Encumbrances;

(c)                                  any Lien on any property or asset of the
Borrower or any Subsidiary existing on the Closing Date and set forth in
Schedule 7.2, provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Closing Date and any extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (plus all accrued and unpaid interest thereon and the amount of
any premium necessary to accomplish such extension, renewal or replacement and
expenses incurred in connection therewith);

(d)                                 any Lien on fixed or capital assets
acquired, constructed or improved by the Borrower or any Subsidiary, (including
any such assets made the subject of a Capital Lease Obligation) provided that
(i) such Lien secures Indebtedness permitted by paragraph (c) of Section 7.1,
(ii) such Lien and the Indebtedness secured thereby are incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary;

72


--------------------------------------------------------------------------------




(e)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the
Closing Date prior to the time such Person became or becomes a Subsidiary,
provided that (i) such Lien secures Indebtedness permitted by paragraph (d) of
Section 7.1, (ii) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as applicable, (iii)
such Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iv) such Lien shall secure only the Indebtedness that it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
applicable, and any Refinancing Indebtedness in respect thereof;

(f)                                    Liens on any property or asset of any
Non-Guarantor Subsidiary;

(g)                                 any encumbrance or restriction (including,
without limitation, put and call agreements and transfer restrictions, but not
pledges) with respect to the Equity Interest of any joint venture or similar
arrangement created pursuant to the joint venture or similar agreements with
respect to such joint venture or similar arrangement;

(h)                                 (i) Liens placed upon the Equity Interests
of any Subsidiary acquired pursuant to a Permitted Acquisition to secure
Indebtedness incurred pursuant to Section 7.1(r) and (ii) Liens placed upon the
assets of such Subsidiary and any of its subsidiaries to secure Indebtedness
incurred pursuant to Section 7.1(r); and

(i)                                     Liens with respect to obligations that
do not exceed $40,000,000 at any one time outstanding;

provided that, notwithstanding the foregoing, no consensual Liens shall exist on
Equity Interests that constitute Collateral other than pursuant to clauses (a)
or (h) above.


SECTION 7.3.                                   FUNDAMENTAL CHANGES


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT
ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE
OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF RELATED
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, OR ALL OR SUBSTANTIALLY
ALL OF THE EQUITY INTERESTS ISSUED BY ANY OF THE SUBSIDIARIES (IN EACH CASE,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED), OR LIQUIDATE OR DISSOLVE, EXCEPT THAT:

(I)                                     (A) ANY SUBSIDIARY MAY MERGE, AMALGAMATE
OR CONSOLIDATE WITH OR INTO THE BORROWER IN A TRANSACTION IN WHICH THE BORROWER
IS THE SURVIVING PERSON, (B) ANY SUBSIDIARY MAY MERGE, AMALGAMATE OR CONSOLIDATE
WITH OR INTO ANY SUBSIDIARY GUARANTOR IN A TRANSACTION IN WHICH A SUBSIDIARY
GUARANTOR IS THE SURVIVING ENTITY, (C) ANY NON-GUARANTOR SUBSIDIARY MAY MERGE,
AMALGAMATE OR CONSOLIDATE WITH OR INTO ANY OTHER NON-GUARANTOR SUBSIDIARY AND
(D) THE BORROWER MAY MERGE, AMALGAMATE OR CONSOLIDATE WITH OR INTO ANY PERSON,
PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON;

(II)                                  THE BORROWER MAY MERGE, AMALGAMATE OR
CONSOLIDATE WITH OR INTO, OR TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO, ANY PERSON OR MAY LIQUIDATE OR DISSOLVE INTO
A POST-EXIT BORROWER, IN EACH CASE IN CONNECTION WITH THE EXIT EVENT PERMITTED
BY SECTION 7.14;

(III)                               ANY SUBSIDIARY MAY MERGE, AMALGAMATE OR
CONSOLIDATE WITH OR INTO ANY PERSON IN A TRANSACTION THAT IS NOT PERMITTED BY
CLAUSE (I) OF THIS SECTION 7.3(A), PROVIDED THAT (A) SUCH

73


--------------------------------------------------------------------------------




MERGER, AMALGAMATION OR CONSOLIDATION IS NOT PROHIBITED BY SECTIONS 7.4 OR 7.5,
AS APPLICABLE OR (B) SUBSTANTIALLY CONCURRENTLY WITH SUCH TRANSACTION, THE
CONTINUING OR SURVIVING PERSON SHALL BECOME A SUBSIDIARY GUARANTOR);

(IV)                              (A) ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE
OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO THE BORROWER
OR TO ANY SUBSIDIARY GUARANTOR (UPON VOLUNTARY LIQUIDATION OR DISSOLUTION OR
OTHERWISE) AND (B) ANY NON-GUARANTOR SUBSIDIARY MAY SELL, TRANSFER, LEASE OR
OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY OTHER
NON-GUARANTOR SUBSIDIARY (UPON VOLUNTARY LIQUIDATION OR DISSOLUTION OR
OTHERWISE);

(V)                                 ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR
OTHERWISE DISPOSE OF ITS ASSETS IN A TRANSACTION THAT IS NOT PERMITTED BY CLAUSE
(IV) OF THIS SECTION 7.3(A) (UPON VOLUNTARY LIQUIDATION OR DISSOLUTION OR
OTHERWISE); PROVIDED THAT SUCH SALE, TRANSFER, LEASE OR OTHER DISPOSITION IS
ALSO PERMITTED BY SECTION 7.5;

(VI)                              (A) ANY SUBSIDIARY MAY LIQUIDATE, WIND UP OR
DISSOLVE OR DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY OR BUSINESS (SO
LONG AS THE ASSETS OF ANY SUCH SUBSIDIARY THAT IS A SUBSIDIARY GUARANTOR ARE
TRANSFERRED TO THE BORROWER OR A SUBSIDIARY GUARANTOR) AND (B) ANY IMMATERIAL
SUBSIDIARY MAY LIQUIDATE, WIND UP OR DISSOLVE OR DISPOSE OF ALL OR SUBSTANTIALLY
ALL OF ITS PROPERTY OR BUSINESS, IN EACH CASE IF THE BORROWER DETERMINES IN GOOD
FAITH THAT SUCH LIQUIDATION, WINDING UP, DISSOLUTION OR DISPOSAL IS IN THE BEST
INTERESTS OF THE BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS;

(VII)                           ANY INVESTMENT PERMITTED BY SECTION 7.4 MAY BE
STRUCTURED AS A MERGER, CONSOLIDATION OR AMALGAMATION; AND

(VIII)                        THE BORROWER OR ANY SUBSIDIARY MAY LIQUIDATE, WIND
UP OR DISSOLVE OR TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY
ALL OF ITS PROPERTY OR BUSINESS, TO THE EXTENT REQUIRED, IN THE BORROWER’S GOOD
FAITH JUDGMENT, TO CONSUMMATE THE EXIT EVENT PERMITTED BY SECTION 7.14.

(B)                                 THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF THE SUBSIDIARIES (OTHER THAN ANY IMMATERIAL SUBSIDIARY) TO, ENGAGE TO ANY
MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE CONDUCTED BY
THE BORROWER AND THE SUBSIDIARIES ON THE CLOSING DATE AND BUSINESSES WHICH ARE
NOW, OR WHICH IN THE FUTURE SHALL HAVE BECOME, REASONABLY RELATED THERETO OR A
REASONABLE EXTENSION THEREOF.


SECTION 7.4.                                   INVESTMENTS

The Borrower will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, make or permit to exist any Guarantees of any obligations of, or
make or permit to exist any investment or any other interest in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions (including pursuant to any merger)) any assets of any other Person
constituting a business unit (all of the foregoing, “Investments”), except:

(a)                                  Investments in Cash Equivalents;

(b)                                 Investments existing on the Closing Date and
set forth in Schedule 4.12 or 7.4;

74


--------------------------------------------------------------------------------




(c)                                  Investments (i) made by the Borrower in any
Subsidiary Guarantor, (ii) made by any Subsidiary Guarantor in any other
Subsidiary Guarantor or the Borrower, (iii) made by the Borrower or any
Subsidiary Guarantor in any Non-Guarantor Subsidiary in an aggregate amount not
to exceed $75,000,000 at any one time outstanding (with amounts in this clause
(iii) determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) and (iv) made by any Non-Guarantor Subsidiary in any
other Subsidiary;

(d)                                 acquisitions permitted by Section 7.5(d),
provided that such acquisitions shall be Cable Television System Acquisitions;

(e)                                  Permitted Acquisitions;

(f)                                    advances and Guarantees permitted by
Section 7.1;

(g)                                 Investments expressly contemplated by the
Transactions;

(h)                                 extensions of trade credit to customers,
suppliers or service providers of any Loan Party in the ordinary course of
business;

(i)                                     loans and advances to employees,
officers and directors of any Holding Company, Parent, the Borrower or any
Subsidiary in the ordinary course of business in an aggregate amount not to
exceed $2,000,000 (excluding for purposes of such cap travel and entertainment
expenses incurred in the ordinary course of business, but including relocation
expenses) at any one time outstanding;

(j)                                     loans by the Borrower to the officers,
employees and directors of any Holding Company, Parent, the Borrower or any
Subsidiary in connection with management incentive plans in an aggregate amount
not to exceed $5,000,000 in any fiscal year and not to exceed $10,000,000 at any
one time outstanding, provided that such officers, employees and directors
invest such loans, promptly upon the receipt of the proceeds therefrom, in the
Equity Interests of such Holding Company or Parent;

(k)                                  Investments (including debt obligations)
received in the ordinary course of business by the Borrower or any Subsidiary in
connection with the bankruptcy or reorganization of suppliers, customers and
other Persons and in settlement of delinquent obligations of, and other disputes
with, suppliers, customers and other Persons arising out of the ordinary course
of business;

(l)                                     Investments of the Borrower or any
Subsidiary under Hedge Agreements permitted hereunder;

(m)                               Investments of any Person in existence at the
time such Person becomes a Subsidiary; provided such investment was not made in
connection with or anticipation of such Person becoming a Subsidiary;

(n)                                 loans and advances to any Holding Company or
Parent in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to such Holding Company or Parent in
accordance with Section 7.8 (which loans and advances shall be treated as
Restricted Payments for purposes of determining compliance with Section 7.8);

75


--------------------------------------------------------------------------------




(o)                                 Subsidiaries may be established or created;

(p)                                 Investments by the Borrower or any
Subsidiary made pursuant to any transaction permitted by Section 7.3;

(q)                                 Investments arising out of the receipt by
the Borrower or any Subsidiary of non-cash consideration for any sale of assets
permitted under Section 7.5;

(r)                                    Investments resulting from pledges and
deposits referred to in clauses (c) and (d) of the defined term “Permitted
Encumbrance”;

(s)                                  the forgiveness or conversion to equity of
any Indebtedness permitted by Section 7.1(e) or (h);

(t)                                    Guarantees by the Borrower or any
Subsidiary of operating leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
by the Borrower or any Subsidiary in the ordinary course of business;

(u)                                 advances of payroll payments to employees in
the ordinary course of business;

(v)                                 Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

(w)                               acquisitions by the Borrower or any Subsidiary
of the Equity Interests of any Subsidiary so long as the Subsidiary that is the
issuer of such Equity Interests is or becomes thereby a Subsidiary Guarantor;

(x)                                   Investments required, in the Borrower’s
good faith judgment, to consummate the Exit Event permitted by Section 7.14; and

(y)                                 Investments so long as the aggregate amount
thereof (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) as of any time shall not exceed the sum of (i) the net
cash proceeds of issuances of Qualified Equity of the Borrower or contributions
of cash to the capital of the Borrower (other than Specified Equity
Contributions) following the Closing Date, which proceeds are not used to make a
Restricted Payment pursuant to Section 7.8(p) or (h) or Section 7.14(b)), plus
(ii) the Borrower’s Portion of Excess Cash Flow minus the cumulative aggregate
amount of Designated Excess Cash Flow Expenditures made simultaneously with or
prior to giving effect to such proposed Investments, plus (iii) $150,000,000;
provided that such amount in this clause (iii) shall be reduced to $100,000,000
upon and following the Exit Event Effective Date unless in excess of
$100,000,000 of Investments have been made in reliance on such $150,000,000
amount and are outstanding at such time, in which case such amount shall be such
greater amount until such Investments in excess over $100,000,000 are no longer
outstanding.


SECTION 7.5.                                   ASSET SALES

The Borrower will not, and will not permit any of the Subsidiaries to, sell,
transfer, lease or otherwise dispose (including pursuant to a merger) of any
asset, including any Equity Interest, nor will the Borrower permit any
Subsidiary to issue any Equity Interest, except:

76


--------------------------------------------------------------------------------




(a)                                  (i) sales, transfers, leases and other
dispositions of used or surplus equipment or other obsolete or, in the
reasonable judgment of Borrower, unnecessary assets, (ii) the cross-licensing or
licensing of intellectual property, (iii) the substantially contemporaneous
exchange of property for property of a like kind (other than as set forth in
clause (ii)), to the extent that the property received in such exchange is of a
value equivalent to the value of the property exchanged (provided, that after
giving effect to such exchange, the value of the property subject to perfected
first priority Liens in favor of the Administrative Agent under the Security
Documents is not materially reduced), (iv) the sale, transfer or other
disposition of property and inventory and (v) the sale, transfer or other
disposition of cash and Cash Equivalents, in the case of each of clauses (i),
(ii), (iv) and (v) of this Section 7.5(a), in the ordinary course of business of
the Borrower and the Subsidiaries;

(b)                                 sales, transfers, leases and other
dispositions (i) made by the Borrower to any Subsidiary Guarantor, (ii) made by
any Subsidiary to the Borrower or any Subsidiary Guarantor and (iii) made by any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;

(c)                                  Liens permitted by Section 7.2, Investments
permitted by Section 7.4, sale and leaseback transactions permitted by Section
7.6 and Restricted Payments permitted by Section 7.8;

(d)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
cable television system asset exchanges for fair value, provided that the assets
received are held by the Borrower or (x) to the extent the assets so exchanged
were held by Borrower or a Subsidiary Guarantor, a Subsidiary Guarantor and (y)
in any other case, a Wholly-Owned Subsidiary of Borrower;

(e)                                  sales, transfers, leases and other
dispositions permitted by Section 7.3;

(f)                                    any casualty or insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; provided that the
requirements of Section 2.7(b) are complied with in connection therewith;

(g)                                 the sale, transfer, lease and other
disposition or abandonment of intellectual property that is, in the reasonable
judgment of the Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the Borrower and the Subsidiaries taken
as a whole;

(h)                                 the leasing, occupancy agreements or
sub-leasing of property or licensing or sublicensing of intellectual property
that would not materially interfere with the required use of such property or
intellectual property by the Borrower or the Subsidiaries;

(i)                                     the sale or discount, in each case
without recourse and in the ordinary course of business, of overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not part of any bulk sale or financing of receivables);

(j)                                     dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

77


--------------------------------------------------------------------------------




(k)                                  the sale, transfer, lease and other
disposition of any Immaterial Subsidiary, provided, that the requirements of
Section 2.7(b), to the extent applicable, are complied with in connection
therewith;

(l)                                     Dispositions made by the Borrower or any
Subsidiary required, in the Borrower’s good faith judgment, to consummate the
Exit Event permitted by Section 7.14; and

(m)                               one or more sales, transfers, leases or other
dispositions of assets or sales or issuances of Equity Interests (each an “Asset
Transfer”), provided that with respect to each such Asset Transfer pursuant to
this Section 7.5(m), the following conditions have been satisfied:

(i)                                     no Default shall exist immediately
before the Borrower or a Subsidiary enters into a binding agreement in respect
thereof;

(ii)                                  the sum of (A) a fraction (expressed as a
percentage), the numerator of which is the Consolidated Operating Cash Flow
attributable to the property being sold, transferred, leased or otherwise
disposed of in such Asset Transfer (the “Subject Asset Transfer”), and the
denominator of which is the Consolidated Operating Cash Flow, in each case for
the four fiscal quarter period ended in respect of which the financial
statements required by Section 6.1(a) or (b) have been delivered immediately
preceding the date of such Subject Asset Transfer, plus (B) with respect to each
other property sold, transferred, leased or otherwise disposed of in another
Asset Transfer pursuant to this Section 7.5(m) prior to or simultaneously with
the Subject Asset Transfer (each, a “Prior Asset Transfer”) during the one year
period ending on the date of the Subject Asset Transfer, the sum of the
percentages calculated with respect to each such Prior Asset Transfer under
Section 7.5(m)(ii)(A) at the time of the Subject Asset Transfer, shall not
exceed, in the case of these clauses (A) plus (B), 30% in the aggregate;

(iii)                              the sum of (A) the percentage calculated with
respect to the Subject Asset Transfer pursuant to Section 7.5(m)(ii)(A), plus
(B) with respect to each Prior Asset Transfer during the period commencing on
the Closing Date and ending on the date of the Subject Asset Transfer, the sum
of the percentages calculated with respect to each such Prior Asset Transfer
under Section 7.5(m)(ii)(A) at the time of each such Prior Asset Transfer, shall
not exceed, in the case of these clauses (A) plus (B), 50% in the aggregate;

(iv)                              each Asset Transfer permitted by this Section
7.5(m) shall be made for fair value, and, subject to usual and customary escrow,
hold-back or similar arrangements, not less than 75% of such value shall be
payable in Cash Consideration substantially simultaneously with such Asset
Transfer; and

(v)                                 (A) the Borrower will be in compliance with
each of the Financial Covenants on a Pro Forma Basis after giving effect to such
Asset Transfer, (B) the Administrative Agent and the Lenders shall have been
given five Business Days’ prior written notice thereof, and (C) the
Administrative Agent shall have received a certificate signed by a Financial
Officer, identifying the subject properties, the name of the other party to the
Asset Transfer, setting forth the total consideration to be paid in respect of
such Asset Transfer, and certifying as to the matters set forth in clauses (A)
and (B) hereof.

78


--------------------------------------------------------------------------------





SECTION 7.6.                                   SALE AND LEASE-BACK TRANSACTIONS

The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any arrangement, directly or indirectly, with any Person whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred, except for (a)
sales or transfers that do not exceed $40,000,000 in the aggregate at any time
outstanding and (b) sales or transfers by the Borrower or any Subsidiary
Guarantor to the Borrower or any Subsidiary Guarantor.


SECTION 7.7.                                   HEDGING AGREEMENTS

The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any Hedging Agreement, other than Hedging Agreements with one or more
Lenders or their Affiliates entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities.


SECTION 7.8.                                   RESTRICTED PAYMENTS

The Borrower will not, and will not permit any of the Subsidiaries to, declare
or make, or agree to pay for or make, directly or indirectly, any Restricted
Payment, except:

(a)                                  the Borrower may declare and pay dividends
and other distributions with respect to its Equity Interests payable solely in
perpetual common Equity Interests;

(b)                                 (i) any Subsidiary may make Restricted
Payments to the Borrower or any Subsidiary Guarantor and (ii) any Non-Guarantor
Subsidiary may make Restricted Payments to any other Non-Guarantor Subsidiary;

(c)                                  (i) so long as no Event of Default shall be
in existence or would result therefrom, the Borrower may make Restricted
Payments to the Parent for the sole purpose of paying (A) regularly scheduled
payments of principal and interest on the 10½% Senior Notes (as in effect on the
Closing Date or as amended in any manner that would not be prohibited by the
definition of “Refinancing Indebtedness” if such notes were to be refinanced,
renewed or replaced), (B) regularly scheduled payments of principal and interest
on the 9¾% Senior Notes (as in effect on the Closing Date or as amended in any
manner that would not be prohibited by the definition of “Refinancing
Indebtedness” if such notes were to be refinanced, renewed or replaced) or any
Refinancing Indebtedness in respect thereof and (C) regularly scheduled payments
of interest on the 12¼% Senior Notes (as in effect on the Closing Date or as
amended in any manner that would not be prohibited by the definition of
“Refinancing Indebtedness” if such notes were to be refinanced, renewed or
replaced) or any Refinancing Indebtedness in respect thereof, in the case of
each of clauses (A), (B) and (C) to the extent required to be paid in cash and
(ii) payments of accrued and unpaid interest, premium and principal and any
expenses and fees in connection with the Redemption;

(d)                                 the Borrower may make Restricted Payments to
the Parent, provided that (i) such Restricted Payments are for the sole purpose
of paying regularly scheduled payments of interest on Designated Holding Company
Debt, to the extent required to be paid in cash, (ii) the Borrower would be in
compliance with the Financial Covenants on a Pro Forma Basis and (iii) no
Default or Event of Default shall be in existence or would result therefrom;

79


--------------------------------------------------------------------------------


(e)                                  the Borrower may make Restricted Payments
to the Parent in an aggregate amount not to exceed the outstanding principal
balance of, and capitalized or accrued and unpaid interest from time to time on,
the Parent Loan, provided that immediately before and after giving effect to
each such Restricted Payment, no Event of Default shall be in existence or would
result therefrom;

(f)                                    each of Borrower or any Subsidiary may
make Restricted Payments to accrue and pay any Management Fee;

(g)                                 the Borrower may from time to time make
Restricted Payments to its sole member for the sole purpose of paying the
ongoing estimated and actual Federal, state and local income tax liabilities, if
any, of such member (or such member’s direct or indirect member(s) or partners
(hereinafter the “Taxed Members”), provided that such Restricted Payments shall
not, in the aggregate, exceed in any taxable year, the aggregate amount of
Federal, state and local income tax liabilities due and payable by its Taxed
Members during such taxable year, solely as a direct result of such Taxed
Member’s direct or indirect interest in the Borrower, assuming, for purposes of
this paragraph 7.8(g), that, all such Taxed Members will be taxed on the Net
Taxable Amount (as defined below) in respect of such taxable year at the rate
(expressed as a percentage) equal to the sum of the aggregate of the highest
Federal, state and local effective income tax rates (expressed as a percentage)
in effect for such taxable year and applicable to a New York City taxpayer with
respect to the type of income (including ordinary, capital and alternative
minimum taxable income) included in Net Taxable Amount.  The “Net Taxable
Amount” for any year shall be the amount of the Borrower’s taxable income under
Code Section 703(a) (except that items required to be separately stated under
Code Section 703(a)(1) shall not be separately stated) as if it were a
partnership for federal income tax purposes;

(h)                                 (i) the Borrower may make Restricted
Payments to Parent to permit Parent or any Holding Company to purchase Parent’s
or such Holding Company’s common stock or common stock options from present or
former officers, directors, employees or other members of management (or their
estates, family members, relatives or former spouses or trusts for the benefit
of any of the foregoing) of Parent, such Holding Company, the Borrower or any
Subsidiary upon the death, disability, retirement or termination of employment
of such officer, director, employee or other member of management, provided,
that the aggregate amount of payments under this paragraph (h) in any fiscal
year (net of any net cash proceeds received by Parent or any Holding Company and
contributed to the Borrower subsequent to the date hereof in connection with
sales of any common stock or common stock options sold in connection with
permitted officer, director, employee or other member of management compensation
and incentive arrangements, to the extent such proceeds are contributed to
Borrower as common equity) shall not exceed the lesser of (i) the sum of (1)
$7,500,000 and (2) any Restricted Payments permitted (but not made) pursuant to
this paragraph (h) in prior fiscal years and (ii) $15,000,000 in each case, plus
any cash amounts received by the Borrower in such fiscal year and (to the extent
not used pursuant to this paragraph (h) in any prior fiscal years) pursuant to
key man life insurance policies;

(i)                                     the Borrower may make Restricted
Payments to Parent or any other Holding Company to (i) pay general and
administrative expenses incurred in the ordinary course of business not to
exceed $1,000,000 in any fiscal year, (ii) pay reasonable and necessary expenses
in connection with indemnification and reimbursement of directors, officers and
employees in respect of liabilities relating to their serving in such capacity,
or obligations in respect of directors and officer insurance (including any
premiums therefor), (iii) pay reasonable and necessary expenses (including
professional fees) in connection with registration, public or private offers and

80


--------------------------------------------------------------------------------




exchange listing of equity or debt securities and maintenance of the same,
(iv) pay reasonable and necessary expenses (including professional fees) in
connection with compliance with reporting obligations under, or in connection
with compliance with, federal or state laws or under this Agreement or any of
the other Loan Documents or (v) pay amounts payable to any federal or state tax
authority on behalf of any participant in any stock incentive plan of any
Holding Company or Parent to cover withholding and other taxes payable on behalf
of such participant in connection with such plan; provided that, in the case of
clauses (ii) through (iv) above, if any Holding Company shall own any material
assets other than, directly or indirectly, the Equity Interests of the Borrower
or other assets relating to the ownership interest of such Holding Company in
the Borrower or the Subsidiaries, with respect to such Holding Company such
Restricted Payments shall be limited to the reasonable and proportional share,
as determined by the Borrower in its reasonable discretion, of such expenses
incurred by such Holding Company relating or allocable to its ownership interest
in the Borrower;

(j)                                     the Borrower may make Restricted
Payments to the extent necessary to effect the Transactions;

(k)                                  the Borrower may purchase fractional shares
of its common stock arising out of stock dividends, splits or combinations of
business combinations to the extent not exceeding $1,000,000 in the aggregate
per fiscal year of the Borrower;

(l)                                     to the extent constituting Restricted
Payments, the Borrower and the Subsidiaries may enter into and consummate
transactions expressly permitted by Sections 7.3 or 7.4;

(m)                               any Subsidiary that is not a Wholly-Owned
Subsidiary may declare and pay cash dividends to its equity holders generally so
long as the Borrower or its respective Subsidiary which owns the equity
interests in the Subsidiary paying such dividend receives at least its
proportional share thereof (based upon its relative holding of the equity
interests in the Subsidiary paying such dividends and taking into account the
relative preferences, if any, of the various classes of equity interest of such
Subsidiary);

(n)                                 following the Exit Event Effective Date, the
Borrower or any Subsidiary may make Restricted Payments to accrue and pay the
regularly scheduled consulting fee pursuant to the Consulting Agreement;

(o)                                 (A) the Borrower may make Restricted
Payments to any TCI Exit Person required, in the Borrower’s good faith judgment,
to consummate the Exit Event permitted by Section 7.14 and (B) the Borrower may
make the Restricted Payments to finance the transactions described in
Section 7.14(b) and (c); and

(p)                                 provided no Default is continuing or would
result therefrom, the Borrower may make Restricted Payments to Parent for any
purpose in an aggregate amount not to exceed (i) $100,000,000 (provided that
such amount in this clause (i) shall be deemed to be $75,000,000 upon and
following the Exit Event Effective Date (it being understood that any Restricted
Payment made prior to the Exit Event Effective Date in reliance on such
$100,000,000 amount shall not give rise to a Default or an Event of Default if
such Restricted Payment were otherwise permitted pursuant to this Section
7.8(p)), plus (ii) so long as the Leverage Ratio on a Pro Forma Basis, both
before and after giving effect to such Restricted Payment is less than
4.50:1.00, the sum of (x) the net cash proceeds of issuances of Qualified Equity
of the Borrower or contributions of cash to the capital of the Borrower (other
than Specified Equity Contributions) following the Closing Date, which proceeds
are not used to make an Investment pursuant to Section 7.4(y) or a

81


--------------------------------------------------------------------------------




Restricted Payment pursuant to Section 7.8(h) or Section 7.14(b) plus (y) the
Borrower’s Portion of Excess Cash Flow minus the cumulative aggregate amount of
other Designated Excess Cash Flow Expenditures made simultaneously with or prior
to giving effect to such Restricted Payment.


SECTION 7.9.                                   TRANSACTIONS WITH AFFILIATES

The Borrower will not, and will not permit any of the Subsidiaries to, sell,
transfer, lease or otherwise dispose (including pursuant to a merger) of any
property or assets to, or purchase, lease or otherwise acquire (including
pursuant to a merger) any property or assets from, or otherwise engage in any
other transaction with, any Affiliate, except (a) the agreements existing on the
Closing Date and set forth in Schedule 7.9, (b) at prices and on terms and
conditions substantially similar to those available to the Borrower or such
Subsidiary on an arms-length basis from unrelated third parties, and (c) for the
issuance of perpetual common Equity Interests by the Borrower to its Affiliates,
to the extent not otherwise prohibited hereby, provided that notwithstanding the
foregoing the Borrower and any Subsidiary may (i) enter into any transaction
that is permitted under Section 7.1, 7.3, 7.4, 7.5, 7.8 or 7.11(b), (ii) enter
into any transaction between or among the Borrower and one or more of the
Subsidiaries or between or among two or more of the Subsidiaries and not
involving any other Affiliate, (iii) enter into any transaction with an
Affiliate (excluding any Permitted Holder, other than Comcast (or any Person
described in clause (a)(z) or (b) or (d) of the definition of “Permitted
Holders” to the extent related to Comcast)) required, in the Borrower’s good
faith judgment, to consummate the Exit Event permitted by Section 7.14, (iv)
enter into and perform their obligations under the Management Agreements and (v)
pay compensation, reasonable fees and reimbursement expenses to, and indemnity
provided on behalf of, directors, officers, consultations and employees of any
Holding Company, Parent, the Borrower and any Subsidiary.  For the avoidance of
doubt, this Section 7.9 shall not apply to employment and salary arrangements,
equity compensation or benefits for the directors, management, officers or
employees entered into in the ordinary course of business, but any repurchases
of Equity Interests or Restricted Payments to purchase Equity Interests held by
any of such management, officers, employees or directors shall be subject to
Section 7.8.


SECTION 7.10.                             RESTRICTIVE AGREEMENTS

The Borrower will not, and will not permit any of the Subsidiaries (other than
any Immaterial Subsidiary, to the extent affecting only such Immaterial
Subsidiary) to, directly or indirectly, enter into, incur or permit to exist any
consensual agreement or other arrangement binding on the Borrower or any
Subsidiary that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien (other than Liens prohibited under cable television franchise
agreements) upon any of its property or assets (unless such agreement or
arrangement does not prohibit, restrict or impose any condition upon the ability
of any Loan Party to create, incur or permit to exist any Lien in favor of the
Secured Parties created under the Loan Documents) or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary, provided that (a) the foregoing shall not apply to restrictions and
conditions imposed by law or by the Loan Documents, (b) the foregoing shall not
apply to restrictions and conditions existing on the Closing Date and identified
on Schedule 7.10 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (c) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary or assets that is or are to be sold and such sale is
permitted hereunder, (d) clause (i) of this Section shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only

82


--------------------------------------------------------------------------------




to the property or assets securing such Indebtedness, (e) clause (i) of this
Section shall not apply to customary provisions in agreements, leases or
licenses restricting the assignment thereof, (f) the foregoing shall not apply
to restrictions or conditions applicable to any Person or the property or assets
of a Person acquired by the Borrower or any Subsidiary existing at the time of
such acquisition and not incurred in connection with or in contemplation of such
acquisition, which restriction or condition is not applicable to any Person or
the properties or assets of any Person, other than the Person, or the property
or assets of the Person, so acquired and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof, provided that the restrictions and conditions in any such
amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacement or refinancings are not materially more restrictive,
taken as a whole, than those in effect on the date of the acquisition, (g) the
foregoing restrictions shall not apply to restrictions or conditions (1) on cash
or other deposits or net worth imposed by customers or required by insurance,
surety or bonding companies, in each case, under contracts entered into in the
ordinary course of business, (2) existing under, by reason of or with respect to
provisions with respect to the disposition or distribution of assets or
property, in each case contained in joint venture agreements, limited liability
company agreements and other similar agreements and which the Borrower’s board
of directors determines will not adversely affect the Borrower’s ability to make
payments of principal or interest payments on the Loans, or (3) existing under,
by reason of or with respect to Indebtedness incurred to refinance any
Indebtedness, in each case as permitted under Section 7.1; provided that the
restrictions contained in the agreements governing the Indebtedness incurred to
refinance Indebtedness are no more restrictive, taken as a whole, than those
contained in the agreements governing the Indebtedness being refinanced, and (h)
the foregoing shall not apply to software and other intellectual property
licenses pursuant to which the Borrower or such Subsidiary is the licensee of
the relevant software or intellectual property, as the case may be (in which
case any prohibition or limitation shall relate only to the assets or rights
subject of the applicable license and/or the license itself).


SECTION 7.11.                             AMENDMENT OF MATERIAL DOCUMENTS


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS UNDER THE MANAGEMENT
AGREEMENTS, OTHER THAN AMENDMENTS, MODIFICATIONS OR WAIVERS THAT WOULD NOT
REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE CREDIT PARTIES IN ANY MATERIAL
RESPECT, PROVIDED THAT THE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO
THE ADMINISTRATIVE AGENT AND EACH LENDER A COPY OF EACH SUCH AMENDMENT,
MODIFICATION OR WAIVER PROMPTLY AFTER THE EXECUTION AND DELIVERY THEREOF, AND
PROVIDED FURTHER THAT (I) ANY TERMINATION OF ANY MANAGEMENT AGREEMENT AND (II)
ANY AMENDMENT, MODIFICATION OR WAIVER THAT INCREASES THE FEES PAYABLE UNDER THE
MANAGEMENT AGREEMENT SO LONG AS ALL FEES (OR OTHER PAYMENTS IN THE NATURE OF A
FEE, BUT EXCLUDING ORDINARY COURSE EXPENSE REIMBURSEMENT AND INDEMNITIES)
PAYABLE PURSUANT TO ALL MANAGEMENT AGREEMENTS THEN IN EFFECT DO NOT IN THE
AGGREGATE EXCEED (X) PRIOR TO THE EXIT EVENT EFFECTIVE DATE, 3% OF THE
CONSOLIDATED GROSS REVENUE OF THE BORROWER AND THE SUBSIDIARIES FOR THE MOST
RECENTLY ENDED FISCAL QUARTER AND (Y) UPON AND FOLLOWING THE EXIT EVENT
EFFECTIVE DATE, 6% OF THE CONSOLIDATED GROSS REVENUES OF THE BORROWER AND THE
SUBSIDIARIES FOR THE MOST RECENTLY ENDED FISCAL QUARTER, SHALL NOT IN EITHER
CASE BE DEEMED TO ADVERSELY AFFECT THE CREDIT PARTIES.


(B)                                 THE BORROWER WILL NOT PERMIT THE PARENT TO
AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS UNDER THE PARTNERSHIP AGREEMENT, OTHER
THAN AMENDMENTS, MODIFICATIONS OR WAIVERS THAT WOULD NOT REASONABLY BE EXPECTED
TO ADVERSELY AFFECT THE CREDIT PARTIES IN ANY MATERIAL RESPECT; PROVIDED (I)
THAT THE BORROWER OR THE PARENT SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT FOR FURTHER DISTRIBUTION TO EACH LENDER A COPY OF EACH
AMENDMENT, MODIFICATION OR WAIVER PROMPTLY AFTER THE EXECUTION AND DELIVERY
THEREOF AND (II) THE PROVISIONS OF THIS SECTION 7.11(B) SHALL NOT APPLY TO ANY
AMENDMENT,

83


--------------------------------------------------------------------------------





MODIFICATION OR WAIVER OF ANY PROVISION OF THE PARTNERSHIP AGREEMENT IN
CONNECTION WITH OR IN CONTEMPLATION OF THE EXIT EVENT PERMITTED BY SECTION 7.14.


SECTION 7.12.                             INTEREST COVERAGE RATIO

The Borrower will not permit the Interest Coverage Ratio as of the end of any
fiscal quarter during any period set forth below to be less than the ratio set
forth below with respect to such period:

Period

 

Ratio

 

 

 

December 31, 2006 - June 30, 2007

 

1.50:1.00

July 1, 2007 - December 31, 2009

 

1.60:1.00

January 1, 2010 - December 31, 2011

 

1.75:1.00

January 1, 2012 and thereafter

 

2.00:1.00

 

; provided that the minimum Interest Coverage Ratio at any time then in effect,
and at all times thereafter, shall decrease by 0.50:1.0 upon the consummation of
the Exit Event.


SECTION 7.13.                             LEVERAGE RATIO

The Borrower will not permit the Leverage Ratio as of the end of any fiscal
quarter during any period set forth below to be greater than the ratio set forth
below with respect to such period:

Period

 

Ratio

 

 

 

December 31, 2006 - September 30, 2008

 

6.25:1.00

October 1, 2008 - March 31, 2009

 

6.00:1.00

April 1, 2009 -September 30, 2009

 

5.75:1.00

October 1, 2009 - March 31, 2010

 

5.50:1.00

April 1, 2010 - September 30, 2010

 

5.25:1.00

October 1, 2010 - March 31, 2011

 

5.00:1.00

April 1, 2011 - September 30, 2011

 

4.50:1.00

October 1, 2011 and thereafter

 

4.25:1.00

 

; provided that the maximum Leverage Ratio at any time then in effect, and at
all times thereafter, shall increase by 0.50:1.0 upon the consummation of the
Exit Event.


SECTION 7.14.                             EXIT EVENT


(A)                                  THE BORROWER SHALL NOT PERMIT TO OCCUR THE
EXIT EVENT, UNLESS:

(i)                                     not less than 10 Business Days prior to
taking any action in connection with the Exit Event which would violate this
Agreement but for the operation of this Section 7.14 (the date that the first
such action shall occur, the “Exit Event Commencement Date”), the Borrower shall
provide the Administrative Agent with a certificate (the “Exit Event Notice”)
(A) setting forth the proposed date of consummation of the Exit Event, (B)
attaching (x) projections which demonstrate compliance with the Financial
Covenants on a Pro Forma Basis from and including the proposed date of
consummation of the Exit Event to and including the B Term Maturity Date (or
such later date as may be the final

84


--------------------------------------------------------------------------------




stated maturity date of any Indebtedness incurred pursuant to Section 2.1(d) or
2.5(d) that is then outstanding or commitments in respect of which are then
effective), and such projections shall be certified by a Financial Officer of
the Borrower as having been prepared in good faith based upon assumptions
believed by Borrower to be reasonable at the time made (it being understood that
projections are, by their nature, inherently uncertain and actual results may
vary materially from such projections) and (y) any other documentation entered
into or to be entered into in connection with the Exit Event as the
Administrative Agent or any Arranger (acting through the Administrative Agent)
may have reasonably requested and (C) certifying (in reasonable detail as to
clauses (I), (III), (IV) and (V) below) the satisfaction of each of the
following conditions:

(I)            THE BORROWER SHALL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS
ON A PRO FORMA BASIS UPON CONSUMMATION OF THE EXIT EVENT (WITHOUT GIVING EFFECT
TO ANY SPECIFIED EQUITY CONTRIBUTION), IT BEING UNDERSTOOD THAT SUCH COMPLIANCE
WILL BE TESTED AFTER GIVING EFFECT TO ANY REPAYMENT, REDEMPTION OR ASSUMPTION OF
INDEBTEDNESS OF ANY HOLDING COMPANY, THE PARENT, THE BORROWER OR ANY SUBSIDIARY
IN CONNECTION WITH THE EXIT EVENT AND THE PAYMENT, REPAYMENT, REDEMPTION,
ASSUMPTION OR REPURCHASE OF ANY OTHER INDEBTEDNESS PURSUANT TO SECTION 7.14(B);

(II)           IMMEDIATELY AFTER GIVING EFFECT TO THE CONSUMMATION OF THE EXIT
EVENT, THERE SHALL NOT BE EXISTING AND CONTINUING ANY (A) DEFAULT DUE TO FAILURE
TO COMPLY WITH SECTION 6.1(A) OR (B) OR (B) EVENT OF DEFAULT UNDER PARAGRAPHS
(A), (B), (D), (H), (I) OR (O) OF ARTICLE 8;

(III)         ALL ASSETS TO BE ALLOCATED TO INSIGHT LP (OR ANY PERSON OR PERSONS
THAT SUCCEED TO THE RIGHTS OF INSIGHT LP UNDER THE PARTNERSHIP AGREEMENT) IN THE
EXIT EVENT WILL BE OWNED BY (EXCEPT AS OTHERWISE PERMITTED BY CLAUSE (B) BELOW)
THE BORROWER OR A SUBSIDIARY GUARANTOR (SUCH ASSETS, THE “EXIT ASSETS”)
IMMEDIATELY AFTER GIVING EFFECT TO EACH ACTION TAKEN IN FURTHERANCE OF THE EXIT
EVENT; PROVIDED THAT (A) THE EXIT ASSETS SHALL NOT INCLUDE ANY CASH OR CASH
EQUIVALENTS RECEIVED IN THE EXIT EVENT OR ANY ASSET COMPRISED OF THE ASSUMPTION,
REPAYMENT, REDEMPTION OR REPURCHASE OF INDEBTEDNESS OF ANY HOLDING COMPANY,
PARENT, BORROWER OR ANY SUBSIDIARY BY A TCI EXIT PERSON AND (B) EXIT ASSETS MAY
BE OWNED BY NON-GUARANTOR SUBSIDIARIES, TO THE EXTENT THE AGGREGATE AMOUNT OF
ALL SUCH EXIT ASSETS OWNED BY NON-GUARANTOR SUBSIDIARIES IMMEDIATELY AFTER
GIVING EFFECT TO SUCH ACTION DOES NOT EXCEED THE AGGREGATE AMOUNT OF INVESTMENTS
PERMITTED TO BE MADE BY BORROWER AND THE SUBSIDIARY GUARANTORS IN PERSONS THAT
ARE NOT THE BORROWER OR A SUBSIDIARY GUARANTOR UNDER SECTION 7.4(C) AND (Y);

(IV)         THE ADJUSTED ANNUALIZED CONSOLIDATED OPERATING CASH FLOW GENERATED
BY THE EXIT ASSETS FOR THE FISCAL QUARTER OF THE BORROWER MOST RECENTLY ENDED
WITH RESPECT TO WHICH A DELIVERY REQUIREMENT FOR A COMPLIANCE CERTIFICATE
PURSUANT TO SECTION 6.1(C) HAS ARISEN (OR, PRIOR TO THE DUE DATE FOR THE FIRST
SUCH COMPLIANCE CERTIFICATE, AS OF THE MOST RECENTLY ENDED FISCAL QUARTER OF THE
BORROWER FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE) (SUCH ADJUSTED ANNUALIZED
CONSOLIDATED

85


--------------------------------------------------------------------------------




OPERATING CASH FLOW FOR SUCH FISCAL QUARTER, THE “EXIT CASH FLOW”) SHALL BE NO
LESS THAN $150,000,000; AND

(V)           75% OF THE EXIT CASH FLOW SHALL BE GENERATED BY ASSETS THAT WERE,
AS OF THE EXIT EVENT COMMENCEMENT DATE, HELD BY THE BORROWER OR ONE OR MORE OF
THE SUBSIDIARIES.

If the actual date of consummation of the Exit Event will differ from the
proposed date of consummation of the Exit Event set forth in the Exit Event
Notice by five days or more (or, if the information set forth would change
materially due to the change in such date of consummation, less than five days),
the Borrower shall update the information included in the Exit Event Notice and
shall deliver that updated information to the Administrative Agent no later than
3 Business Days prior to the actual date of consummation of the Exit Event.


(B)                                 SO LONG AS SECTION 7.14(A) SHALL BE COMPLIED
WITH, ANY CASH OR CASH EQUIVALENTS RECEIVED AS A RESULT OF THE EXIT EVENT MAY BE
APPLIED (WITHOUT DUPLICATION), AT THE BORROWER’S OPTION, TO:

(i)                                     make Restricted Payments to the extent
used to repay, redeem or repurchase the 9¾% Senior Notes (or any Refinancing
Indebtedness in respect thereof), in each case including any accrued interest,
premiums, fees or expenses payable in connection therewith;

(ii)                                  make Restricted Payments to the extent
used to repay, redeem or repurchase the 12¼% Senior Notes (or any Refinancing
Indebtedness in respect thereof), in each case including any accrued interest,
premiums, fees or expenses payable in connection therewith;

(iii)                               make Restricted Payments to the extent used
to repay, redeem or repurchase the Parent Loan, including any accrued interest,
premiums, fees or expenses payable in connection therewith;

(iv)                              prepay the Term Loans or any Additional Term
Loans on a pro rata basis;

(v)                                 repay other Indebtedness of the Borrower and
the Subsidiaries;

(vi)                              prepay any Revolving Loans pursuant to Section
2.7(a), subject to Section 7.14(c) below; and

(vii)                           for general corporate purposes of the Borrower
or any of the Subsidiaries (which shall not include Restricted Payments to any
equity holders of Insight Holdings), provided that (i) the Leverage Ratio for
the fiscal quarter of the Borrower most recently ended with respect to which a
delivery requirement for a compliance certificate pursuant to Section 6.1(c) has
arisen (or, prior to the due date for the first such compliance certificate, as
of the most recently ended fiscal quarter of the Borrower for which financial
statements are available) is less than 6.50:1.00 and (ii) not more than
$50,000,000 is applied pursuant to this clause (vii);

provided, that any payment, redemption or repurchase of Indebtedness permitted
by this paragraph (b) may be structured or characterized as an assumption,
repayment, redemption or repurchase of such Indebtedness by Comcast or any of
its Affiliates (that are not any of Parent, Borrower or any Subsidiary

86


--------------------------------------------------------------------------------




either before or after giving effect to the consummation of the Exit Event), and
the Administrative Agent and the Lenders hereby consent to such any such
structuring or characterization hereunder.  It is understood that any payment,
redemption or repurchase of Indebtedness permitted by this paragraph (b) may be
structured or characterized so as to minimize the income and gain recognized as
a result of the Exit Event.

(c)                                  The Borrower may use the proceeds of any
Revolving Loan Borrowings to make Restricted Payments for the purposes set forth
in clause (i), (ii) or (iii) of Section 7.14(b), so long as on the same day as
making any such Restricted Payments with the proceeds of such Revolving Loan
Borrowings the Borrower is able to and does prepay outstanding Revolving Loans
using the proceeds of cash or Cash Equivalents received in the Exit Event such
that the amount of Revolving Loans outstanding immediately after such
prepayments is equal to the amount of Revolving Loans outstanding immediately
prior to any such Revolving Loan Borrowings.

(d)                                 The borrower hereunder following
consummation of the Exit Event shall be either (i) Insight Midwest Holdings, LLC
or (ii) any other Person designated by Insight Midwest Holdings, LLC (the
“Post-Exit Borrower”) that is organized under the laws of the State of New York
or Delaware (or, to the extent reasonably approved by the Administrative Agent,
any other State of the United States of America or the District of Columbia).

(e)                                  Each Person that receives assets not
allocated to a TCI Exit Person in the Exit Event, if not the Borrower or a
Subsidiary Guarantor prior to the Exit Event Effective Date, shall take actions
analogous to those in Sections 5.1(a), (f), (g), (i), (j) and (k) and, if
reasonably requested by the Administrative Agent, (h), prior to or substantially
concurrently with the consummation of the Exit Event.

(f)                                    It is understood and agreed that any
action taken in furtherance of the consummation of the Exit Event that results
in a breach of any covenant set forth in Article 6 or 7 of this Agreement (other
than a breach of Section 6.1, 7.12 or 7.13) shall not constitute a breach under
this Agreement or an Event of Default if (i) such action is required, in the
good faith judgment of the Borrower, to consummate the Exit Event and (ii) such
breach is cured substantially contemporaneously with the taking of such action.

(g)                                 The Administrative Agent shall promptly
provide copies of the Exit Event Notice to the Lenders.


ARTICLE 8


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)                                  the Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

(b)                                 the Borrower shall fail to pay any interest
on any Loan or on any reimbursement obligation in respect of any LC Disbursement
or any fee, commission or any other amount (other than an amount referred to in
paragraph (a) of this Article) payable under any Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

87


--------------------------------------------------------------------------------




(c)                                  any representation or warranty made or
deemed made by or on behalf of any Loan Party or any other Subsidiary in or in
connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, or in any certificate furnished pursuant to or in connection
with any Loan Document or any amendment or modification hereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.2(a),
Section 6.13 or in Article 7;

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document to
which it is a party (other than those specified in paragraph (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 30
days after a Responsible Officer shall have obtained actual knowledge thereof);

(f)                                    any Loan Party or any Material Subsidiary
of a Loan Party shall fail to make any payment (whether of principal or
interest) in respect of any Material Obligations, when and as the same shall
become due and payable (after giving effect to any applicable grace period);

(g)                                 any event or condition occurs that results
in any Material Obligations becoming due prior to its scheduled maturity or
payment date, or that enables or permits the holder or holders of any Material
Obligations or any trustee or agent on its or their behalf to cause any Material
Obligations to become due prior to its scheduled maturity or payment date or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (in each case after (x) the giving of any applicable
notice and (y) giving effect to any applicable grace period), provided that this
paragraph (g) shall not apply to secured Indebtedness that becomes due solely as
a result of the voluntary sale or transfer or other disposition of the property
or assets securing such Indebtedness;

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Parent, the Borrower, any
Material Subsidiary or any issuer of any outstanding 9¾% Senior Notes (or any
Refinancing Indebtedness in respect thereof)  (to the extent any Holding Company
has an obligation to pay the 9¾% Senior Notes or such Refinancing Indebtedness)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent, the Borrower, any
Material Subsidiary or any issuer of any outstanding 9¾% Senior Notes (or any
Refinancing Indebtedness in respect thereof) (to the extent any Holding Company
has any obligation to pay the 9¾% Senior Notes or such Refinancing Indebtedness)
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)                                     the Parent, the Borrower, any Material
Subsidiary or any issuer of any outstanding 9¾% Senior Notes (or any Refinancing
Indebtedness in respect thereof) (to the extent any Holding Company has any
obligation to pay the 9¾% Senior Notes or such Refinancing Indebtedness), shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Parent, the Borrower, any Material Subsidiary or any

88


--------------------------------------------------------------------------------




issuer of any outstanding 9¾% Senior Notes (or any Refinancing Indebtedness in
respect thereof) (to the extent any Holding Company has any obligation to pay
the 9¾% Senior Notes or such Refinancing Indebtedness), or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j)                                     the Parent, the Borrower, any Material
Subsidiary or any issuer of any outstanding 9¾% Senior Notes (or any Refinancing
Indebtedness in respect thereof) (to the extent any Holding Company has any
obligation to pay the 9¾% Senior Notes or such Refinancing Indebtedness), shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k)                                  one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 shall be rendered against
the Parent, the Borrower, any Subsidiary or any issuer of any outstanding 9¾%
Senior Notes (or any Refinancing Indebtedness in respect thereof) (to the extent
any Holding Company has any obligation to pay the 9¾% Senior Notes or such
Refinancing Indebtedness), or any combination thereof (which shall not be fully
covered by insurance without taking into account any applicable deductibles) and
the same shall remain undischarged or unbonded for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Parent, the Borrower, or any Subsidiary to enforce any such judgment;

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred and are
continuing, would reasonably be expected to result in a Material Adverse Effect;

(m)                               any Loan Document shall cease, for any reason,
to be in full force and effect (other than pursuant to the terms hereof or
thereof), or any Loan Party shall so assert in writing;

(n)                                 any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party in
writing not to be, a valid and, except to the extent otherwise permitted by the
Security Agreement, perfected Lien on any Collateral, with the priority required
by the applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Agreement or any foreclosure,
distraint, sale or similar proceedings have been commenced with respect to any
Collateral;

(o)                                 a Change in Control shall have occurred; or

(p)                                 the failure of the Redemption to occur on or
before the date that is 45 days following the Closing Date (other than by reason
of any Lender’s failure to extend the A Delayed Draw Term Loans or B Delayed
Draw Term Loans), and such failure shall continue unremedied for a period of
30 days after written notice thereof from the Administrative Agent or any Lender
to the Borrower;

then, and in every such event (other than an event described in paragraph (h) or
(i) of this Article with respect to the Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or

89


--------------------------------------------------------------------------------




both of the following actions, at the same or different times:  (i) terminate
the Commitments (other than the A Delayed Draw Term Loan Commitments and the B
Delayed Draw Term Loan Commitments), and thereupon such Commitments shall
terminate immediately and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of each Loan Party
accrued under the Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in paragraph (h) or (i) of this Article, such Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of
each Loan Party accrued under the Loan Documents, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.


ARTICLE 9


THE ADMINISTRATIVE AGENT

Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any of the Subsidiaries or any other Loan Party that is communicated
to or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Credit Parties as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Credit Party (and, promptly after its receipt of any such notice,
it shall give each Credit Party and the Borrower notice thereof), and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth therein,

90


--------------------------------------------------------------------------------




(iv) the validity, enforceability, effectiveness or genuineness thereof or any
other agreement, instrument or other document or (v) the satisfaction of any
condition set forth in Article 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower of any rights hereunder. 
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (which
consent shall not be unreasonably withheld, conditioned or delayed), unless an
Event of Default shall have occurred and be continuing, in which case no consent
of the Borrower shall be required, to appoint a successor from among the Lenders
reasonably acceptable to the Borrower.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Credit
Parties, appoint a successor Administrative Agent reasonably acceptable to the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), unless an Event of Default shall have occurred and be continuing, in
which case no consent of the Borrower shall be required, from among the Lenders
or an Affiliate of any such Lender with minimum capital and undivided surplus of
not less than $500,000,000.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed in writing between the Borrower and
such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking

91


--------------------------------------------------------------------------------




or not taking action under or based upon any Loan Document, any related
agreement or any document furnished thereunder.

Notwithstanding anything in any Loan Document to the contrary, no Agent (other
than the Administrative Agent) acting in such capacity shall have any duty or
obligation under the Loan Documents.

Each Lender and Issuing Bank irrevocably authorizes the Administrative Agent, at
its option and in its discretion (i) to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (A) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent or indemnification obligations not then due) and the expiration,
termination or cash collateralization of all Letters of Credit, (B) that is sold
or to be sold as part of or in connection with any sale permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing by the Required
Lenders; and (ii) to release any Loan Party from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.  Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release its interest in particular types or items of property, or to release any
Loan Party from its obligations under the Loan Documents pursuant to this
Section.

The Platform referred to in the last paragraph of Section 6.1 is provided “as
is” and “as available.”  The Agents do not warrant the accuracy or completeness
of any electronic communications made on the Platform, or the adequacy of the
Platform and expressly disclaim liability for errors or omissions in such
electronic communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with such electronic communications or the Platform.


ARTICLE 10


MISCELLANEOUS


SECTION 10.1.                             NOTICES

Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to the last paragraph of this Section 10.1), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(a)                                  if to the Borrower, to it at 810 Seventh
Avenue, New York, New York 10019, Attention of John Abbot, Chief Financial
Officer (Facsimile No. (917) 286-2301) and Elliot Brecher, Senior Vice President
and General Counsel (Facsimile No. (917) 286-2301), with a copy to Debevoise &
Plimpton LLP, 919 Third Avenue, New York, New York 10022, Attention of:  Gregory
H. Woods, III, Esq., Facsimile No. (212) 909-6838; and Dow Lohnes PLLC, 1200 New
Hampshire Avenue, N.W., Suite 800, Washington, DC 20036, Attention of: J. Kevin
Mills, Esq. (Facsimile No. (202) 776-4847)

(b)                                 if to the Administrative Agent, or BNY as
Issuing Bank or Swingline Lender, to it at One Wall Street, 18th Floor, New
York, New York 10286, Attention of: Ramona Washington Telephone No. ((212)
635-4699); Facsimile No. ((212) 635-6365), with a copy to The Bank of New York,
at One Wall Street, 16th Floor, New York, New York 10286, Attention of: Stephen
Nettler Telephone No. ((212) 635-8699); Facsimile No. ((212) 635-8593), with a
copy to Cahill

92


--------------------------------------------------------------------------------




Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005, Attention of
William M. Hartnett, Esq. (Telephone No. (212) 701-3000, Facsimile No. (212)
269-5420) and Michael Becker, Esq. (Telephone No. (212) 701-3000, Facsimile No.
(212) 269-5420); and

(c)                                  if to any other Credit Party, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Notices and other communications to the Lenders and the Issuing Banks hereunder
may also be delivered or furnished by electronic communications (including
e-mail and Internet or intranet website) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article 2 if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


SECTION 10.2.                             WAIVERS; AMENDMENTS


(A)                                  NO FAILURE OR DELAY BY ANY CREDIT PARTY IN
EXERCISING ANY RIGHT OR POWER UNDER ANY LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE CREDIT PARTIES UNDER THE LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR
CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE MAKING OF A LOAN OR THE ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL
OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT,
REGARDLESS OF WHETHER ANY CREDIT PARTY MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH
DEFAULT AT THE TIME.


(B)                                 EXCEPT AS PROVIDED IN PARAGRAPHS (D), (E)
AND (F) OF SECTION 2.1 WITH RESPECT TO ADDITIONAL TERM LOANS AND SECTION 2.5(D)
WITH RESPECT TO A NEW REVOLVING COMMITMENT, NEITHER ANY LOAN DOCUMENT NOR ANY
PROVISION THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN
AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER AND THE REQUIRED
LENDERS OR BY THE BORROWER AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE
REQUIRED LENDERS, PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE ANY
COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE
THE PRINCIPAL AMOUNT OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION WITH RESPECT TO
AN LC DISBURSEMENT, OR REDUCE THE RATE OF ANY INTEREST THEREON (OTHER THAN ANY
WAIVER OF DEFAULT INTEREST PAYABLE PURSUANT TO SECTION 3.1(B)), OR REDUCE ANY
FEES, PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH CREDIT PARTY
DIRECTLY AND ADVERSELY AFFECTED THEREBY, (III) POSTPONE ANY SCHEDULED PRINCIPAL
PAYMENT DATE OR POSTPONE ANY OTHER PAYMENT AT STATED MATURITY OF ANY LOAN OR THE
DATE OF PAYMENT OF ANY REIMBURSEMENT OBLIGATION WITH RESPECT TO AN LC
DISBURSEMENT, ANY INTEREST (OTHER THAN ANY WAIVER OF DEFAULT INTEREST) OR ANY
FEES PAYABLE HEREUNDER, OR REDUCE (OTHER THAN ANY WAIVER OF DEFAULT INTEREST)
THE AMOUNT OF, OR WAIVE OR EXCUSE ANY SUCH PAYMENT, WITHOUT THE WRITTEN CONSENT
OF EACH CREDIT PARTY DIRECTLY AND ADVERSELY

93


--------------------------------------------------------------------------------





AFFECTED THEREBY, (IV) CHANGE ANY PROVISION HEREOF IN A MANNER THAT WOULD ALTER
THE PRO RATA SHARING OF PAYMENTS REQUIRED BY SECTION 2.11(B), THE APPLICATION OF
MANDATORY PREPAYMENTS REQUIRED BY SECTION 2.7(B), OR THE PRO RATA REDUCTION OF
REVOLVING COMMITMENTS REQUIRED BY SECTION 2.5(D), WITHOUT THE WRITTEN CONSENT OF
EACH CREDIT PARTY DIRECTLY AND ADVERSELY AFFECTED THEREBY, (V) CHANGE ANY OF THE
PROVISIONS OF THIS SECTION OR REDUCE THE PERCENTAGE SET FORTH IN THE DEFINITION
OF THE TERM “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER (IT BEING UNDERSTOOD THAT AN AMENDMENT SHALL NOT
BE DEEMED TO CHANGE SUCH PROVISIONS TO THE EXTENT IT EFFECTS AN INCREASE IN THE
COMMITMENT OF ANY LENDER(S) OR IN THE AGGREGATE AMOUNT OF THE COMMITMENTS OF ANY
CLASS), (VI) RELEASE THE PARENT OR ANY MATERIAL SUBSIDIARY GUARANTOR FROM ITS
GUARANTEE UNDER THE GUARANTEE DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED HEREIN OR
IN THE SECURITY DOCUMENTS OR THE GUARANTEE DOCUMENTS), OR LIMIT ITS LIABILITY IN
RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (VII)
RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL FROM THE LIENS OF THE LOAN
DOCUMENTS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, AND PROVIDED, FURTHER,
THAT (A) NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR
DUTIES OF THE ADMINISTRATIVE AGENT, AN ISSUING BANK OR THE SWINGLINE LENDER
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, SUCH
ISSUING BANK OR THE SWINGLINE LENDER, AS APPLICABLE, (B) ANY WAIVER, AMENDMENT
OR MODIFICATION OF THIS AGREEMENT THAT BY ITS TERMS AFFECTS THE RIGHTS OR DUTIES
UNDER THIS AGREEMENT OF ONE CLASS OF LENDERS (BUT NOT OF ANY OTHER CLASS OF
LENDERS) MAY BE EFFECTED BY AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER AND THE REQUISITE PERCENTAGE IN INTEREST OF THE AFFECTED CLASS
OF LENDERS THAT WOULD BE REQUIRED TO CONSENT THERETO UNDER THIS SECTION IF SUCH
CLASS OF LENDERS WERE THE ONLY CLASS OF LENDERS HEREUNDER AT THE TIME AND
(C) ANY AMENDMENT OR MODIFICATION OF DEFINED TERMS USED IN THE FINANCIAL
COVENANTS SHALL REQUIRE THE CONSENT ONLY OF THE BORROWER AND THE REQUIRED
LENDERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO DEFAULTING LENDER
SHALL HAVE ANY RIGHT TO APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT
HEREUNDER, EXCEPT THAT THE COMMITMENT OF SUCH LENDER MAY NOT BE INCREASED OR
EXTENDED WITHOUT ITS CONSENT AND THE PRINCIPAL AMOUNT OF ANY OUTSTANDING LOANS
(OR THE RATE OF INTEREST THEREON) OR FEE OF SUCH DEFAULTING LENDER SHALL NOT BE
DECREASED WITHOUT SUCH DEFAULTING LENDER’S CONSENT.


(C)                                  IN CONNECTION WITH ANY PROPOSED AMENDMENT,
MODIFICATION, WAIVER OR TERMINATION (A “PROPOSED CHANGE”) REQUIRING THE CONSENT
OF ALL LENDERS OR ALL AFFECTED LENDERS, IF THE CONSENT OF THE REQUIRED LENDERS
TO SUCH PROPOSED CHANGE IS OBTAINED, BUT THE CONSENT TO SUCH PROPOSED CHANGE OF
OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED (ANY SUCH LENDER WHOSE
CONSENT IS NOT OBTAINED AS DESCRIBED IN PARAGRAPH (B) OF THIS SECTION BEING
REFERRED TO AS A “NON-CONSENTING LENDER”), THEN, SO LONG AS THE LENDER THAT IS
ACTING AS ADMINISTRATIVE AGENT IS NOT A NON-CONSENTING LENDER, THE BORROWER MAY,
AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH NON-CONSENTING LENDERS AND
THE ADMINISTRATIVE AGENT, REQUIRE EACH OF THE NON-CONSENTING LENDERS TO ASSIGN
AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 10.4), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT) AND THAT SHALL CONSENT TO THE PROPOSED CHANGE, PROVIDED THAT (A) THE
BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT (AND, IF A REVOLVING COMMITMENT IS BEING ASSIGNED, EACH ISSUING BANK AND
THE SWINGLINE LENDER), WHICH CONSENT(S) SHALL NOT UNREASONABLY BE WITHHELD,
CONDITIONED OR DELAYED, (B) EACH NON-CONSENTING LENDER SHALL HAVE RECEIVED
PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS) AND (C) THE BORROWER OR SUCH ASSIGNEE SHALL HAVE
PAID TO THE ADMINISTRATIVE AGENT THE PROCESSING AND RECORDATION FEE SPECIFIED IN
SECTION 10.4(B).

94


--------------------------------------------------------------------------------



(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION, THIS AGREEMENT MAY BE AMENDED (OR AMENDED AND
RESTATED) WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE
AGENT AND THE BORROWER (A) TO ADD ONE OR MORE ADDITIONAL CREDIT FACILITIES TO
THIS AGREEMENT (IT BEING UNDERSTOOD THAT NO LENDER SHALL HAVE ANY OBLIGATION TO
PROVIDE OR TO COMMIT TO PROVIDE ALL OR ANY PORTION OF ANY SUCH ADDITIONAL CREDIT
FACILITY) AND TO PERMIT THE EXTENSIONS OF CREDIT FROM TIME TO TIME OUTSTANDING
THEREUNDER AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF TO SHARE RATABLY
IN THE BENEFITS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH THE TERM
LOANS, REVOLVING LOANS AND ANY ADDITIONAL TERM LOANS AND THE ACCRUED INTEREST
AND FEES IN RESPECT THEREOF AND (B) TO INCLUDE APPROPRIATELY THE LENDERS HOLDING
SUCH CREDIT FACILITIES IN ANY DETERMINATION OF THE REQUIRED LENDERS.


(E)                                  IN ADDITION, NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS SECTION, THIS AGREEMENT MAY BE AMENDED WITH THE
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE BORROWER AND THE LENDERS
PROVIDING THE RELEVANT REPLACEMENT TERM LOANS (AS DEFINED BELOW) TO PERMIT THE
REFINANCING OF ALL OUTSTANDING TERM LOANS (“REFINANCED TERM LOANS”) WITH A
REPLACEMENT TERM LOAN TRANCHE HEREUNDER (“REPLACEMENT TERM LOANS”), PROVIDED
THAT (A) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REPLACEMENT TERM LOANS SHALL NOT
EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REFINANCED TERM LOANS (PLUS ALL
ACCRUED AND UNPAID INTEREST THEREON AND THE AMOUNT OF ANY PREMIUM NECESSARY TO
ACCOMPLISH SUCH REFINANCING AND EXPENSES INCURRED IN CONNECTION THEREWITH), (B)
THE APPLICABLE MARGIN (OR SIMILAR INTEREST RATE SPREAD) FOR SUCH REPLACEMENT
TERM LOANS SHALL NOT BE HIGHER THAN THE APPLICABLE MARGIN (OR SIMILAR INTEREST
RATE SPREAD) FOR SUCH REFINANCED TERM LOANS, (C) THE WEIGHTED AVERAGE LIFE TO
MATURITY OF SUCH REPLACEMENT TERM LOANS SHALL NOT BE SHORTER THAN THE WEIGHTED
AVERAGE LIFE TO MATURITY OF SUCH REFINANCED TERM LOANS AT THE TIME OF SUCH
REFINANCING AND (D) ALL OTHER TERMS APPLICABLE TO SUCH REPLACEMENT TERM LOANS
SHALL BE SUBSTANTIALLY IDENTICAL TO, OR LESS FAVORABLE TO THE LENDERS PROVIDING
SUCH REPLACEMENT TERM LOANS THAN, THOSE APPLICABLE TO SUCH REFINANCED TERM
LOANS, EXCEPT TO THE EXTENT NECESSARY TO PROVIDE FOR COVENANTS AND OTHER TERMS
APPLICABLE TO ANY PERIOD AFTER THE LATEST FINAL MATURITY OF THE TERM LOANS IN
EFFECT IMMEDIATELY PRIOR TO SUCH REFINANCING.


(F)                                    FURTHER, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION, IF WITHIN SIXTY (60) DAYS FOLLOWING THE
CLOSING DATE, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL HAVE JOINTLY
IDENTIFIED AN OBVIOUS ERROR OR ANY ERROR OR OMISSION OF A TECHNICAL OR
IMMATERIAL NATURE, IN EACH CASE, IN ANY PROVISION OF ANY OF THE LOAN DOCUMENTS,
THEN THE ADMINISTRATIVE AGENT (ACTING IN ITS SOLE DISCRETION) AND THE BORROWER
SHALL BE PERMITTED TO AMEND SUCH PROVISION AND SUCH AMENDMENT SHALL BECOME
EFFECTIVE WITHOUT ANY FURTHER ACTION OR CONSENT OF ANY OTHER PARTY TO ANY LOAN
DOCUMENT IF THE SAME IS NOT OBJECTED TO IN WRITING BY THE REQUIRED LENDERS
WITHIN FIVE BUSINESS DAYS FOLLOWING RECEIPT OF NOTICE THEREOF.


(G)                                 ANY LENDER MAY AUTHORIZE THE ADMINISTRATIVE
AGENT TO SIGN ANY AMENDMENT, MODIFICATION OR WAIVER HERETO IN ANY AUTHORIZATION
FORM AGREED TO BY THE BORROWER AND THE ADMINISTRATIVE AGENT AND NO LENDER SHALL
BE ENTITLED TO SEE ANY OTHER LENDER’S AUTHORIZATION FORM.


SECTION 10.3.                             EXPENSES; INDEMNITY; DAMAGE WAIVER


(A)                                  THE BORROWER SHALL PAY (I) ALL REASONABLE
AND DOCUMENTED OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF (X) CAHILL GORDON & REINDEL LLP, SPECIAL COUNSEL FOR THE JOINT
LEAD ARRANGERS AND JOINT BOOK RUNNERS, IN CONNECTION WITH THE PREPARATION AND
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AND (Y) COUNSEL FOR THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION AND ADMINISTRATION OF
THIS AGREEMENT OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS OF
ANY LOAN DOCUMENT, (II) ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY EACH ISSUING BANK IN CONNECTION WITH THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR

95


--------------------------------------------------------------------------------





ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET COSTS EXPENSES
INCURRED BY ANY CREDIT PARTY, INCLUDING THE REASONABLE AND DOCUMENTED FEES,
CHARGES AND DISBURSEMENTS OF A SINGLE FIRM OF COUNSEL FOR THE CREDIT PARTIES
(UNLESS A CONFLICT EXISTS, IN WHICH CASE, THE REASONABLE AND DOCUMENTED FEES,
CHARGES AND DISBURSEMENTS OF REASONABLY NECESSARY ADDITIONAL COUNSEL FOR THE
AFFECTED CREDIT PARTIES SHALL BE COVERED), IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR
IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET COSTS AND EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


(B)                                 THE BORROWER SHALL INDEMNIFY EACH CREDIT
PARTY AND EACH RELATED PARTY THEREOF (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
REASONABLE AND DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF A SINGLE FIRM OF
COUNSEL FOR THE INDEMNITEES (UNLESS A CONFLICT EXISTS, IN WHICH CASE, REASONABLE
AND DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF REASONABLY NECESSARY
ADDITIONAL COUNSEL FOR THE AFFECTED INDEMNITEES SHALL BE COVERED), BUT EXCLUDING
TAXES, WHICH ARE GOVERNED BY SECTION 3.7, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
OR ANY OTHER TRANSACTIONS CONTEMPLATED THEREBY, (II) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF INCLUDING ANY REFUSAL OF AN ISSUING
BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT, THE
BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES OR (IV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM (A) THE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE OR ANY OF ITS RELATED PARTIES, (B) ANY CLAIMS OF SUCH INDEMNITEE
AGAINST ANY OTHER INDEMNITEE AND/OR (C) THE BREACH BY SUCH INDEMNITEE OF ITS
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


(C)                                  TO THE EXTENT THAT THE BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR THE SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION,
EACH REVOLVING LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, SUCH
ISSUING BANK OR THE SWINGLINE LENDER, AS APPLICABLE, AN AMOUNT EQUAL TO THE
PRODUCT OF SUCH UNPAID AMOUNT MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH
IS SUCH REVOLVING LENDER’S TOTAL CREDIT EXPOSURE AND THE DENOMINATOR OF WHICH IS
THE AGGREGATE TOTAL CREDIT EXPOSURE OF ALL REVOLVING LENDERS (IN EACH CASE
DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT OR, IN THE EVENT THAT NO REVOLVING LENDER SHALL HAVE ANY TOTAL
CREDIT EXPOSURE AT SUCH TIME, AS OF THE LAST TIME AT WHICH ANY REVOLVING LENDER
HAD A TOTAL CREDIT EXPOSURE), PROVIDED THAT THE UNREIMBURSED EXPENSE OR
INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS APPLICABLE,
WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, SUCH ISSUING BANK
OR THE SWINGLINE LENDER IN ITS CAPACITY AS SUCH.


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT AND ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH,

96


--------------------------------------------------------------------------------





OR AS A RESULT OF, ANY LOAN DOCUMENT OR ANY AGREEMENT, INSTRUMENT OR OTHER
DOCUMENT CONTEMPLATED THEREBY, THE TRANSACTIONS OR ANY LOAN OR ANY LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.


(E)                                  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE PROMPTLY BUT IN NO EVENT LATER THAN TEN BUSINESS DAYS AFTER WRITTEN
DEMAND THEREFOR.


SECTION 10.4.                             SUCCESSORS AND ASSIGNS


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT (I) THE BORROWER MAY NOT
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II)
NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER
EXCEPT IN ACCORDANCE WITH THIS SECTION. NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY AND, TO THE
EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH CREDIT PARTY)
ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF ANY LOAN
DOCUMENT.


(B)                                 ANY LENDER MAY ASSIGN TO ONE OR MORE BANKS
OR OTHER FINANCIAL INSTITUTIONS ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS REVOLVING COMMITMENT OR
OBLIGATIONS IN RESPECT OF ITS LC EXPOSURE, A TERM COMMITMENT, B TERM COMMITMENT
AND/OR ADDITIONAL TERM LOAN COMMITMENT AND THE LOANS AT THE TIME OWING TO IT),
PROVIDED THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OR APPROVED FUND OF ANY LENDER, EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT (AND, IN THE CASE OF AN ASSIGNMENT OF ALL OR ANY PORTION OF
A REVOLVING COMMITMENT OR OBLIGATIONS IN RESPECT OF ITS LC EXPOSURE, EACH
ISSUING BANK AND, IN THE CASE OF AN ASSIGNMENT OF ALL OR ANY PORTION OF A
REVOLVING COMMITMENT OR OBLIGATIONS IN RESPECT OF ITS SWINGLINE EXPOSURE, THE
SWINGLINE LENDER) MUST GIVE ITS PRIOR WRITTEN CONSENT TO SUCH ASSIGNMENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED), (II) EXCEPT
IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OR APPROVED FUND OF ANY
LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S
REVOLVING COMMITMENT, THE AMOUNT OF THE REVOLVING COMMITMENT AND A TERM LOANS OF
THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE
THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO
THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 AND AFTER GIVING
EFFECT TO SUCH ASSIGNMENT SUCH LENDER SHALL HAVE A REVOLVING COMMITMENT AND A
TERM LOANS OUTSTANDING EQUAL TO AT LEAST $5,000,000 UNLESS THE BORROWER AND THE
ADMINISTRATIVE AGENT OTHERWISE CONSENT, (III) EXCEPT IN THE CASE OF AN
ASSIGNMENT TO A LENDER OR AN AFFILIATE OR APPROVED FUND OF ANY LENDER, THE
AMOUNT OF THE B TERM LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH
ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT
TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS
THAN $1,000,000 WITHOUT THE CONSENT OF THE BORROWER AND THE ADMINISTRATIVE
AGENT, (IV) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OR
APPROVED FUND OF ANY LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S ADDITIONAL TERM LOAN COMMITMENT, THE AMOUNT OF THE
ADDITIONAL TERM LOAN COMMITMENT AND ADDITIONAL TERM LOANS OF THE ASSIGNING
LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $1,000,000 WITHOUT THE CONSENT OF
THE BORROWER AND THE ADMINISTRATIVE AGENT, (V) THE PARTIES TO EACH ASSIGNMENT
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ACCEPTANCE TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500, PROVIDED
THAT IN THE CASE OF ASSIGNMENTS ON THE SAME DAY BY A LENDER TO MORE THAN ONE
FUND MANAGED OR ADVISED BY THE SAME INVESTMENT ADVISOR, SUCH ASSIGNMENTS SHALL
BE DEEMED TO BE A SINGLE ASSIGNMENT FOR PURPOSES OF THE CALCULATION AND PAYMENT
OF SUCH PROCESSING AND RECORDATION FEE, PROVIDED FURTHER THAT NO SUCH FEE SHALL
BE PAYABLE IN CONNECTION WITH ANY ASSIGNMENTS BY ANY OF THE ARRANGERS OR THEIR
RESPECTIVE AFFILIATES IN CONNECTION

97


--------------------------------------------------------------------------------





WITH THE PRIMARY SYNDICATION OF THE LOANS HEREUNDER, AND (VI) THE ASSIGNEE, IF
IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE, AND PROVIDED FURTHER, THAT ANY CONSENT OF THE
BORROWER OTHERWISE REQUIRED UNDER THIS PARAGRAPH SHALL NOT BE REQUIRED IF AN
EVENT OF DEFAULT UNDER PARAGRAPHS (A), (B), (H) OR (I) OF ARTICLE 8 HAS OCCURRED
AND IS CONTINUING.  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (D) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ACCEPTANCE, THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, AND THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, SUCH LENDER
SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE SUBJECT TO THE
OBLIGATIONS UNDER AND BE ENTITLED TO THE BENEFITS OF SECTIONS 3.5, 3.6, 3.7 AND
10.3).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER
THE LOAN DOCUMENTS THAT DOES NOT COMPLY WITH THIS PARAGRAPH SHALL BE TREATED FOR
PURPOSES OF THE LOAN DOCUMENTS AS A SALE BY SUCH LENDER OF A PARTICIPATION IN
SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (E) OF THIS SECTION.


(C)                                  THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN NEW
YORK CITY A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT
TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR, AND THE BORROWER AND
EACH CREDIT PARTY SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY CREDIT PARTY, AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(E)                                  ANY LENDER MAY, WITHOUT THE CONSENT OF THE
BORROWER OR ANY CREDIT PARTY, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER
FINANCIAL INSTITUTIONS (EACH SUCH BANK OR OTHER FINANCIAL INSTITUTION BEING
CALLED A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING ALL OR A PORTION OF ITS
REVOLVING COMMITMENT, LC EXPOSURE AND OUTSTANDING REVOLVING LOANS, A TERM LOANS,
B TERM LOANS AND ADDITIONAL TERM LOANS OWING TO IT), PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE LOAN PARTIES AND THE CREDIT
PARTIES SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS. 
ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THE LOAN DOCUMENTS AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF ANY LOAN DOCUMENTS, PROVIDED THAT SUCH AGREEMENT OR
INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE
FIRST PROVISO TO SECTION 10.2(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO
PARAGRAPH (F) OF THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL
BE ENTITLED TO THE BENEFITS OF SECTIONS 3.5, 3.6 AND 3.7 (AND SHALL HAVE THE
RELATED OBLIGATIONS THEREUNDER) TO THE SAME EXTENT AS IF IT WERE A LENDER AND
HAD

98


--------------------------------------------------------------------------------





ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 10.8 AS THOUGH IT WERE A LENDER, PROVIDED THAT SUCH
PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.11(C) AS THOUGH IT WERE A LENDER.


(F)                                    A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.5 OR 3.7 THAN THE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE BORROWER HAS EXPRESSED PRIOR WRITTEN CONSENT TO SUCH
GREATER PAYMENT. NOTWITHSTANDING THE FOREGOING, A LENDER WHICH IS REQUIRED TO
ACQUIRE A PARTICIPATION PURSUANT TO SECTION 2.11(C) SHALL BE ENTITLED TO PAYMENT
UNDER SECTION 3.5 OR 3.7 WITH RESPECT TO SUCH PARTICIPATION PROPORTIONATELY TO
THE SAME EXTENT AS SUCH LENDER IS ENTITLED TO PAYMENT UNDER SECTION 3.5 OR 3.7,
AS APPLICABLE, WITH RESPECT TO ITS INTEREST IN THE LOANS OTHER THAN SUCH
PARTICIPATION. A PARTICIPANT SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION
3.7 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO
COMPLY WITH SECTION 3.7(E) AND (F) AS THOUGH IT WERE A LENDER.


(G)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THE LOAN DOCUMENTS
TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO
SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY
TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST, PROVIDED THAT NO SUCH
PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(H)                                 NO ASSIGNMENT OR PARTICIPATION MADE OR
PURPORTED TO BE MADE TO ANY ASSIGNEE OR PARTICIPANT SHALL BE EFFECTIVE WITHOUT
THE PRIOR WRITTEN CONSENT OF THE BORROWER IF IT WOULD REQUIRE THE BORROWER TO
MAKE ANY FILING WITH ANY GOVERNMENTAL AUTHORITY OR QUALIFY ANY LOAN OR NOTE
UNDER THE LAWS OF ANY JURISDICTION, AND THE BORROWER SHALL BE ENTITLED TO
REQUEST AND RECEIVE SUCH INFORMATION AND ASSURANCES AS IT MAY REASONABLY REQUEST
FROM ANY LENDER OR ANY ASSIGNEE OR PARTICIPANT TO DETERMINE WHETHER ANY SUCH
FILING OR QUALIFICATION IS REQUIRED OR WHETHER ANY ASSIGNMENT OR PARTICIPATION
IS OTHERWISE IN ACCORDANCE WITH APPLICABLE LAW.


SECTION 10.5.                             SURVIVAL

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of any Loan Document and the making of any
Loans and the issuance of any Letter of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any LC Disbursement or any fee or any other
amount payable under the Loan Documents is outstanding and unpaid (other than
contingent or indemnification obligations not then due) or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 3.5, 3.6, 3.7 and 10.3, 10.9, 10.10 and Article 9
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans and the LC
Disbursements, the expiration or termination of the Letters of Credit and the
termination of the Commitments or the termination of this Agreement or any
provision hereof.

99


--------------------------------------------------------------------------------





SECTION 10.6.                             COUNTERPARTS; INTEGRATION;
EFFECTIVENESS

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute a single contract.  This
Agreement and any separate letter agreements with respect to fees payable to any
Credit Party constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of this Agreement by facsimile transmission
or electronic photocopy (i.e., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Agreement.  Notwithstanding the foregoing,
each Lender by signing a Lender Authorization with the Administrative Agent
shall be deemed to have been a signatory hereto.  Each Lender signatory to a
Lender Authorization agrees that such Lender shall not be entitled to receive a
copy of any other Lender’s Lender Authorization.


SECTION 10.7.                             SEVERABILITY

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).


SECTION 10.8.                             RIGHT OF SETOFF

If an Event of Default under Section 8(a) or (f) shall have occurred and be
continuing, each of the Lenders and their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by it to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by it, irrespective of whether or not it shall have made any
demand under this Agreement and although such obligations may be unmatured. 
Each Lender and Affiliate agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.  The rights of each the Lenders and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that it may have.


SECTION 10.9.                             GOVERNING LAW; WAIVER OF JURY TRIAL

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


SECTION 10.10.                       SUBMISSION TO JURISDICTION; WAIVERS

Each party hereto hereby irrevocably and unconditionally:

100


--------------------------------------------------------------------------------




(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.1 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.


SECTION 10.11.                       HEADINGS

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


SECTION 10.12.                       INTEREST RATE LIMITATION

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated, and the interest and the charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the maximum rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.


SECTION 10.13.                       PATRIOT ACT

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name, address and tax identification
number of the Borrower and other information regarding the Borrower that will
allow such Lender or the Administrative Agent, as applicable, to

101


--------------------------------------------------------------------------------




identify the Borrower in accordance with the Act.  This notice is given in
accordance with the requirements of the Act and is effective as to the Lenders
and the Administrative Agent.


SECTION 10.14.                       CONFIDENTIALITY


(A)                                  EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (I) TO
ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (II) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (III)
TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (IV) TO ANY OTHER PARTY TO THIS AGREEMENT, (V) IN
CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (VI) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (A)
ANY ASSIGNEE UNDER SECTION 10.4 OR PLEDGEE UNDER SECTION 10.4(G) OF OR
PARTICIPANT IN (OR TRUSTEE FOR SUCH ASSIGNEE, PLEDGE OR PARTICIPANT), OR ANY
PROSPECTIVE ASSIGNEE UNDER SECTION 10.4 OR PLEDGEE UNDER SECTION 10.4(G) OF OR
PARTICIPANT IN (OR TRUSTEE FOR SUCH ASSIGNEE, PLEDGE OR PARTICIPANT), ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (B) ANY ACTUAL OR PROSPECTIVE
COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO
THE BORROWER AND ITS OBLIGATIONS, (VII) WITH THE CONSENT OF THE BORROWER OR
(VIII) TO THE EXTENT SUCH INFORMATION (A) BECOMES PUBLICLY AVAILABLE OTHER THAN
AS A RESULT OF A BREACH OF THIS SECTION OR (B) BECOMES AVAILABLE TO THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER ON A NON-CONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE BORROWER (OTHER THAN A SOURCE ACTUALLY KNOWN BY
SUCH DISCLOSING PERSON TO BE BOUND BY CONFIDENTIALITY PROVISIONS COMPARABLE TO
THOSE SET FORTH IN THIS SECTION 10.14). FOR THE PURPOSES OF THIS SECTION,
“INFORMATION” MEANS ALL INFORMATION RECEIVED FROM OR ON BEHALF OF THE BORROWER
RELATING TO THE BORROWER, ANY LOAN PARTY OR ANY OF THEIR AFFILIATES OR THEIR
RESPECTIVE BUSINESSES, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT, ISSUING BANK OR LENDER ON A NON-CONFIDENTIAL BASIS PRIOR
TO DISCLOSURE BY OR ON BEHALF OF THE BORROWER (OTHER THAN FROM A SOURCE ACTUALLY
KNOWN BY SUCH PARTY TO BE BOUND BY CONFIDENTIALITY OBLIGATIONS). ANY PERSON
REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS
SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF
SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.


(B)                                 EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL
INFORMATION AS DEFINED IN SECTION 10.14 FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


(C)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE OTHER LOAN PARTIES AND THEIR AFFILIATES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS

102


--------------------------------------------------------------------------------





IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO THE ADMINISTRATIVE
AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

103


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

INSIGHT MIDWEST HOLDINGS, LLC

 

 

 

 

 

By:

Insight Midwest L.P., its sole member

 

By:

Insight Communications Company, L.P.,

 

 

its sole general partner

 

By:

Insight Communications Company, Inc.,

 

 

its sole general partner

 

 

 

 

 

 

 

By:

/s/ John Abbot

 

 

Name:

John Abbot

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

THE BANK OF NEW YORK, as a Lender, as

 

an Issuing Bank, and as Administrative Agent

 

 

 

 

 

By:

/s/ Stephen M. Nettler

 

 

Name:

Stephen M. Nettler

 

 

Title:

Managing Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Peter M. Ling

 

 

Name:

Peter M. Ling

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC., as Co-Syndication Agent, Joint Lead Arranger and
Joint Bookrunner

 

 

 

 

 

By:

/s/ Robert Anastasio

 

 

Name:

Robert Anastasio

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Christopher Ray

 

 

Name:

Christopher Ray

 

 

Title:

Vice President

 

 

 

 

 

 

 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

Name:

Daniel Twenge

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, as a Lender

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

Name:

Daniel Twenge

 

 

Title:

Vice President

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John D. Brady

 

 

Name:

John D. Brady

 

 

Title:

Director

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender and as Co-Documentation Agent

 

 

 

 

 

By:

/s/ Andrew Wynn

 

 

Name:

Andrew Wynn

 

 

Title:

Managing Director

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Nicholas Bell

 

 

Name:

Nicholas Bell

 

 

Title:

Director

 


--------------------------------------------------------------------------------




 

CALYON NEW YORK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Tanya Crossley

 

 

Name:

Tanya Crossley

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ John McCloskey

 

 

Name:

John McCloskey

 

 

Title:

Managing Director

 

 

 

 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ George B. Davis

 

 

Name:

George B. Davis

 

 

Title:

Vice President

 

 

 

 

 

 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Gregg Bonardi

 

 

Name:

Gregg Bonardi

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Ola Anderssen

 

 

Name:

Ola Anderssen

 

 

Title:

Director

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Karl Kieffer

 

 

Name:

Karl Kieffer

 

 

Title:

Duly Authorized Signatory

 


--------------------------------------------------------------------------------